Exhibit 10.69

 

CONTRIBUTION AND EXCHANGE AGREEMENT

 

by and between

 

ALBERT H. SMALL,

 

THEODORE N. LERNER,

 

RALPH OCHSMAN,

 

RICHARD PERKINS,

 

GUDELSKY BROTHERS,

 

TENTH SPRINGHILL LAKE ASSOCIATES L.L.L.P.,

 

ELEVENTH SPRINGHILL LAKE ASSOCIATES L.L.L.P.,

 

TWELFTH SPRINGHILL LAKE ASSOCIATES L.L.L.P.,

 

FOURTEENTH SPRINGHILL LAKE ASSOCIATES L.L.L.P.,

 

GREENBELT ASSOCIATES,

 

SIXTEENTH SPRINGHILL LAKE ASSOCIATES L.L.L.P.

 

and

 

MACK-CALI REALTY, L.P.

 

 

Date: November 21, 2005

 

--------------------------------------------------------------------------------


 

CONTRIBUTION AND EXCHANGE AGREEMENT

 

THIS CONTRIBUTION AND EXCHANGE AGREEMENT (this “Agreement”) made this 21st day
of November, 2005 (the “Execution Date”), by and between the persons set forth
on Exhibit A annexed hereto (each a “GP Contributor” and collectively, the “GP
Contributors”), Tenth Springhill Lake Associates L.L.L.P. (“Tenth LLLP”), a
Maryland limited liability limited partnership, Eleventh Springhill Lake
Associates L.L.L.P. (“Eleventh LLLP”), a Maryland limited liability limited
partnership, Twelfth Springhill Lake Associates L.L.L.P. (“Twelfth LLLP”), a
Maryland limited liability limited partnership, Fourteenth Springhill Lake
Associates L.L.L.P. (“Fourteenth LLLP” and together with Tenth LLLP, Eleventh
LLLP and Twelfth LLLP each shall be referred to herein individually as a
“Property LLLP” and together as the “Property LLLPs”), a Maryland limited
liability limited partnership, Greenbelt Associates (“Greenbelt”), a Maryland
general partnership, and Sixteenth Springhill Lake Associates L.L.L.P.
(“Sixteenth LLLP” and together with Greenbelt each shall be referred to herein
individually as an “Option Property Owner” and together as the “Option Property
Owners”), a Maryland limited liability limited partnership and MACK-CALI REALTY,
L.P. (“MCRLP”), a Delaware limited partnership. The Property LLLPs and the
Option Property Owners shall hereinafter be referred to individually as a
“Capital Office Owner” and collectively as the “Capital Office Owners”.

 

RECITALS

 

WHEREAS, MCRLP desires to acquire from the GP Contributors and the limited
partner contributors set forth on Exhibit B annexed hereto (the “LP
Contributors” and together with the GP Contributors the “Contributors”) and the
Contributors desire to either (i) transfer to MCRLP all of the ownership and
beneficial interests in and to each Property LLLP following the Conversion (as
hereinafter defined) of each Property LLLP to a limited liability company, or
(ii) in the event that the Conversion of any Property LLLP cannot be
accomplished in accordance with the terms of this Agreement, cause to be
transferred to MCRLP the fee interest in each Property (as defined below);

 

WHEREAS, MCRLP desires to acquire the Option (as hereinafter defined) to acquire
from the Contributors and the Contributors desire to grant the Option to MCRLP
to acquire all of the ownership and beneficial interests in and to each Option
Property Owner following the Conversion (as such term is defined in the Option
Agreement (as hereinafter defined)) of each Option Property Owner to a limited
liability company; however, in the event that the Conversion of any Option
Property Owner cannot be accomplished in accordance with the terms of the Option
Agreement, MCRLP desires to acquire an option to acquire the fee interest in
each Option Property from the Option Property Owners;

 

WHEREAS, provided the requisite consent of the LP Contributors is obtained
authorizing the Conversion at or prior to Closing, each LP Contributor and MCRLP
shall execute and deliver the LP Contributors Joinder Agreement in the
form annexed hereto as Exhibit C whereby each LP Contributor shall make certain
representations, warranties and agreements with respect to such LP Contributor’s
ownership in any applicable Property Owner and shall agree to be bound by the
terms and conditions of this Agreement;

 

--------------------------------------------------------------------------------


 

WHEREAS, each Contributor is a partner in a Property LLLP or a partner in an
Option Property Owner (an “Option Contributor”) and in such capacity is the
record and beneficial owner of the limited liability limited partnership
interest or the general partnership interest (the “Property Owner Interests”) in
the Capital Office Owner set forth opposite such Contributor’s name on
Exhibit D-1 through Exhibit D-6 annexed hereto;

 

WHEREAS, the Capital Office Owners are the owners of that certain real property
known as “Capital Office Park”, which includes 6301 Ivy Lane, 6303 Ivy Lane,
6305 Ivy Lane, 6404 Ivy Lane, 6406 Ivy Lane and 6411 Ivy Lane, Greenbelt,
Maryland, and 9200 Edmonston Road, Greenbelt, Maryland, which is located outside
of Capital Office Park, all such real property as more particularly described in
Exhibit E annexed hereto (each a “Property” and together the “Properties”), and
certain unimproved real property designated as Parcel J, Parcel K, Parcel L,
Outlot A, Parcel I-1, Parcel A and Parcel G on Exhibit F annexed hereto (each an
“Option Property” and together the “Option Properties”) (the owner of each
Property is set forth opposite the name of each Property LLLP on Exhibit G
annexed hereto and the ownership of each Option Property is set forth opposite
the name of each Option Property Owner on Exhibit H annexed hereto);

 

WHEREAS, prior to the Closing Date each GP Contributor shall endeavor to obtain
the requisite consent or approval of the partners of any Property LLLP in which
such GP Contributor is a partner to the conversion of such Property LLLP to a
limited liability company (the “Conversion”) and the contribution of 100% of the
membership and beneficial interests in and to such limited liability company to
MCRLP (each a “Transferred Interest,” and, collectively, the “Transferred
Interests”), and, upon receipt of such requisite consent or approval, each GP
Contributor shall cause the Conversion of the Property LLLP to a limited
liability company;

 

WHEREAS, on the Closing Date (as defined below) the Contributors desire to
transfer the Exchange Property (as hereinafter defined) to MCRLP and to grant an
option to MCRLP with respect to the Option Properties pursuant to the terms of
the Option Agreement (as defined below) in exchange for (i) MCRLP’s assumption
of those certain non-recourse first mortgage loans set forth on Exhibit I
annexed hereto (collectively, the “Assumed Debt”) and each of which is evidenced
and secured by those certain documents and instruments described in Exhibit J-1
through Exhibit J-7 annexed hereto (collectively, the “Existing Loan
Documents”), which Existing Loan Documents include, without limitation,
non-recourse first mortgages on each of the Properties, (ii) common operating
partnership units (“Units”) of MCRLP and (iii) cash, or a combination cash and
Units, on and subject to, the terms, covenants and conditions set forth herein;
and

 

WHEREAS, subject to the terms and conditions of this Agreement, each Contributor
and MCRLP shall, at the Closing (as defined below), execute a separate Limited
Agreement of Indemnity (in the form attached hereto as Exhibit K) or a separate
Guaranty Agreement (in the form attached hereto as Exhibit S) pursuant to
Article 21 hereof whereby such Contributor shall indemnify MCRLP and/or
Mack-Cali Realty Corporation (the “Company” and together with MCRLP
“Mack-Cali”), MCRLP’s general partner, with respect to certain indebtedness of
MCRLP and/or the Company as described herein.

 

2

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth
herein and other good and valuable consideration, the mutual receipt and legal
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound hereby, do hereby agree as follows:

 

1.                                      CONTRIBUTION AND EXCHANGE; ALTERNATIVE
STRUCTURE.

 

1.1.                              Provided the GP Contributors have obtained the
requisite consent or approval of the partners of each Property LLLP authorizing
the Conversion of such Property LLLP to a limited liability company, upon, and
subject to, the terms, covenants and conditions of this Agreement, on the
Closing Date (as defined below), each Contributor shall contribute the
Transferred Interest to MCRLP, and MCRLP shall acquire the Transferred
Interests.

 

1.2.                              Alternatively, in the event that the GP
Contributors are unable to obtain the requisite consent or approval of the
partners of any Property LLLP to the Conversion of such Property LLLP to a
limited liability company prior to the Closing, the GP Contributor of such
Property LLLP shall cause the Property LLLP to contribute the Properties owned
by such Property LLLP to MCRLP, or its designee, by deed transfer at Closing.
Notwithstanding the foregoing, each GP Contributor shall endeavor prior to the
Closing to obtain the requisite consent or approval of the partners of any such
Property LLLP in which such GP Contributor is a partner to the Conversion of
such Property LLLP to a limited liability company. The Property conveyed by deed
transfer pursuant to this Section 1.2 and/or the Transferred Interests
contributed by assignment by each Contributor pursuant to Section 1.1 shall
hereinafter be collectively referred to as the “Exchange Property”.

 

2.                                      CONSIDERATION AND DEPOSIT.

 

2.1.                              The aggregate consideration (the
“Consideration”) for the Exchange Property shall be ONE HUNDRED SIXTY-ONE
MILLION SEVEN HUNDRED TWENTY EIGHT THOUSAND DOLLARS ($161,728,000), and shall be
allocated among the Properties as set forth on Schedule 2.1 (the “Allocated
Property Values”) and payable as follows:

 


(A)                                  BY MCRLP ASSUMING THE ASSUMED DEBT AS OF
THE CLOSING DATE (AS DEFINED BELOW). THE PARTIES HERETO ACKNOWLEDGE AND AGREE
THAT, AS OF THE DATE HEREOF, THE ASSUMED DEBT HAS AN APPROXIMATE OUTSTANDING
BALANCE OF SIXTY-THREE MILLION SEVEN HUNDRED EIGHTY-ONE THOUSAND EIGHT HUNDRED
TWENTY-FOUR DOLLARS ($63,781,824) (THE OUTSTANDING BALANCE OF THE ASSUMED DEBT
SHALL HEREINAFTER BE REFERRED TO AS THE “ASSUMED DEBT AMOUNT”);


 


(B)                                 BY PAYMENT OF AN AMOUNT OF CASH, IF ANY,
(I) IN RESPECT OF ANY CONTRIBUTOR WHO ELECTS TO RECEIVE CASH FOR PART OR ALL OF
ITS SHARE OF THE EXCHANGE PROPERTY, (II) IN RESPECT OF ANY CONTRIBUTOR WHO HAS
NOT DEMONSTRATED TO THE REASONABLE SATISFACTION OF MCRLP THAT IT QUALIFIES AS AN
“ACCREDITED INVESTOR” (AS SUCH TERM IS DEFINED IN RULE 501(A) OF REGULATION D
UNDER THE SECURITIES ACT (AS HEREINAFTER DEFINED)), (III) IN RESPECT OF ANY
CONTRIBUTOR FOR FRACTIONAL UNITS AS PROVIDED IN SECTION 2.1(C) HEREOF AND
(IV) IN RESPECT OF ANY PROPERTY LLLP THAT ELECTS TO RECEIVE CASH IN EXCHANGE FOR
PART OR ALL OF THE APPLICABLE PROPERTY IN THE EVENT ANY PROPERTY IS CONVEYED BY
DEED PURSUANT TO SECTION 1.2 HEREOF. EACH CONTRIBUTOR AND/OR PROPERTY LLLP, AS
APPLICABLE,

 

3

--------------------------------------------------------------------------------


 


THAT ELECTS TO RECEIVE CASH FOR ALL OR PART OF ITS EXCHANGE PROPERTY IN
ACCORDANCE WITH THIS SECTION 2.1(B), SHALL NOTIFY MCRLP OF SUCH ELECTION, IN
WRITING, AS SOON AS PRACTICABLE FOLLOWING THE DATE HEREOF AND NO LATER THEN
FIFTEEN (15) DAYS PRIOR TO CLOSING; AND, THEREAFTER, SCHEDULE 2.1(B) ANNEXED
HERETO SHALL BE COMPLETED AND SHALL SET FORTH THE NAME OF EACH CONTRIBUTOR AND
THE AMOUNT OF CASH PAID TO SUCH CONTRIBUTOR PURSUANT TO THIS SECTION 2.1(B).
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, UNLESS OTHERWISE AGREED UPON BY
MCRLP IN ITS SOLE DISCRETION, THE CASH PORTION OF THE CONSIDERATION, IF ANY,
SHALL IN NO EVENT EXCEED AN AMOUNT EQUAL TO THE CONSIDERATION, LESS THE ASSUMED
DEBT AMOUNT AND LESS THE SUM OF A MAXIMUM AMOUNT OF $70,000,000; AND


 


(C)                                  BY THE ISSUANCE OF UNITS, IN RESPECT OF THE
CONTRIBUTORS, HAVING A VALUE (THE “UNIT VALUE”) EQUAL TO THE SUM OF THE
CONSIDERATION LESS THE AMOUNT OF CASH RECEIVED PURSUANT TO SECTION 2.1(B) ABOVE,
IF ANY, AND THE ASSUMED DEBT AMOUNT AS OF THE CLOSING DATE. THE AGGREGATE NUMBER
OF SUCH UNITS (THE “CONTRIBUTOR UNITS”) TO BE ISSUED SHALL BE CALCULATED BY
DIVIDING THE UNIT VALUE BY THE AVERAGE CLOSING PRICE AS REPORTED ON THE NEW YORK
STOCK EXCHANGE FOR THE COMMON STOCK, PAR VALUE $0.01 PER SHARE (THE “COMMON
STOCK”), OF THE COMPANY OVER THE TWENTY (20) CONSECUTIVE TRADING DAYS ENDING TWO
(2) TRADING DAYS PRIOR TO THE CLOSING DATE (THE “BASE VALUE”). NO FRACTIONAL
UNITS SHALL BE ISSUED IN RESPECT OF ANY CONTRIBUTOR, AND ANY CONTRIBUTOR WHO IS
ENTITLED TO RECEIVE A FRACTIONAL UNIT SHALL INSTEAD RECEIVE CASH WITH RESPECT TO
SUCH FRACTIONAL UNIT IN AN AMOUNT EQUAL TO THE FRACTIONAL UNIT MULTIPLIED BY THE
BASE VALUE. NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE CONSIDERATION
SHALL BE COMPRISED OF AT LEAST SEVENTY MILLION DOLLARS ($70,000,000) OF
CONTRIBUTOR UNITS, THE VALUE OF SUCH CONTRIBUTOR UNITS TO BE DETERMINED IN
ACCORDANCE WITH THIS SECTION 2.1(C). IF CONTRIBUTORS DO NOT ELECT OR DO NOT
QUALIFY TO RECEIVE CONTRIBUTOR UNITS WITH A UNIT VALUE EQUAL TO AT LEAST SEVENTY
MILLION DOLLARS ($70,000,000), MCRLP SHALL HAVE THE RIGHT, AT ITS SOLE OPTION,
TO TERMINATE THIS AGREEMENT BY DELIVERING WRITTEN NOTICE TO CONTRIBUTORS’
COUNSEL (AS DESIGNATED IN ARTICLE 26 OF THIS AGREEMENT).


 

2.2.                              At the Closing, each Contributor shall be
admitted to MCRLP as a limited partner with respect to the Contributor Units
issued in respect of such Contributor as set forth on Schedule 2.2-A annexed
hereto (which schedule shall be completed immediately prior to Closing), with
the initial capital account balance set forth opposite such Contributor’s name
on Schedule 2.2-B annexed hereto (which schedule shall be completed immediately
prior to Closing). Each Contributor shall be issued a certificate (with respect
to each Contributor, the “Certificate”) in the form attached hereto as
Exhibit L, representing the Contributor Units, which Certificate shall contain
the legend set forth in Section 7.5 of this Agreement.

 

2.3.                              (a)                                  In
consideration for the execution of this Agreement and the mutual undertakings,
covenants and obligations contained herein, concurrent with its execution of
this Agreement, MCRLP shall deposit with Lawyers Title Insurance Corporation, as
escrow agent (the “Escrow Agent”), TWO MILLION FIVE HUNDRED THOUSAND DOLLARS
($2,500,000) (the “Refundable Deposit”), which deposit shall be unconditionally
refundable prior to the expiration of the Inspection Period (as defined below),
or otherwise pursuant to the terms of this Agreement and an additional TWO
MILLION FIVE HUNDRED THOUSAND DOLLARS ($2,500,000) deposit on or before the
expiration of the Inspection Period (together with the Refundable Deposit, the
“Deposit”).

 

4

--------------------------------------------------------------------------------


 


(B)                                 MCRLP SHALL HAVE THE RIGHT TO SATISFY ALL OR
ANY PORTION OF THE DEPOSIT WITH ONE OR MORE UNCONDITIONAL IRREVOCABLE LETTERS OF
CREDIT ISSUED BY A BANKING INSTITUTION REASONABLY SATISFACTORY TO THE
CONTRIBUTORS, HAVING OFFICES IN THE DISTRICT OF COLUMBIA, PRESENTABLE AND
PAYABLE ON SIGHT, NAMING THE ESCROW AGENT AS THE BENEFICIARY THEREUNDER AND
NAMING MCRLP AS THE ACCOUNT PARTY (THE “LETTER OF CREDIT”). THE LETTER OF CREDIT
IS TO HAVE AN EXPIRATION DATE OF AT LEAST ONE (1) YEAR FROM ITS ISSUANCE. IN THE
EVENT THAT THE LETTER OF CREDIT IS NOT RENEWED BY THE DATE WHICH IS THIRTY (30)
DAYS PRIOR TO ITS THEN STATED EXPIRATION DATE (AND THIS AGREEMENT REMAINS IN
FULL FORCE AND EFFECT) OR IN THE EVENT THAT THE CONTRIBUTORS ARE ENTITLED TO THE
DEPOSIT AS PROVIDED HEREIN, ESCROW AGENT SHALL PRESENT THE LETTER OF CREDIT TO
THE ISSUER AT ANY TIME THEREAFTER FOR PAYMENT AND RETAIN THE PROCEEDS THEREOF.
THE CASH PROCEEDS OF ANY PRESENTMENT OF THE LETTER OF CREDIT SHALL BE HELD BY
THE ESCROW AGENT IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.


 


(C)                                  IF MCRLP SATISFIED THE DEPOSIT BY EITHER A
CHECK OR WIRE TRANSFER OF FUNDS, THEN SO LONG AS THE CLOSING HAS OCCURRED, THE
ESCROW AGENT SHALL RETURN THE DEPOSIT TO MCRLP AT CLOSING. IN THE EVENT THAT THE
DEPOSIT IS A LETTER OF CREDIT, THEN SO LONG AS THE CLOSING HAS OCCURRED, THE
LETTER OF CREDIT SHALL BE RETURNED TO MCRLP, ALONG WITH AN ACKNOWLEDGMENT FROM
THE BENEFICIARY OF THE LETTER OF CREDIT, IN A FORM REASONABLY ACCEPTABLE TO
MCRLP, THAT SAID BENEFICIARY HAS NO FURTHER CLAIM OR INTEREST IN SAID LETTER OF
CREDIT. IF THE CLOSING DOES NOT OCCUR FOR ANY REASON OTHER THAN A DEFAULT BY ANY
CONTRIBUTOR OR A FAILURE OF ANY CONDITION PRECEDENT TO CLOSING SET FORTH IN
ARTICLE 14 HEREOF, THE DEPOSIT SHALL BE PAID TO, OR THE LETTER OF CREDIT MAY BE
DRAWN BY, THE CONTRIBUTORS. IF THE CLOSING DOES NOT OCCUR FOR ANY REASON OTHER
THAN A DEFAULT BY MCRLP OR A FAILURE OF ANY CONDITION PRECEDENT TO CLOSING SET
FORTH IN ARTICLE 14, THE DEPOSIT SHALL BE RETURNED TO MCRLP.


 

2.4.                              With respect to the first Partnership Record
Date (as defined in the OP Agreement) on or after the Closing Date, each
Contributor shall receive a pro-rata distribution payable with respect to the
Units held by such Contributor in accordance with the terms of the OP Agreement,
as from time to time amended and in effect on the date hereof, on MCRLP’s next
distribution payment date. Such pro-rata distribution shall be equal to (a) the
amount of such distribution, multiplied by (b) a fraction, the numerator of
which is equal to the number of days from the Closing Date to and including the
end date of the period for which such distribution is being paid (the
“Distribution Date”), and the denominator of which is equal to the number of
days from (but excluding) the previous Distribution Date to and including the
Distribution Date in question.

 

2.5.                              (a)                                  Subject
to the terms and conditions set forth in this Agreement and with the benefit of
all of the exculpatory provisions, if any, which are contained in the Existing
Loan Documents, MCRLP shall accept and, if required by the Assumed Debt Lenders,
expressly assume, as of the Closing Date all of the Assumed Debt, MCRLP
acknowledging that such Assumed Debt will not be repaid at Closing. It shall be
a condition to MCRLP’s obligation to assume any Assumed Debt, that the GP
Contributors shall have obtained or caused the Property LLLP in which such GP
Contributor is a partner to obtain the express written consent from each of the
Assumed Debt Lenders to the transaction contemplated herein, together with an
estoppel certificate from each of the Assumed Debt Lenders containing the
certifications and agreements set forth on Schedule 2.5(a) (“Lender’s
Estoppel”). Each GP Contributor, Property LLLP and MCRLP covenant to the other
to use diligent and good faith efforts and take all commercially

 

5

--------------------------------------------------------------------------------


 

reasonable actions to obtain the express written consent and Lender’s Estoppel
to the transactions contemplated herein from each of the Assumed Debt Lenders
prior to the Closing Date and to provide such information and/or documentation
as the Assumed Debt Lenders shall reasonably require in connection with such
assumption. In the event that any GP Contributor or any Property LLLP is unable
to obtain the requisite consent or approval from any Assumed Debt Lenders, MCRLP
shall have the right, at its sole option, to terminate this Agreement by
delivering written notice to Contributors’ counsel (as designated in Article 26
of this Agreement) to such effect within twenty (20) days after its receipt of
written notification of any such occurrence; provided, however, in the event
that MCRLP elects to terminate, as aforesaid, the Property LLLPs shall reimburse
MCRLP for its reasonable attorney’s fees up to a maximum amount of $150,000.

 


(B)                                 MCRLP AND THE PROPERTY LLLPS AGREE TO SPLIT
ON A 50/50 BASIS ALL COSTS AND FEES ASSOCIATED WITH THE ASSUMPTION OF THE
ASSUMED DEBT AND THE EXISTING LOAN DOCUMENTS INCLUDING, WITHOUT LIMITATION, ANY
AND ALL ASSIGNMENT, TRANSFER OR OTHER FEES, APPLICATION OR OTHER COSTS AND ANY
AND ALL COSTS AND EXPENSES INCURRED BY THE APPLICABLE ASSUMED DEBT LENDER,
INCLUDING, WITHOUT LIMITATION, LEGAL FEES AND DISBURSEMENTS AND COSTS AND
EXPENSES RELATED TO UPDATED TITLE, SURVEY, ENVIRONMENTAL REPORTS AND/OR OTHER
LEGAL, DUE DILIGENCE OR COMPLIANCE MATTERS REQUIRED BY THE APPLICABLE ASSUMED
DEBT LENDER. NOTWITHSTANDING THE FOREGOING, EACH PARTY SHALL PAY FOR THEIR
RESPECTIVE LEGAL FEES IN CONNECTION WITH SUCH ASSUMPTION OF THE ASSUMED DEBT.


 


(C)                                  MCRLP AND THE GP CONTRIBUTORS AGREE THAT
THE GP CONTRIBUTORS AND ANY GUARANTOR AND ANY ENVIRONMENTAL INDEMNITOR UNDER ANY
OF THE EXISTING LOAN DOCUMENTS SHALL ONLY BE LIABLE FOR OBLIGATIONS AND
LIABILITIES WITH RESPECT TO MATTERS FIRST ARISING PRIOR TO THE CLOSING DATE AND
IT SHALL BE A CONDITION TO THE GP CONTRIBUTOR’S OBLIGATION TO CLOSE HEREUNDER
THAT THE ASSUMED DEBT LENDERS SHALL HAVE RELEASED THE GP CONTRIBUTORS AND ANY
GUARANTOR AND ANY ENVIRONMENTAL INDEMNITOR FROM ANY AND ALL OBLIGATIONS AND
LIABILITIES FIRST ARISING FROM AND AFTER THE CLOSING DATE. MCRLP AGREES TO
ASSUME LIABILITY FOR SO-CALLED “CARVE-OUTS” TO NON-RECOURSE PROVISIONS AND FOR
ANY ENVIRONMENTAL INDEMNITIES CONTAINED IN ANY OF THE EXISTING LOAN DOCUMENTS,
BUT ONLY FOR OBLIGATIONS AND LIABILITIES FIRST ARISING FROM AND AFTER THE
CLOSING DATE AND NOT FOR ANY OBLIGATIONS OR LIABILITIES RELATING TO ANY PERIODS
PRIOR TO CLOSING DATE. MCRLP AND CONTRIBUTORS AGREE TO USE COMMERCIALLY
REASONABLE EFFORTS TO CAUSE THE ASSUMED DEBT LENDERS TO REQUIRE MCRLP TO ASSUME
OBLIGATIONS AND LIABILITIES UNDER THE EXISTING LOAN DOCUMENTS ONLY WITH RESPECT
TO MATTERS FIRST ARISING FROM AND AFTER THE CLOSING DATE.


 

3.                                      REDEMPTION.

 

3.1.                              The Contributor Units received as
Consideration for the transfer of the Exchange Property shall be redeemable by
the Contributors in accordance with the Second Amended and Restated Agreement of
Limited Partnership of MCRLP, as amended from time to time (the “OP Agreement”),
at any time and from time to time subsequent to the first anniversary of the
Closing Date on the basis of one (1) Unit for either cash equal to the fair
market value of a share of Common Stock at the time of the redemption or, at the
option of MCRLP acting through the Company, one (1) share of Common Stock (with
such adjustments thereto as are provided in the OP Agreement).

 

6

--------------------------------------------------------------------------------


 

4.                                      OPTION TO PURCHASE.

 

4.1.                              For the one (1) year period beginning on the
Closing Date, MCRLP, or its designee, shall have the option (the “Option”) to
notify the Option Contributors’ counsel (as designated in the Option Agreement
(as hereinafter defined)) that it elects to acquire either all of the ownership
and beneficial interests in and to each Option Property Owner or the fee
interest in each Option Property for a purchase price of THIRTEEN MILLION
DOLLARS ($13,000,000) (the “Option Purchase Price”), which shall be payable
Units or, at the election of the Option Contributors or if an Option Contributor
is not an “accredited investor” or as otherwise provided in the Option
Agreement, cash. At Closing, the Option Contributors and MCRLP or its designee
shall enter into an option agreement (the “Option Agreement”) in the form of
Exhibit M annexed hereto pursuant to which the respective rights and obligations
of the Option Contributors and MCRLP or its designee shall be set forth.

 

5.                                      INSPECTION PERIOD; MCRLP’S RIGHT OF
TERMINATION AND REJECTION PRIOR TO CLOSING; AS IS CONDITION.

 

5.1.                              Through the period ending on the Execution
Date, as it may be extended (the “Inspection Period”), MCRLP has performed, or
cause to be performed, tests, investigations and studies of or related to the
Properties including, but not limited to, soil tests and borings, ground water
tests and investigations, percolator tests, surveys, architectural, engineering,
subdivision, environmental, access, financial, market analysis, development and
economic feasibility studies and other tests, investigations or studies as
MCRLP, in its sole discretion, determined is necessary or desirable in
connection with the Properties and inspected the physical (including
environmental) and financial condition of the Properties, including but not
limited to (i) all leases and other agreements with respect to the use and
occupancy of the Properties, together with all amendments and modifications
thereto and any guaranties provided thereunder (individually, a “Lease”, and
collectively, the “Leases”), (ii) contracts and agreements for the servicing,
maintenance and/or operation of any Property (the “Service Contracts”),
(iii) engineering and environmental reports, (iv) development approval
agreements, (v) permits and approvals, which inspection shall be satisfactory to
MCRLP in its sole and absolute discretion, (vi) all Books and Records (as
defined below), (vii) Existing Loan Documents, including, without limitation,
the Existing Loan Documents, (viii) tenant correspondence files and (ix) other
documents and information relating to the foregoing. MCRLP shall conduct any
tests and studies in a manner which does not unreasonably impede the day-to-day
operations of any Property, and shall repair and restore any portion of the
surface of any Property disturbed by MCRLP, its agents or contractors during the
conduct of any tests and studies to substantially the same condition as existed
prior to such disturbance. Such right of inspection and the exercise of such
right shall not constitute a waiver by MCRLP of the breach of any
representation, warranty, covenant or agreement of any Contributor which might,
or should, have been disclosed by such inspection. Each Contributor acknowledges
that each of the Property LLLPs and Mack-Cali Realty Acquisition Corporation, a
Delaware corporation and affiliate of MCRLP, have entered into that certain
Access Agreement dated as of July 14, 2005 (the “Access Agreement”), with
respect to MCRLP’s access to the Properties during the Inspection Period and
thereafter and certain other matters. In the event of any conflict or
inconsistency between the provisions of Sections 5.1 or 5.2 and any provision of
the Access Agreement, the Access Agreement shall control.

 

7

--------------------------------------------------------------------------------


 

5.2.                              During and after the Inspection Period and
pursuant to the Access Agreement, MCRLP, its agents and contractors, shall have
access to the Properties subject to the terms of the Access Agreement and other
information pertaining thereto in the possession or within the control of any
Contributor or any Property LLLP for the purpose of performing such studies,
tests, borings, investigations and inspections for the purposes described in
this Article 5. Each GP Contributor shall reasonably cooperate and shall cause
each Property LLLP to cooperate with MCRLP in facilitating its due diligence
inquiry and will deliver to MCRLP, promptly after request, true and complete
copies of all test borings, Environmental Documents (as defined below), surveys,
title materials and engineering and architectural data and the like relating to
any Property that are in any GP Contributor’s or any Property LLLP’s possession
or under its/his control. In the event that any additional materials or
information come within any GP Contributor’s or any Property LLLP’s possession
or control after the date of this Agreement, such GP Contributor shall promptly
submit or cause any Property LLLP to submit true and complete copies of the same
to MCRLP. Each GP Contributor shall notify MCRLP of any dangerous conditions on
the Property of which such GP Contributor has knowledge, including, without
limitation, conditions which due to the nature of the borings, studies,
investigations, inspections or testing to be performed by or on behalf of MCRLP
may pose a dangerous condition to MCRLP or MCRLP’s agents and contractors.

 

5.3.                              MCRLP may terminate this Agreement for any
reason or for no reason, by written notice to the Contributors’ counsel (as
designated in Article 26 of this Agreement) delivered on or prior to the
expiration of the Inspection Period. In the event that MCRLP terminates this
Agreement during the Inspection Period, this Agreement shall be null and void
and the parties hereto shall be relieved of all further obligations hereunder
except as otherwise provided herein. In the event MCRLP does not send notice by
the end of the Inspection Period waiving its right to terminate this Agreement
pursuant to this Section 5.3, MCRLP shall be deemed to have elected to terminate
this Agreement. Upon such termination, the Refundable Deposit shall be returned
to MCRLP.

 

5.4.                              EXCEPT AS PROVIDED IN THE EXPRESS
REPRESENTATIONS AND WARRANTIES OF THE CONTRIBUTORS SET FORTH IN THIS AGREEMENT
AND IN ANY CLOSING DOCUMENTS, INSTRUMENTS OR AFFIDAVITS TO BE DELIVERED AT
CLOSING (COLLECTIVELY, THE “EXPRESS REPRESENTATIONS”), THE CONTRIBUTORS DO NOT,
BY THE EXECUTION AND DELIVERY OF THIS AGREEMENT, AND THE CONTRIBUTORS SHALL NOT,
BY THE EXECUTION AND DELIVERY OF ANY DOCUMENT OR INSTRUMENT EXECUTED AND
DELIVERED IN CONNECTION WITH CLOSING, MAKE ANY OTHER REPRESENTATION OR WARRANTY,
EXPRESS OR IMPLIED, OF ANY KIND OR NATURE WHATSOEVER, WITH RESPECT TO THE
PROPERTIES, AND ALL SUCH WARRANTIES ARE HEREBY DISCLAIMED.

 

5.5.                              NOTWITHSTANDING ANYTHING TO THE CONTRARY SET
FORTH IN THIS AGREEMENT, BUT SUBJECT TO THE REPRESENTATIONS AND WARRANTIES SET
FORTH IN ARTICLE 7 (REPRESENTATIONS AND WARRANTIES OF CONTRIBUTORS) AND
COVENANTS OF THE CONTRIBUTORS SET FORTH IN ARTICLE 8 (COVENANTS OF THE
CONTRIBUTORS), AND SUBJECT TO ARTICLES 17 (CASUALTY LOSS) AND 18 (CONDEMNATION),
MCRLP SHALL ACCEPT THE

 

8

--------------------------------------------------------------------------------


 

PROPERTIES, INCLUDING WITHOUT LIMITATION THE ROOFS, ALL STRUCTURAL COMPONENTS,
ALL HEATING, VENTILATING, AIR CONDITIONING, MECHANICAL, PLUMBING, AND ELECTRICAL
SYSTEMS, FIRE AND LIFE SAFETY AND ALL OTHER PARTS OF THE BUILDINGS CONSTITUTING
A PORTION OF THE PROPERTIES IN THEIR “AS IS” “WHERE IS” CONDITION ON THE CLOSING
DATE, “WITH ALL FAULTS” AND “SUBJECT TO ALL DEFECTS.”  MCRLP HEREBY
ACKNOWLEDGES, REPRESENTS AND WARRANTS THAT IT IS NOT IN A DISPARATE BARGAINING
POSITION WITH RESPECT TO THE CONTRIBUTORS IN CONNECTION WITH THE TRANSACTION
CONTEMPLATED HEREBY, THAT MCRLP FREELY AND FAIRLY AGREED TO THE WAIVERS AND
CONDITIONS OF THIS SECTION 5.5 AS PART OF THE NEGOTIATIONS OF THIS AGREEMENT,
AND MCRLP HAS BEEN REPRESENTED BY COMPETENT LEGAL COUNSEL IN CONNECTION HEREWITH
AND HAS CONFERRED WITH SUCH LEGAL COUNSEL CONCERNING THE WAIVERS AND OTHER
CONDITIONS OF THIS SECTION 5.5.

 

5.6.                              Notwithstanding the expiration of the
Inspection Period, MCRLP shall continue to have the rights to conduct further
investigations of the Properties as set forth in this Article 5.

 

6.                                      TITLE; MATTERS TO WHICH THIS EXCHANGE IS
SUBJECT.

 

6.1.                              The Properties at Closing shall be subject to
the following (collectively, the “Permitted Encumbrances”):

 


(A)                                  THE LIENS OF REAL ESTATE TAXES (AS
HEREINAFTER DEFINED), PERSONAL PROPERTY TAXES, WATER CHARGES, AND SEWER CHARGES
PROVIDED SAME ARE NOT DUE AND PAYABLE, BUT SUBJECT TO ADJUSTMENT AS PROVIDED
HEREIN;


 


(B)                                 THE RIGHTS OF THOSE PARTIES LISTED ON
SCHEDULE 7.1(B) OCCUPYING SPACE AT ANY OF THE PROPERTIES OR TENANTS UNDER LEASES
ENTERED INTO AFTER THE DATE HEREOF IN ACCORDANCE WITH THE TERMS HEREOF
(COLLECTIVELY, “TENANTS”), AS TENANTS ONLY;


 


(C)                                  ANY AND ALL LAWS, STATUTES, ORDINANCES,
CODES, RULES, REGULATIONS, REQUIREMENTS, OR EXECUTIVE MANDATES AFFECTING THE
PROPERTIES INCLUDING, WITHOUT LIMITATION, THOSE RELATED TO ZONING AND LAND USE,
AS OF THE DATE HEREOF;


 


(D)                                 THE SERVICE CONTRACTS, EXCEPT THOSE SERVICE
CONTRACTS WHICH MCRLP ELECTS NOT TO ASSUME IN ACCORDANCE WITH SECTION 8.1(H);


 


(E)                                  ANY INSTALLMENT NOT YET DUE AND PAYABLE OF
ASSESSMENTS IMPOSED AFTER THE DATE HEREOF AND AFFECTING THE PROPERTIES (OR ANY
PORTION THEREOF);


 


(F)                                    THE LIEN OF THE MORTGAGES ON THOSE
PROPERTIES ENCUMBERED BY EXISTING LOAN DOCUMENTS AS OF THE DATE HEREOF IN
RESPECT OF ASSUMED DEBT (BUT SUBJECT TO THE TERMS AND CONDITIONS OF THIS
AGREEMENT); AND


 


(G)                                 ANY MATTERS NOT OBJECTED TO, APPROVED OR
DEEMED APPROVED BY MCRLP PURSUANT TO SECTION 6.2 BELOW.

 

9

--------------------------------------------------------------------------------


 

6.2.                              (a)                                  MCRLP
has, prior to the date hereof, directed Lawyers Title Insurance Corporation
(“Lawyers Title”) to prepare title insurance searches and commitments for
owner’s title insurance policies for each of the Properties (the “Title
Commitments”). MCRLP shall direct Lawyers Title, or such other or additional
title insurance companies as may be selected by MCRLP (collectively, the “Title
Company”), to deliver to the Contributors’ counsel (as designated in Article 26
of this Agreement) copies of the Title Commitments and the documents describing
the title exceptions shown on the Title Commitments (collectively, the “Title
Documents”) which are to be delivered to MCRLP and its counsel.

 


(B)                                 MCRLP HAS, PRIOR TO THE DATE HEREOF, ADVISED
CONTRIBUTORS’ COUNSEL (AS DESIGNATED IN ARTICLE 26 OF THIS AGREEMENT) IN WRITING
(“MCRLP’S TITLE OBJECTION LETTER”) OF CERTAIN DEFECTS, OBJECTIONS OR EXCEPTIONS
IN THE TITLE TO THE PROPERTIES THAT APPEAR IN THE TITLE COMMITMENTS (OTHER THAN
THE PERMITTED ENCUMBRANCES) WHICH MCRLP IS NOT REQUIRED TO ACCEPT UNDER THE
TERMS OF THIS AGREEMENT AND TO WHICH MCRLP OBJECTS. THE GP CONTRIBUTORS MAY, AT
THEIR ELECTION (BUT SHALL HAVE NO OBLIGATION TO), UNDERTAKE TO ELIMINATE OR
CAUSE TO BE ELIMINATED SUCH UNACCEPTABLE DEFECTS, OBJECTIONS OR EXCEPTIONS,
EXCEPT THAT THE GP CONTRIBUTORS SHALL BE OBLIGATED TO REMOVE (I) JUDGMENTS
AGAINST THE CONTRIBUTORS OR THE PROPERTY LLLPS, (II) MORTGAGES OR OTHER LIENS
WHICH CAN BE SATISFIED BY PAYMENT OF A LIQUIDATED AMOUNT OTHER THAN THE ASSUMED
DEBT, (III) PAYMENTS TO THE MORTGAGEES WHICH ARE CURRENTLY REQUIRED PURSUANT TO
EXISTING LOAN DOCUMENTS IN ORDER TO CAUSE THE MORTGAGEES TO CONSENT TO MCRLP
TAKING SUBJECT TO THE MORTGAGES. EXCEPT AS PROVIDED IN THE PRECEDING SENTENCE OR
BELOW, THE CONTRIBUTORS SHALL HAVE NO OBLIGATION TO INCUR ANY EXPENSE IN
CONNECTION WITH CURING SUCH DEFECTS, OBJECTIONS OR EXCEPTIONS. SUBJECT TO THE
TERMS OF THIS SECTION 6.2(B) AND THE GP CONTRIBUTORS’ RIGHT TO ADJOURN THE
CLOSING AS SET FORTH BELOW, THE GP CONTRIBUTORS AGREE TO RESPOND TO MCRLP’S
TITLE OBJECTION LETTER (“CONTRIBUTORS’ TITLE RESPONSE”) WITHIN THREE (3) DAYS OF
THE EXECUTION DATE INDICATING WHETHER THEY INTEND TO UNDERTAKE TO ELIMINATE OR
CAUSE TO BE ELIMINATED ANY OBJECTIONS, AND, UNLESS THE GP CONTRIBUTORS ELECT TO
ADJOURN THE CLOSING, AS SET FORTH BELOW, MCRLP AGREES TO RESPOND TO
CONTRIBUTORS’ TITLE RESPONSE PRIOR TO THE EXPIRATION OF THE INSPECTION PERIOD.
THE GP CONTRIBUTORS, IN THEIR DISCRETION, MAY ADJOURN THE CLOSING FOR UP TO
SIXTY (60) DAYS IN THE AGGREGATE IN ORDER TO ELIMINATE UNACCEPTABLE DEFECTS,
OBJECTIONS OR EXCEPTIONS. OTHER THAN THE ITEMS DESCRIBED IN (I) THROUGH
(III) ABOVE, WHICH THE GP CONTRIBUTORS AGREE TO CURE OR CAUSE TO BE CURED AT
THEIR SOLE COST AND EXPENSE WITHOUT REGARD TO THE COST THEREOF, IF, AFTER
COMPLYING WITH THE FOREGOING REQUIREMENTS, THE GP CONTRIBUTORS ARE UNABLE TO
ELIMINATE OR CAUSE TO BE ELIMINATED ALL UNACCEPTABLE DEFECTS, OBJECTIONS OR
EXCEPTIONS IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT ON OR BEFORE SUCH
ADJOURNED DATE FOR THE CLOSING, MCRLP SHALL ELECT EITHER (W) TO TERMINATE THIS
AGREEMENT BY NOTICE GIVEN TO THE CONTRIBUTORS’ COUNSEL (AS DESIGNATED IN
ARTICLE 26 OF THIS AGREEMENT) IN WHICH EVENT THE PROVISIONS OF SECTION 25.2
SHALL APPLY, OR (X) TO ACCEPT TITLE SUBJECT TO SUCH UNACCEPTABLE DEFECTS,
OBJECTIONS OR EXCEPTIONS AND RECEIVE NO CREDIT AGAINST OR REDUCTION OF THE
CONSIDERATION TO BE GIVEN HEREUNDER FOR ANY PROPERTY. EACH GP CONTRIBUTOR AGREES
AND COVENANTS THAT IT SHALL NOT VOLUNTARILY PLACE OR CONSENT OR PERMIT ANY
ENCUMBRANCES OR RESTRICTIONS TO TITLE TO ANY OF THE PROPERTIES FROM AND AFTER
THE DATE HEREOF, AND IF ANY ENCUMBRANCE OR RESTRICTIONS ARE PLACED OF RECORD BY
ANY CONTRIBUTOR OR PROPERTY LLLP AGAINST ANY OF THE PROPERTIES, THE GP
CONTRIBUTORS SHALL BE OBLIGATED TO REMOVE THEM AT OR PRIOR TO CLOSING.


 

6.3.                              It shall be a condition to Closing that the
Title Company be prepared to insure, title to each Property conveyed through the
contribution of the Exchange Property, in the amount

 

10

--------------------------------------------------------------------------------


 

of the Allocated Property Value thereof (at a standard rate for such insurance)
in the name of MCRLP or its designees, after delivery of the deeds or
assignments of the Contributed Interests, by a standard 1992 ALTA Owners Policy,
with such ALTA endorsements (including without limitation a comprehensive
owner’s endorsement and a non-imputation endorsement, where available, for each
Property) as are available in each applicable state where the Properties are
located and as required by MCRLP attached, free and clear of all liens,
encumbrances and other matters, other than the Permitted Encumbrances (the
“Title Policy”). The Title Company shall provide affirmative insurance that any:
(i) Permitted Encumbrances have not been violated, and that any future violation
thereof will not result in a forfeiture or reversion of title; and (ii) the
exceptions for Taxes shall apply only to the Taxes not yet due and payable. Each
Contributor shall provide or cause to be provided such affidavits and
undertakings as the Title Company insuring title to the Properties
may reasonably require. The words “insurable title” and “insurable” as used in
this Agreement are hereby defined to mean title which is insurable at standard
rates (without special premium) by the Title Company without exception other
than the Permitted Encumbrances, and standard printed policy exceptions.

 

6.4.                              Any unpaid Taxes, water charges, sewer rents
and assessments, together with the interest and penalties thereon to the Closing
Date (in each case subject to any applicable apportionment), and any mortgages
or other liens created by or permitted by any Contributor, which such
Contributor is obligated to pay and discharge pursuant to the terms of this
Agreement, together with the cost of recording or filing of any instruments
necessary to discharge such liens and such judgments, shall be paid at the
Closing by such Contributor. The Contributors shall deliver to MCRLP, on the
Closing Date, instruments in recordable form sufficient to discharge any such
mortgages or other liens that are required to be paid and discharged pursuant to
the terms of this Agreement.

 

6.5.                              If the Title Commitments disclose judgments,
bankruptcies or other returns against other persons having names the same as or
similar to that of any Contributor or any Property LLLP, such Contributor, on
request by MCRLP, shall deliver to the Title Company affidavits showing that
such judgments, bankruptcies or other returns are not against any Contributors,
any Property LLLP or any affiliates. Upon request by MCRLP, each Contributor
shall deliver any affidavits and documentary evidence as are reasonably required
by the Title Company to eliminate the standard or general exceptions on the ALTA
form Owner’s Policy. Each Contributor further agrees to deliver to the Title
Company non-imputation indemnities or affidavits in the form attached hereto as
Exhibit N necessary for the Title Company to issue a non-imputation endorsement
for each Property, where available.

 

6.6.                              It is recognized and acknowledged that the
portion of the Property known as Capital Office Park Buildings 5 and 6 and the
Option Property described as Parcel I-1 are burdened and benefited by the terms
of that certain Declaration of Easements dated January 7, 1986 and recorded
among the Land Records of Prince George’s County, Maryland in Liber 6277 at
Folio 240 (the “Declaration”). Notwithstanding anything contained herein to the
contrary, Fourteenth LLLP, as declarant under the Declaration, shall be
authorized prior to Closing hereunder, to record a modification to the
Declaration in order to recognize and confirm that (i) the property subject to
the Declaration, formerly known as Parcel F, has been further subdivided into
Parcels H, I-1 and I-2, (ii) Capital Office Park Buildings 5 and 6 have been
constructed on Parcels H and I-2, respectively, (iii) nothing in the Declaration
shall be

 

11

--------------------------------------------------------------------------------


 

interpreted as precluding the owner of Parcel I-1 from developing an office
building on Parcel I-1, and (iv) Parcels H, I-1 and I-2 shall continue to be
benefited and burdened by the various easements and rights-of-way provided under
the Declaration. The form of any such modification shall be submitted to MCRLP
for review and approval not less than fifteen (15) days prior to the Closing and
MCRLP’s approval shall not be arbitrarily withheld, delayed or conditioned.

 

7.                                      REPRESENTATIONS AND WARRANTIES OF THE GP
CONTRIBUTORS AND THE PROPERTY LLLPs.

 

7.1.                              In order to induce MCRLP to perform as
required hereunder, as of the date hereof and as of the Closing Date, each
Property LLLP hereby warrants and represents, jointly and severally, all of the
matters set forth in this Section 7.1. Without limiting the foregoing, in order
to further induce MCRLP to perform as required hereunder, each GP Contributor
agrees to, and shall, be liable for any breach of any of the warranties and
representations set forth in this Section 7.1, subject in all respects to the
limitations on (i) survival set forth in Section 7.4 hereof, (ii) knowledge set
forth in Section 7.8 hereof, (iii) liability set forth in Sections
25.3(b) hereof and (iv) security for any breach set forth in Section 25.4
hereof. Anything contained herein to the contrary notwithstanding, the GP
Contributors shall have no personal liability for any breach of any
representation or warranty under this Section 7.1 and MCRLP’s sole remedy with
respect to such breaches shall be to recover Units from the Escrow Pool pursuant
to Section 25.4 hereof.

 


(A)                                  THERE ARE NO ACTIONS, SUITS, LABOR
DISPUTES, LITIGATION OR PROCEEDINGS CURRENTLY PENDING OR, TO THE KNOWLEDGE OF
ANY PROPERTY LLLP IN WHICH SUCH GP CONTRIBUTOR IS A PARTNER, THREATENED IN
WRITING AGAINST OR RELATED TO SUCH PROPERTY LLLP WITH RESPECT TO THE PROPERTY,
THE ENVIRONMENTAL CONDITION THEREOF, OR THE OPERATION THEREOF, EXCEPT AS SET
FORTH ON SCHEDULE 7.1(A) ANNEXED HERETO.


 


(B)                                 ANNEXED HERETO AS SCHEDULE 7.1(B) IS A TRUE,
COMPLETE AND CORRECT SCHEDULE OF ALL OF THE LEASES TO WHICH THE PROPERTIES ARE
SUBJECT. THE LEASES ARE VALID AND BONA FIDE OBLIGATIONS OF THE LANDLORD
THEREUNDER AND ARE IN FULL FORCE AND EFFECT. TO THE KNOWLEDGE OF EACH PROPERTY
LLLP, NO DEFAULTS REMAIN UNCURED PURSUANT TO NOTICES OF DEFAULT SENT TO ANY
TENANTS AND NO CONDITION EXISTS WHICH, SOLELY WITH THE PASSAGE OF TIME OR THE
GIVING OF WRITTEN NOTICE OR BOTH, WILL BECOME A DEFAULT. EXCEPT AS DISCLOSED IN
WRITING TO MCRLP, NO PROPERTY LLLP HAS RECEIVED ANY WRITTEN NOTICES OF DEFAULT
BY THE APPLICABLE TENANT UNDER ANY LEASE WHICH REMAIN UNCURED OR WHICH WERE
CURED WITHIN THE LAST TWO (2) YEARS. THE LEASES CONSTITUTE ALL OF THE LEASES,
TENANCIES OR OCCUPANCIES OR RIGHTS TO USE AND OCCUPANCY AFFECTING ANY PROPERTY
ON THE DATE HEREOF (EXCEPT AS A RESULT OF ANY SUBLEASES OF PORTIONS OF ANY
PROPERTY), EXCEPT AS SET FORTH ON THE RENT ROLL, ALL TENANTS HAVE COMMENCED
OCCUPANCY AND THERE ARE NO OTHER RIGHTS WITH RESPECT TO THE USE OR OCCUPANCY OF
THE PROPERTIES (EXCEPT AS A RESULT OF ANY SUBLEASES OF PORTIONS OF ANY
PROPERTY). EXCEPT AS EXPRESSLY SET FORTH IN THE LEASES, NO TENANT IS ENTITLED TO
NOW OR IN THE FUTURE ANY CONCESSION, REBATE, OFFSET, ALLOWANCE OR FREE RENT FOR
ANY PERIOD NOR HAS ANY SUCH CLAIM BEEN ASSERTED BY ANY TENANT.


 


(C)                                  ANNEXED HERETO AS SCHEDULE 7.1(C) IS A
LISTING (THE “RENT ROLL”) OF THE FOLLOWING, AS OF THE DATE HEREOF AND AS OF THE
CLOSING DATE, WHICH IS TRUE, COMPLETE AND CORRECT IN ALL MATERIAL RESPECTS FOR
THE PROPERTY AND WHICH LISTS, AMONG OTHER THINGS, THE AMOUNT DEPOSITED OR

 

12

--------------------------------------------------------------------------------


 


POSTED AS A LETTER OF CREDIT (THE “SECURITY DEPOSIT”) UNDER ANY LEASE IN THE
NATURE OF SECURITY FOR THE PERFORMANCE OF THE OBLIGATIONS OF THE TENANT OR USER,
IF ANY.


 


(D)                                 ALL UNDISPUTED BILLS AND CLAIMS FOR LABOR
PERFORMED AND MATERIALS FURNISHED TO OR FOR THE ACCOUNT OF THE APPLICABLE OWNER
OF ANY PROPERTY ARISING PRIOR TO THE CLOSING DATE WILL BE PAID IN FULL BY SUCH
OWNER WITHIN CUSTOMARY TIME PERIODS BUT NOT LATER THAN THE CLOSING DATE. TO THE
EXTENT ANY BILLS AND CLAIMS FOR LABOR PERFORMED AND MATERIALS FURNISHED TO OR
FOR THE ACCOUNT OF THE APPLICABLE OWNER OF ANY PROPERTY PRIOR TO THE CLOSING
DATE ARE DISPUTED, THE APPLICABLE PROPERTY LLLP SHALL COMMENCE ANY ACTIONS
RELATED TO SUCH BILLS AND CLAIMS PROMPTLY, SUCH COMMENCEMENT BEING NO LATER THAN
FORTY-FIVE (45) DAYS FROM THE RECEIPT OF AN INVOICE BY THE APPLICABLE PROPERTY
LLLP, AND SHALL DILIGENTLY PROSECUTE SAME TO ITS CONCLUSION. IF SUCH ACTION
RESULTS IN (I) A LIEN ON ANY PROPERTY WHICH LIEN REMAINS UNBONDED FOR THIRTY
(30) DAYS, OR (II) ANY VENDOR PROVIDING UNIQUE SERVICES OR SERVICES AT BELOW
MARKET PRICE REFUSING TO SERVICE ANY PROPERTY, THE PROPERTY LLLP SHALL CAUSE
PAYMENT OF SAME TO BE MADE TO REMEDY SAME WITHIN TEN (10) DAYS THEREAFTER. TO
THE KNOWLEDGE OF SUCH PROPERTY LLLP, THE LANDLORD UNDER ANY LEASE WITH RESPECT
THERETO HAS PERFORMED ALL OF THE OBLIGATIONS AND OBSERVED ALL OF THE COVENANTS
REQUIRED OF THE LANDLORD UNDER THE LEASES. ALL WORK, ALTERATIONS, IMPROVEMENTS
OR INSTALLATIONS REQUIRED TO BE MADE FOR OR ON BEHALF OF ALL TENANTS UNDER THE
LEASES HAVE IN ALL RESPECTS BEEN CARRIED OUT, PERFORMED AND COMPLETED AND THERE
IS NO AGREEMENT WITH ANY TENANT FOR THE PERFORMANCE OF ANY WORK TO BE DONE IN
THE FUTURE, EXCEPT AS PROVIDED IN ANY LEASE.


 


(E)                                  NO PROPERTY LLLP HAS RECEIVED ANY WRITTEN
NOTICE AND HAS NO KNOWLEDGE OF (I) ANY PENDING, THREATENED OR CONTEMPLATED
ANNEXATION OR CONDEMNATION PROCEEDINGS, OR PRIVATE PURCHASE IN LIEU THEREOF,
AFFECTING OR WHICH MAY AFFECT ANY PROPERTY, OR ANY PART THEREOF, (II) ANY
PROPOSED OR PENDING PROCEEDING TO CHANGE OR REDEFINE THE ZONING CLASSIFICATION
OF ALL OR ANY PART OF ANY PROPERTY, (III) ANY PROPOSED OR PENDING SPECIAL
ASSESSMENTS AFFECTING ANY PROPERTY OR ANY PORTION THEREOF, (IV) ANY PENALTIES OR
INTEREST DUE WITH RESPECT TO REAL ESTATE TAXES ASSESSED AGAINST ANY PROPERTY AND
(V) ANY PROPOSED CHANGE(S) IN ANY ROAD OR GRADES WITH RESPECT TO THE ROADS
PROVIDING A MEANS OF INGRESS AND EGRESS TO ANY PROPERTY.


 


(F)                                    NO PROPERTY LLLP HAS RECEIVED ANY WRITTEN
NOTICE AND HAS NO KNOWLEDGE OF ANY SUITS OR JUDGMENTS RELATING TO ANY VIOLATIONS
(INCLUDING, WITHOUT LIMITATION, ENVIRONMENTAL LAWS (AS DEFINED HEREIN)) OF ANY
LAWS, ORDINANCES OR REGULATIONS AFFECTING ANY PROPERTY, OR ANY VIOLATIONS OR
CONDITIONS THAT MAY GIVE RISE THERETO, FROM ANY AGENCY, BOARD, BUREAU,
COMMISSION, DEPARTMENT OR BODY OF ANY MUNICIPAL, COUNTRY, STATE OR FEDERAL
GOVERNMENTAL UNIT, OR ANY SUBDIVISION THEREOF, HAVING, ASSERTING OR ACQUIRING
JURISDICTION OVER ALL OR ANY PART OF ANY PROPERTY OR THE MANAGEMENT, OPERATION,
USE OR IMPROVEMENT THEREOF (COLLECTIVELY, THE “GOVERNMENTAL AUTHORITIES”), AND
THERE ARE NO OUTSTANDING ORDERS, JUDGMENTS, INJUNCTIONS, DECREES OR WRIT OF ANY
GOVERNMENTAL AUTHORITIES AGAINST OR INVOLVING THE CONTRIBUTORS IN RESPECT OF ANY
PROPERTY.


 


(G)                                 NO PROPERTY LLLP HAS RECEIVED ANY WRITTEN
NOTICE OF OUTSTANDING REQUIREMENTS OR RECOMMENDATIONS BY THE HOLDER OF ANY
MORTGAGE ENCUMBERING ANY OF ANY PROPERTY, WHICH REQUIRE OR RECOMMEND ANY REPAIRS
OR WORK TO BE DONE ON ANY PROPERTY OF A MATERIAL NATURE.


 


(H)                                 THERE ARE NO SERVICE CONTRACTS, UNION
CONTRACTS, EMPLOYMENT AGREEMENTS OR OTHER AGREEMENTS AFFECTING ANY PROPERTY OR
THE OPERATION THEREOF, EXCEPT THE SERVICE CONTRACTS. TRUE,

 

13

--------------------------------------------------------------------------------


 


ACCURATE AND COMPLETE COPIES OF ALL THE SERVICE CONTRACTS HAVE BEEN MADE
AVAILABLE FOR REVIEW AND ARE LISTED ON SCHEDULE 7.1(H) ANNEXED HERETO. ALL SUMS
PRESENTLY DUE AND PAYABLE BY THE PROPERTY LLLPS UNDER THE SERVICE CONTRACTS
WHICH ARE DUE AS OF THE CLOSING DATE SHALL BE FULLY PAID ON THE CLOSING DATE.


 


(I)                                     NO PROPERTY LLLP HAS RECEIVED ANY
WRITTEN NOTICE THAT ANY OF THE PERMITS AND LICENSES REQUIRED IN CONNECTION WITH
THE OPERATION OF THE PROPERTIES ARE SUBJECT TO, OR IN JEOPARDY OF, REVOCATION OR
NON-RENEWAL.


 


(J)                                     THERE ARE NO EMPLOYEES WORKING AT OR IN
CONNECTION WITH ANY PROPERTY, EXCEPT AS SET FORTH ON SCHEDULE 7.1(J). THERE ARE
NO UNION AGREEMENTS AFFECTING ANY PROPERTY AS OF THE DATE HEREOF, NOR SHALL ANY
SUCH AGREEMENTS AFFECT ANY PROPERTY AS OF THE CLOSING DATE.


 


(K)                                  ANNEXED HERETO AS SCHEDULE 7.1(K), IS A
TRUE, ACCURATE AND COMPLETE SCHEDULE OF ALL LEASING COMMISSION OBLIGATIONS
AFFECTING ANY PROPERTY. THE RESPECTIVE OBLIGATIONS OF THE PROPERTY LLLPS, THE GP
CONTRIBUTORS AND MCRLP WITH RESPECT TO SAID COMMISSIONS ARE SET FORTH IN
ARTICLE 9.


 


(L)                                     ALL PERSONAL PROPERTY, FIXTURES,
EQUIPMENT, INVENTORY AND FIXTURES (“PERSONAL PROPERTY”) OWNED BY ANY PROPERTY
LLLP AND LOCATED ON OR AT ANY PROPERTY, AND USED IN CONNECTION WITH THE
OPERATION OF ANY PROPERTY IS NOW OWNED AND WILL ON THE CLOSING DATE BE OWNED BY
SUCH PROPERTY LLLP FREE AND CLEAR OF ANY CONDITIONAL BILLS OF SALE, CHATTEL
MORTGAGES, SECURITY AGREEMENTS OR FINANCING STATEMENTS OR OTHER SECURITY
INTERESTS OF ANY KIND, EXCEPT THE LIEN OF THE EXISTING LOAN DOCUMENTS.


 


(M)                               TO THE KNOWLEDGE OF THE PROPERTY LLLPS, ALL
PRE-EXISTING ABOVEGROUND AND UNDERGROUND STORAGE TANKS AND VESSELS, IF ANY, AT
ANY PROPERTY HAVE BEEN REMOVED AND THEIR CONTENTS DISPOSED OF IN ACCORDANCE WITH
AND PURSUANT TO ALL APPLICABLE ENVIRONMENTAL LAWS OR THEIR CONTINUED USE AND
OPERATION IS IN ACCORDANCE WITH ALL APPLICABLE ENVIRONMENTAL LAWS.


 


(N)                                 NO PROPERTY LLLP HAS KNOWINGLY PERMITTED,
AND SHALL NOT KNOWINGLY PERMIT ANY PERSON OR ENTITY TO ENGAGE IN ANY ACTIVITY ON
THE PROPERTY, IN VIOLATION OF ENVIRONMENTAL LAWS. THE PROPERTY LLLPS HAVE
PROVIDED MCRLP WITH ALL ENVIRONMENTAL SITE ASSESSMENTS, INVESTIGATIONS, AND
DOCUMENTS RELATED TO CONTAMINANTS AND TO PRIOR OPERATIONS SET FORTH ON
SCHEDULE 7.1(N) ATTACHED HERETO.


 

(I)                                     “ENVIRONMENTAL LAWS” MEANS EACH AND
EVERY APPLICABLE FEDERAL, STATE, COUNTY, OR MUNICIPAL STATUTE, ORDINANCE, RULE,
REGULATION, ORDER, CODE, DIRECTIVE OR REQUIREMENT OF ANY GOVERNMENTAL AUTHORITY
IN ANY WAY RELATED TO CONTAMINANTS.

 

(II)                                  “CONTAMINANTS” SHALL INCLUDE, WITHOUT
LIMITATION, ANY REGULATED SUBSTANCE, TOXIC SUBSTANCE, HAZARDOUS SUBSTANCE,
HAZARDOUS WASTE, POLLUTION, POLLUTANT OR CONTAMINANT, AS DEFINED OR REFERRED TO
IN THE RESOURCE CONSERVATION AND RECOVERY ACT, AS AMENDED, 42 U.S.C. §6901 ET
SEQ.; THE COMPREHENSIVE ENVIRONMENTAL RESPONSE COMPENSATION AND LIABILITY ACT,
AS AMENDED, 42 U.S.C. §9601 ET SEQ.; (“CERCLA”); THE FEDERAL WATER POLLUTION
CONTROL ACT, AS AMENDED, 33 U.S.C. §1251 ET SEQ.; TOGETHER WITH ANY AMENDMENTS
THERETO, REGULATIONS PROMULGATED THEREUNDER AND ALL SUBSTITUTIONS THEREOF, AS
WELL AS WORDS OF SIMILAR PURPORT OR MEANING REFERRED TO IN ANY OTHER APPLICABLE

 

14

--------------------------------------------------------------------------------


 

FEDERAL, STATE, COUNTY OR MUNICIPAL ENVIRONMENTAL STATUTE, ORDINANCE, RULE OR
REGULATION, INCLUDING, WITHOUT LIMITATION, ASBESTOS, POLYCHLORINATED BIPHENYLS,
UREA FORMALDEHYDE AND PETROLEUM PRODUCTS AND PETROLEUM-BASED DERIVATIVES.

 

(III)                               “DISCHARGE” SHALL MEAN THE RELEASING,
SPILLING, LEAKING, LEACHING, DISPOSING, PUMPING, POURING, EMITTING, EMPTYING,
TREATING OR DUMPING OF CONTAMINANTS AT, INTO, ONTO OR FROM THE PROPERTIES, AS
THE CASE MAY BE, REGARDLESS OF WHETHER THE RESULT OF AN INTENTIONAL OR
UNINTENTIONAL ACTION OR OMISSION.

 

(IV)                              “ENVIRONMENTAL DOCUMENTS” SHALL MEAN ALL
ENVIRONMENTAL DOCUMENTATION IN THE POSSESSION OR UNDER THE CONTROL OF THE GP
CONTRIBUTORS OR THE PROPERTY LLLPS CONCERNING THE PROPERTIES, AS THE CASE
MAY BE, OR THEIR ENVIRONS, INCLUDING, WITHOUT LIMITATION, ALL SAMPLING PLANS,
CLEANUP PLANS, PRELIMINARY ASSESSMENT PLANS AND REPORTS, REMEDIAL ACTION PLANS
AND REPORTS, OR THE EQUIVALENT, SAMPLING RESULTS, SAMPLING RESULT REPORTS, DATA,
DIAGRAMS, CHARTS, MAPS, ANALYSIS, CONCLUSIONS, QUALITY ASSURANCE/QUALITY CONTROL
DOCUMENTATION, CORRESPONDENCE TO OR FROM ANY GOVERNMENTAL AUTHORITY, SUBMISSIONS
TO ANY GOVERNMENTAL AUTHORITY AND DIRECTIVES, ORDERS, APPROVALS AND DISAPPROVALS
FROM ANY GOVERNMENTAL AUTHORITY.

 

(V)                                 “ENVIRONMENTAL LAWS” MEANS EACH AND EVERY
APPLICABLE FEDERAL, STATE, COUNTY OR MUNICIPAL STATUTE, ORDINANCE, RULE,
REGULATION, ORDER, CODE, DIRECTIVE OR REQUIREMENT OF ANY GOVERNMENTAL AUTHORITY
IN ANY WAY RELATED TO CONTAMINANTS.

 


(O)                                 THE CURRENT PRINCIPAL BALANCE OUTSTANDING
UNDER THE ASSUMED DEBT AS OF THE DATE HEREOF, IS SIXTY-THREE MILLION SEVEN
HUNDRED EIGHTY-ONE THOUSAND EIGHT HUNDRED TWENTY-FOUR DOLLARS ($63,781,824). ALL
MONETARY PAYMENTS DUE AND PAYABLE UNDER THE EXISTING LOAN DOCUMENTS ON OR BEFORE
THE DATE HEREOF BY THE PROPERTY LLLPS (OR ANY SUCCESSOR ENTITY) HAVE BEEN PAID
AND NO WRITTEN NOTICE HAS BEEN RECEIVED BY ANY OF THE PROPERTY LLLPS AND NONE OF
THE PROPERTY LLLPS HAVE ANY KNOWLEDGE OF ANY MONETARY OR NON-MONETARY DEFAULTS
ON THE PART OF ANY PARTY TO THE EXISTING LOAN DOCUMENTS AS OF THE DATE HEREOF
AND NO CONDITION EXISTS WHICH WITH THE GIVING OF NOTICE OR THE PASSAGE OF TIME,
OR BOTH, WOULD CONSTITUTE A DEFAULT UNDER THE EXISTING LOAN DOCUMENTS. EXCEPT
FOR ANY DOCUMENTS BEING ENTERED INTO BY MCRLP, THE EXISTING LOAN DOCUMENTS
CONSTITUTE ALL OF THE DOCUMENTS EVIDENCING, SECURING OR OTHERWISE DEALING WITH
THE ASSUMED DEBT.


 


(P)                                 NO NOTICE HAS BEEN RECEIVED FROM THE GENERAL
SERVICES ADMINISTRATION TO THE EFFECT THAT THEY HAVE VACATED OR INTEND TO VACATE
THE FIRST (1ST) FLOOR OF THE OFFICE BUILDING LOCATED AT 9200 EDMONSTON ROAD. THE
PROPERTY LLLPS HAVE NOT RECEIVED ANY WRITTEN NOTICES FROM ANY OF THE TENANTS AT
ANY OF THE PROPERTIES EXERCISING A RIGHT OF EARLY TERMINATION OF THE TERM OF
SUCH TENANT’S LEASE.


 


(Q)                                 ANNEXED HERETO AS SCHEDULE 7.1(Q) IS A TRUE
AND COMPLETE LIST OF ALL PROPERTY LLLP’S COLLECTIVE BARGAINING AGREEMENTS,
EMPLOYMENT AND CONSULTING AGREEMENTS, NON-COMPETITION AGREEMENTS, EXECUTIVE
COMPENSATION PLANS, BONUS PLANS, DIRECTORS’ FEE ARRANGEMENTS, DEFERRED
COMPENSATION AGREEMENTS, EMPLOYEE PENSION PLANS OR RETIREMENT PLANS, EMPLOYEE
PROFIT SHARING PLANS, 401(K) SAVINGS PLANS, MULTIEMPLOYER PLANS, EMPLOYEE STOCK
PURCHASE AND STOCK OPTION PLANS, EMPLOYEE WELFARE PLANS, SEVERANCE PLANS, GROUP
LIFE INSURANCE, HOSPITALIZATION

 

15

--------------------------------------------------------------------------------


 


INSURANCE OR OTHER SIMILAR PLANS OR ARRANGEMENTS (EITHER WRITTEN OR ORAL, BUT
ONLY TO THE EXTENT AN ORAL PLAN PROVIDES MATERIAL BENEFITS) PROVIDING FOR
BENEFITS TO ANY EMPLOYEES OF THE PROPERTY LLLPS WHO ARE OFFERED EMPLOYMENT WITH
MACK-CALI AS OF THE CLOSING DATE AND WHO ACCEPT THE OFFER (“NEW EMPLOYEES”) OR
WITH RESPECT TO WHICH A NEW EMPLOYEE IS A PARTY.


 


(R)                                    THE PROPERTY LLLPS HAVE COMPLIED AND
CURRENTLY ARE IN COMPLIANCE IN ALL MATERIAL RESPECTS, BOTH AS TO FORM AND
OPERATION, WITH THE APPLICABLE PROVISIONS OF THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974, AS AMENDED (“ERISA”), AND THE INTERNAL REVENUE CODE OF
1986, AS AMENDED (THE “CODE”), WITH RESPECT TO THE 401(K) SAVINGS PLAN (THE
“CONTRIBUTOR 401(K) PLAN”). WITH RESPECT TO THE CONTRIBUTOR 401(K) PLAN, THE
PROPERTY LLLPS HAVE SUPPLIED MCRLP WITH THE MOST RECENT DETERMINATION LETTER
ISSUED BY THE INTERNAL REVENUE SERVICE. WITH RESPECT TO COLLECTIVE BARGAINING
AGREEMENTS WHICH COVER NEW EMPLOYEES, THE PROPERTY LLLPS HAVE SUPPLIED MCRLP
WITH A TRUE AND COMPLETE COPY OF EACH COLLECTIVE BARGAINING AGREEMENT CURRENTLY
IN EFFECT INCLUDING ALL AMENDMENTS THERETO.


 

7.2.                              In order to induce MCRLP to perform as
required hereunder, as of the date hereof and as of the Closing Date, each GP
Contributor and each Property LLLP hereby warrants and represents, jointly and
severally, the following (it being recognized and agreed, however, that the
following representations shall be of no force or effect in the event the
transaction contemplated hereby is structured as a transfer of all of the
Properties by Deed in accordance with Section 1.2 hereof):

 


(A)                                  THE GP CONTRIBUTOR AND ANY PROPERTY LLLP
(INCLUDING ANY PREDECESSOR ENTITY THERETO) IN WHICH SUCH GP CONTRIBUTOR IS A
PARTNER HAVE PAID ALL TAXES (AS DEFINED BELOW) DUE AND PAYABLE PRIOR TO CLOSING
AND TIMELY FILED ALL RETURNS AND REPORTS REQUIRED TO BE FILED PRIOR TO CLOSING
WITH RESPECT TO THE OPERATION AND OWNERSHIP OF THE PROPERTIES AND FOR WHICH
MCRLP OR SUCH PROPERTY LLLP (INCLUDING ANY PREDECESSOR ENTITY THERETO) COULD BE
SUBJECT TO A MATERIAL TAX LIABILITY OR WITH RESPECT TO WHICH A MATERIAL CLAIM IN
RESPECT FOR TAXES COULD BE MADE AGAINST THE PROPERTIES. EACH SUCH TAX RETURN OR
REPORT IS COMPLETE AND ACCURATE IN ALL MATERIAL RESPECTS. EACH GP CONTRIBUTOR
AND THE PROPERTY LLLP (INCLUDING ANY PREDECESSOR ENTITY THERETO) IN WHICH SUCH
GP CONTRIBUTOR IS A PARTNER HAS PAID OR WILL PAY, OR HAS PROVIDED OR WILL
PROVIDE FOR A CASH RESERVE, FOR ALL TAXES DUE WITH RESPECT TO ANY PROPERTY OR
PROPERTY LLLP RELATED TO ANY PERIOD ENDING ON THE CLOSING DATE BUT THAT ARE
REQUIRED TO BE PAID AFTER THE CLOSING DATE WITH RESPECT TO THE OWNERSHIP AND
OPERATION OF THE PROPERTIES AND FOR WHICH MCRLP OR ANY PROPERTY LLLP (INCLUDING
ANY PREDECESSOR ENTITY THERETO) COULD BE SUBJECT TO A MATERIAL TAX LIABILITY OR
WITH RESPECT TO WHICH A MATERIAL CLAIM IN RESPECT FOR TAXES COULD BE MADE
AGAINST THE PROPERTIES. TRUE AND COMPLETE COPIES OF ALL FEDERAL, STATE AND LOCAL
TAX RETURNS THAT HAVE BEEN FILED BY THE PROPERTY LLLPS FOR 2001, 2002, 2003 AND
2004 AND ALL WRITTEN COMMUNICATION WITH ANY TAXING AUTHORITY RELATING THERETO
HAVE OR WILL BE MADE AVAILABLE TO MCRLP DURING THE INSPECTION PERIOD. TO THE
KNOWLEDGE OF EACH GP CONTRIBUTOR, NO CLAIM HAS BEEN MADE BY A TAXING AUTHORITY
IN A JURISDICTION IN WHICH ANY PROPERTY LLLP (INCLUDING ANY PREDECESSOR ENTITY
THERETO) IN WHICH SUCH GP CONTRIBUTOR IS A PARTNER HAS NOT FILED TAX RETURNS.
EXCEPT AS SET FORTH IN SCHEDULE 7.2(A), THERE ARE NO AUDITS OR OTHER PROCEEDINGS
BY ANY TAXING AUTHORITY PENDING OR, TO THE KNOWLEDGE OF SUCH GP CONTRIBUTOR,
THREATENED WITH RESPECT TO THE TAXES RESULTING FROM THE OWNERSHIP AND OPERATION
OF THE PROPERTIES FOR WHICH MCRLP OR ANY PROPERTY LLLP (INCLUDING ANY
PREDECESSOR ENTITY THERETO) COULD BE SUBJECT TO A MATERIAL TAX LIABILITY OR WITH
RESPECT TO WHICH A MATERIAL CLAIM IN RESPECT FOR TAXES COULD BE MADE AGAINST THE
PROPERTIES AND NO

 

16

--------------------------------------------------------------------------------


 


AGREEMENT EXTENDING THE PERIOD FOR ASSESSMENT AND COLLECTION HAS BEEN EXECUTED
WITH RESPECT THERETO. TO THE KNOWLEDGE OF EACH GP CONTRIBUTOR, NO ASSESSMENT OF
TAXES IS PROPOSED AGAINST THE PROPERTY LLLPS (INCLUDING ANY PREDECESSOR ENTITY
THERETO). THERE ARE NO AGREEMENTS OR WAIVERS EXTENDING THE STATUTE OF
LIMITATIONS APPLICABLE TO ANY TAX RETURN OR REPORT FILED OR REQUIRED TO BE FILED
BY THE GP CONTRIBUTORS OR ANY PROPERTY LLLP (INCLUDING ANY PREDECESSOR ENTITY
THERETO) IN WHICH SUCH GP CONTRIBUTOR IS A PARTNER WITH RESPECT TO ANY TAXES.
NEITHER THE GP CONTRIBUTOR NOR ANY PROPERTY LLLP (INCLUDING ANY PREDECESSOR
ENTITY THERETO) IN WHICH SUCH GP CONTRIBUTOR IS A PARTNER IS A PARTY TO OR HAS
ANY LIABILITY UNDER, ANY TAX INDEMNIFICATION, TAX ALLOCATION OR TAX SHARING
AGREEMENT.


 


(B)                                 ANNEXED HERETO AS SCHEDULE 7.2(B) IS A
LISTING OF THE FOLLOWING, WHICH, TO THE GP CONTRIBUTOR’S ACTUAL KNOWLEDGE, IS
TRUE, COMPLETE AND CORRECT IN ALL MATERIAL RESPECTS FOR THE ASSETS THAT COMPRISE
EACH PROPERTY:  (I) THE ADJUSTED BASIS TO THE PROPERTY LLLP OWNING SUCH PROPERTY
FOR FEDERAL INCOME TAX PURPOSES AS OF OCTOBER 27, 2005; (II) THE DATE PLACED IN
SERVICE BY THE PROPERTY LLLP OWNING SUCH PROPERTY; (III) THE COST RECOVERY
METHOD USED BY THE PROPERTY LLLP OWNING SUCH PROPERTY; AND (IV) THE REMAINING
USEFUL LIFE FOR FEDERAL INCOME TAX PURPOSES TO THE PROPERTY LLLP OWNING SUCH
PROPERTY.


 


(C)                                  TO THE GP CONTRIBUTOR’S ACTUAL KNOWLEDGE,
THE FINANCIAL STATEMENTS, INCLUDING THE INCOME AND EXPENSE STATEMENTS AND THE
BALANCE SHEETS OF EACH PROPERTY LLLP (INCLUDING ANY PREDECESSOR ENTITY THERETO)
EXCLUDING ONLY THOSE ASSETS, LIABILITIES AND OPERATIONS NOT CONTEMPLATED TO BE
CONTRIBUTED PURSUANT TO THIS AGREEMENT, RELATING TO THE OWNERSHIP AND OPERATION
OF THE PROPERTY AND THE RELATED AUDITED, COMBINED STATEMENT OF INCOME, PARTNERS’
CAPITAL AND CASH FLOWS, INCLUDING THE FOOTNOTES THERETO (COPIES OF WHICH ARE
ATTACHED HERETO AS EXHIBIT T) (THE “PROPERTY FINANCIALS”) AS OF AND FOR THE
YEARS ENDING DECEMBER, 31, 2002, 2003 AND 2004 WHICH HAVE BEEN AUDITED (OR, IN
THE CASE OF TENTH LLLP, REVIEWED) BY HARITON, MANCUSO & JONES, P.C. AND FOR THE
PERIOD OF JANUARY 1, 2005 THROUGH JUNE 30, 2005 (OR THE MOST RECENT FISCAL
QUARTER ENDING DATE IF LATER), AND REVIEWED BY SUCH ACCOUNTANTS, FAIRLY PRESENT
THE COMBINED FINANCIAL POSITION OF THE PROPERTY LLLPS, OR ANY PREDECESSOR
ENTITIES THERETO, RELATING TO THE PROPERTY IN ALL MATERIAL RESPECTS AS OF SUCH
DATES AND THE COMBINED RESULTS OF OPERATIONS AND COMBINED CASH FLOWS OF THE
PROPERTY LLLPS, OR ANY PREDECESSOR ENTITIES THERETO, RELATING TO THE OWNERSHIP
AND OPERATION OF THE PROPERTY FOR SUCH RESPECTIVE PERIODS, IN EACH CASE IN
ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRACTICES FOR THE OPERATION OF
COMMERCIAL REAL ESTATE CONSISTENTLY APPLIED FOR THE PERIODS COVERED THEREBY. THE
PROPERTY FINANCIALS FROM JANUARY 1, 2005 THROUGH JUNE 30, 2005 (OR THE MOST
RECENT FISCAL QUARTER ENDING DATE IF LATER) ARE SUBJECT TO THE NORMAL YEAR-END
ADJUSTMENTS. THERE HAS BEEN NO MATERIAL ADVERSE CHANGE IN THE FINANCIAL
CONDITION OF ANY PROPERTY BETWEEN JUNE 30, 2005 AND THE DATE HEREOF AND THE SAME
SHALL BE TRUE AND CORRECT AS OF THE CLOSING DATE.


 


(D)                                 THE GP CONTRIBUTORS HAVE DELIVERED OR MADE
AVAILABLE OR CAUSED TO BE DELIVERED OR MADE AVAILABLE TO MCRLP TRUE, COMPLETE
AND CORRECT COPIES OF THE OPERATIVE ORGANIZATIONAL DOCUMENTS OF EACH OF PROPERTY
LLLP AND ANY SUCCESSOR ORGANIZATION TO SUCH PROPERTY LLLP (COLLECTIVELY, THE
“SELLER ORGANIZATIONAL DOCUMENTS”). THE SELLER ORGANIZATIONAL DOCUMENTS, AS
APPLICABLE, CONSTITUTE ALL OF THE MATERIAL DOCUMENTS, AGREEMENTS AND INSTRUMENTS
WITH RESPECT TO THE GOVERNANCE, MANAGEMENT AND ORGANIZATION OF EACH OF THE
PROPERTY LLLPS AND ANY SUCCESSOR ORGANIZATION TO SUCH PROPERTY LLLP. EXCEPT AS
SHALL BE REQUIRED TO EFFECT THE CONVERSION, THE SELLER ORGANIZATIONAL DOCUMENTS
SHALL NOT HAVE BEEN AMENDED, MODIFIED,

 

17

--------------------------------------------------------------------------------


 


SUPPLEMENTED, TERMINATED OR OTHERWISE CHANGED IN ANY MANNER AS OF THE CLOSING
DATE. NONE OF THE PROPERTY LLLPS OWNS, OR ANY SUCCESSOR ORGANIZATION TO SUCH
PROPERTY LLLP SHALL OWN, DIRECTLY OR INDIRECTLY, ANY PROPERTY OR ASSETS, OTHER
THAN THE PROPERTIES OWNED BY SUCH ENTITY OR ANY EQUITY OR VOTING INTEREST IN, OR
OTHERWISE CONTROL, ANY PERSON OR ENTITY, EXCEPT AS MAY BE EXPRESSLY SHOWN ON THE
PROPERTY FINANCIALS.


 


(E)                                  THE CONTRIBUTORS COMPRISE ALL OF THE
PARTNERS OF THE PROPERTY LLLPS OR OWNERS OF ANY SUCCESSOR ORGANIZATION TO THE
PROPERTY LLLPS FORMED AS A RESULT OF THE CONVERSION. THERE ARE NO OTHER PARTNERS
OF THE PROPERTY LLLPS OR OWNERS OF ANY SUCCESSOR ORGANIZATIONS THE PROPERTY
LLLPS FORMED AS A RESULT OF THE CONVERSION.


 


(F)                                    EXCEPT AS SET FORTH IN THE PROPERTY
FINANCIALS, OR EXCEPT FOR ACCOUNTS PAYABLE TO TRADE CREDITORS IN THE ORDINARY
COURSE OF BUSINESS, NONE OF THE PROPERTY LLLPS, OR ANY PREDECESSOR ENTITIES
THERETO, HAS ANY LIABILITIES OF ANY NATURE WHATSOEVER, KNOWN OR UNKNOWN, CHOATE
OR INCHOATE, LIQUIDATED OR UNLIQUIDATED, SECURED OR UNSECURED, FIXED OR UNFIXED
OR CONTINGENT, INCLUDING, WITHOUT LIMITATION, ANY CLAIM THAT IS INITIATED AFTER
THE CLOSING DATE, BUT WHICH CLAIM IS BASED UPON AN EVENT THAT OCCURRED PRIOR TO
THE CLOSING DATE AND LIABILITIES EVIDENCED BY BONDS, DEBENTURES, NOTES
GUARANTEES OR SIMILAR INSTRUMENTS (“UNDISCLOSED LIABILITIES”), WITH RESPECT TO
ANY PROPERTY, PROPERTY LLLP, OR ANY PREDECESSOR ENTITY THERETO AND,
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, THE GP CONTRIBUTORS
AGREE TO, AND HEREBY DO, INDEMNIFY AND HOLD HARMLESS MCRLP FROM AND AGAINST ANY
SUCH UNDISCLOSED LIABILITIES ARISING AT ANY TIME FROM AND AFTER THE CLOSING.


 

7.3.                              In order to induce MCRLP to perform as
required hereunder, as of the date hereof and as of the Closing Date, each GP
Contributor represents and warrants to MCRLP, severally as to itself and not
jointly, as follows (it being recognized and agreed, however, that the following
representations shall be of no force or effect in the event the transaction
contemplated hereby is structured as a transfer of all of the Properties by Deed
in accordance with Section 1.2 hereof):

 


(A)                                  IF SUCH GP CONTRIBUTOR IS AN INDIVIDUAL,
SUCH GP CONTRIBUTOR HAS ALL REQUISITE POWER AND AUTHORITY TO EXECUTE AND DELIVER
THIS AGREEMENT AND ALL OTHER DOCUMENTS AND INSTRUMENTS TO BE EXECUTED AND
DELIVERED BY HIM HEREUNDER, AND TO PERFORM ALL OBLIGATIONS HEREUNDER AND UNDER
SUCH OTHER DOCUMENTS AND INSTRUMENTS IN ORDER TO CONTRIBUTE HIS OR HER
RESPECTIVE PROPERTY OWNER INTEREST OR CAUSE THE CONTRIBUTION OF THE PROPERTIES,
AS THE CASE MAY BE, IN ACCORDANCE WITH THE TERMS AND CONDITIONS HEREOF.


 


(B)                                 IF SUCH GP CONTRIBUTOR IS AN ENTITY, SUCH GP
CONTRIBUTOR IS A DULY ORGANIZED AND VALIDLY EXISTING ORGANIZATION AND IN GOOD
STANDING ORGANIZED UNDER THE LAWS OF ITS STATE OF FORMATION, HAS ALL REQUISITE
POWER AND AUTHORITY TO EXECUTE AND DELIVER THIS AGREEMENT AND ALL OTHER
DOCUMENTS AND INSTRUMENTS TO BE EXECUTED AND DELIVERED BY IT HEREUNDER, AND TO
PERFORM ITS OBLIGATIONS HEREUNDER AND UNDER SUCH OTHER DOCUMENTS AND INSTRUMENTS
IN ORDER TO CONTRIBUTE THE EXCHANGE PROPERTY IN ACCORDANCE WITH THE TERMS AND
CONDITIONS HEREOF. ALL NECESSARY ACTIONS OF OWNERS OF SUCH GP CONTRIBUTOR TO
CONFER SUCH POWER AND AUTHORITY UPON THE PERSONS EXECUTING THIS AGREEMENT AND
ALL DOCUMENTS WHICH ARE CONTEMPLATED BY THIS AGREEMENT ON ITS BEHALF HAVE BEEN
DULY TAKEN.

 

18

--------------------------------------------------------------------------------


 


(C)                                  THIS AGREEMENT, WHEN DULY EXECUTED AND
DELIVERED, WILL BE THE LEGAL, VALID AND BINDING OBLIGATION OF SUCH GP
CONTRIBUTOR, ENFORCEABLE IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT. THE
PERFORMANCE BY SUCH GP CONTRIBUTOR OF ITS/HIS DUTIES AND OBLIGATIONS UNDER THIS
AGREEMENT AND THE DOCUMENTS AND INSTRUMENTS TO BE EXECUTED AND DELIVERED BY
IT/HIM HEREUNDER WILL NOT CONFLICT WITH, OR RESULT IN A BREACH OF, OR DEFAULT
UNDER, ANY PROVISION OF ANY OF THE ORGANIZATIONAL DOCUMENTS OF SUCH GP
CONTRIBUTOR, IF APPLICABLE, OR ANY AGREEMENTS, INSTRUMENTS, DECREES, JUDGMENTS,
INJUNCTIONS, ORDERS, WRITS, LAWS, RULES OR REGULATIONS, OR ANY DETERMINATION OR
AWARD OF ANY COURT OR ARBITRATOR, TO WHICH SUCH GP CONTRIBUTOR IS A PARTY OR BY
WHICH ITS/HIS ASSETS ARE OR MAY BE BOUND. SUCH GP CONTRIBUTOR HAS GOOD AND
MARKETABLE TITLE TO, IS THE EXCLUSIVE LEGAL AND EQUITABLE OWNER OF, AND HAS THE
UNRESTRICTED POWER AND RIGHT TO CONTRIBUTE, ASSIGN AND DELIVER THE TRANSFERRED
INTEREST FREE AND CLEAR OF ALL ENCUMBRANCES OF ANY KIND OR NATURE OTHER THAN
LIENS FOR TAXES THAT ARE NOT YET DUE AND PAYABLE. NO CONSENT OR APPROVAL OF ANY
PERSON, ENTITY OR GOVERNMENTAL AUTHORITY OR AGENCY IS REQUIRED WITH RESPECT TO
THE EXECUTION AND DELIVERY OF THIS AGREEMENT BY SUCH CONTRIBUTOR OR THE
CONSUMMATION BY SUCH CONTRIBUTOR OF THE TRANSACTION CONTEMPLATED HEREBY OR THE
PERFORMANCE BY SUCH CONTRIBUTOR OF ITS/HIS OBLIGATIONS HEREUNDER. FOR PURPOSES
OF THIS AGREEMENT, “GOVERNMENTAL AUTHORITY” SHALL MEAN THE FEDERAL, STATE,
COUNTY OR MUNICIPAL GOVERNMENT, OR ANY DEPARTMENT, AGENCY, BUREAU OR OTHER
SIMILAR TYPE BODY OBTAINING AUTHORITY THEREFROM, OR CREATED PURSUANT TO ANY LAW.


 


(D)                                 EACH GP CONTRIBUTOR OWNS ITS RESPECTIVE
INTEREST IN THE PROPERTY LLLP AND SUCH INTEREST WILL, AS OF CLOSING, BE OWNED BY
SUCH CONTRIBUTOR FREE AND CLEAR OF ALL LIENS, ENCUMBRANCES, CLAIMS AND RIGHTS OF
OTHERS, EXCEPT FOR LIENS FOR TAXES NOT YET DUE AND PAYABLE. NONE OF THE
CONTRIBUTORS WHO HAS OR HAS HAD AN OWNERSHIP INTEREST IN A PROPERTY LLLP HAS
HERETOFORE ASSIGNED OR ENCUMBERED ANY OF ITS INTERESTS IN SUCH PROPERTY LLLP.


 


(E)                                  NONE OF THE CONTRIBUTORS NOR ANY OF ITS OR
THEIR AFFILIATES, NOR ANY OF THEIR RESPECTIVE PARTNERS, OR TO EACH CONTRIBUTOR’S
KNOWLEDGE, ANY OF THEIR MEMBERS, SHAREHOLDERS OR OTHER EQUITY OWNERS, AND NONE
OF THEIR RESPECTIVE EMPLOYEES, OFFICERS, DIRECTORS, REPRESENTATIVES OR AGENTS,
IS A PERSON OR ENTITY WITH WHOM U.S. PERSONS OR ENTITIES ARE RESTRICTED FROM
DOING BUSINESS UNDER REGULATIONS OF THE OFFICE OF FOREIGN ASSET CONTROL (“OFAC”)
OF THE DEPARTMENT OF THE TREASURY (INCLUDING, WITHOUT LIMITATION, THOSE NAMED ON
OFAC’S SPECIALLY DESIGNATED AND BLOCKED PERSONS LIST) OR UNDER ANY STATUTE,
EXECUTIVE ORDER (INCLUDING THE SEPTEMBER 24, 2001, EXECUTIVE ORDER BLOCKING
PROPERTY AND PROHIBITING TRANSACTIONS WITH PERSONS WHO COMMIT, THREATEN TO
COMMIT, OR SUPPORT TERRORISM), OR OTHER GOVERNMENTAL ACTION.


 


(F)                                    EACH GP CONTRIBUTOR HEREBY ACKNOWLEDGES
ITS UNDERSTANDING THAT THE ISSUANCE OF THE CONTRIBUTOR UNITS IS INTENDED TO BE
EXEMPT FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND THE
RULES AND REGULATIONS IN EFFECT THEREUNDER (THE “SECURITIES ACT”).


 


(G)                                 IN FURTHERANCE THEREOF, AND IN ORDER TO
INDUCE MCRLP TO ISSUE THE CONTRIBUTOR UNITS TO EACH GP CONTRIBUTOR HEREUNDER,
EACH GP CONTRIBUTOR REPRESENTS AND WARRANTS TO MCRLP, SEVERALLY AS TO ITSELF AND
NOT JOINTLY, AS FOLLOWS:


 

(I)                                     SUCH GP CONTRIBUTOR IS ACQUIRING THE
CONTRIBUTOR UNITS SOLELY FOR ITS/HIS OWN ACCOUNT FOR THE PURPOSE OF INVESTMENT
AND NOT AS A NOMINEE OR AGENT FOR ANY OTHER PERSON AND NOT WITH A VIEW TO, OR
FOR OFFER OR SALE IN CONNECTION WITH, ANY DISTRIBUTION OF ANY THEREOF. SUCH GP
CONTRIBUTOR AGREES AND ACKNOWLEDGES THAT IT/HE IS

 

19

--------------------------------------------------------------------------------


 

NOT PERMITTED TO OFFER, TRANSFER, SELL, ASSIGN, PLEDGE, HYPOTHECATE OR OTHERWISE
DISPOSE OF (“TRANSFER”) ANY OF THE GP CONTRIBUTOR UNITS EXCEPT AS PROVIDED IN
THIS AGREEMENT AND THE OP AGREEMENT.

 

(II)                                  SUCH GP CONTRIBUTOR IS KNOWLEDGEABLE,
SOPHISTICATED AND EXPERIENCED IN BUSINESS AND FINANCIAL MATTERS. SUCH
CONTRIBUTOR FULLY UNDERSTANDS THE LIMITATIONS ON TRANSFER DESCRIBED IN THIS
AGREEMENT AND THE OP AGREEMENT. SUCH GP CONTRIBUTOR IS ABLE TO BEAR THE ECONOMIC
RISK OF HOLDING THE CONTRIBUTOR UNITS FOR AN INDEFINITE PERIOD AND IS ABLE TO
AFFORD THE COMPLETE LOSS OF ITS/HIS INVESTMENT IN THE CONTRIBUTOR UNITS. SUCH GP
CONTRIBUTOR HAS RECEIVED AND REVIEWED THE OP AGREEMENT AND HAD THE OPPORTUNITY
TO REVIEW THE DOCUMENTS FILED BY THE COMPANY SINCE ITS INCEPTION AND MCRLP SINCE
1998 UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE “EXCHANGE ACT”),
AND ALL REGISTRATION STATEMENTS AND RELATED PROSPECTUSES AND SUPPLEMENTS FILED
BY THE COMPANY AND DECLARED EFFECTIVE UNDER THE SECURITIES ACT (COLLECTIVELY,
AND IN EACH CASE INCLUDING ALL EXHIBITS AND SCHEDULES THERETO AND DOCUMENTS
INCORPORATED BY REFERENCE THEREIN, THE “SEC DOCUMENTS”) AND HAS BEEN GIVEN THE
OPPORTUNITY TO OBTAIN ANY ADDITIONAL INFORMATION OR DOCUMENTS AND TO ASK
QUESTIONS AND RECEIVE ANSWERS ABOUT SUCH DOCUMENTS, AS WELL AS THE COMPANY AND
MCRLP AND THE BUSINESS AND PROSPECTS OF THE COMPANY AND MCRLP WHICH SUCH GP
CONTRIBUTOR DEEMS NECESSARY TO EVALUATE THE MERITS AND RISKS RELATED TO ITS/HIS
INVESTMENT IN THE CONTRIBUTOR UNITS.

 

(III)                               SUCH GP CONTRIBUTOR ACKNOWLEDGES THAT IT/HE
HAS BEEN ADVISED THAT (I) THE CONTRIBUTOR UNITS MUST BE HELD INDEFINITELY, AND
SUCH CONTRIBUTOR WILL CONTINUE TO BEAR THE ECONOMIC RISK OF THE INVESTMENT IN
THE CONTRIBUTOR UNITS, UNLESS THE CONTRIBUTOR UNITS ARE REDEEMED PURSUANT TO THE
OP AGREEMENT OR ARE SUBSEQUENTLY TRANSFERRED OR REGISTERED UNDER THE SECURITIES
ACT OR AN EXEMPTION FROM SUCH REGISTRATION IS AVAILABLE, (II) IT IS NOT
ANTICIPATED THAT THERE WILL BE ANY PUBLIC MARKET FOR THE CONTRIBUTOR UNITS AT
ANYTIME, (III) RULE 144 PROMULGATED UNDER THE SECURITIES ACT MAY NOT BE
AVAILABLE WITH RESPECT TO THE SALE OF ANY SECURITIES OF MCRLP (AND THAT UPON
REDEMPTION OF THE CONTRIBUTOR UNITS IN MCRLP FOR SHARES OF COMMON STOCK A NEW
HOLDING PERIOD UNDER RULE 144 MAY COMMENCE), AND MCRLP HAS MADE NO COVENANT, AND
MAKES NO COVENANT, TO MAKE RULE 144 AVAILABLE WITH RESPECT TO THE SALE OF ANY
SECURITIES OF MCRLP, (IV) A RESTRICTIVE LEGEND AS SET FORTH IN SECTION 7.5 BELOW
SHALL BE PLACED ON THE CERTIFICATES REPRESENTING THE CONTRIBUTOR UNITS, AND
(V) A NOTATION SHALL BE MADE IN THE APPROPRIATE RECORDS OF MCRLP INDICATING THAT
THE CONTRIBUTOR UNITS ARE SUBJECT TO RESTRICTIONS ON TRANSFER.

 

(IV)                              SUCH GP CONTRIBUTOR ALSO ACKNOWLEDGES THAT: 
(I) THE REDEMPTION OF CONTRIBUTOR UNITS FOR, AT THE OPTION OF MCRLP ACTING
THROUGH THE COMPANY, SHARES OF COMMON STOCK IS SUBJECT TO CERTAIN RESTRICTIONS
CONTAINED IN THE OP AGREEMENT; AND (II) THE SHARES OF SAID COMMON STOCK WHICH
MAY BE RECEIVED UPON SUCH A REDEMPTION MAY, UNDER CERTAIN CIRCUMSTANCES, BE
RESTRICTED SECURITIES AND BE SUBJECT TO LIMITATIONS AS TO TRANSFER, AND
THEREFORE SUBJECT TO THE RISKS REFERRED TO IN SUBSECTION (C) ABOVE.
NOTWITHSTANDING ANYTHING HEREIN OR IN THE OP AGREEMENT TO THE CONTRARY,
CONTRIBUTOR HEREBY ACKNOWLEDGES AND AGREES THAT IT/HE MAY NOT EXERCISE THE
REDEMPTION RIGHTS (AS

 

20

--------------------------------------------------------------------------------


 

DEFINED IN THE OP AGREEMENT) UNTIL AFTER THE DATE WHICH IS ONE YEAR FROM THE
CLOSING DATE.

 

(V)                                 SUCH GP CONTRIBUTOR IS AN “ACCREDITED
INVESTOR” (AS SUCH TERM IS DEFINED IN RULE 501(A) OF REGULATION D UNDER THE
SECURITIES ACT).

 

7.4.                              Except as otherwise specifically stated in
this Agreement, the representations, warranties and agreements set forth in this
Agreement or in any document, agreement or estoppel delivered pursuant to this
Agreement shall survive the Closing Date for a period of twelve (12) months and
thereafter shall be deemed to be extinguished unless written notice of a breach
of any such representation, warranty or agreement is delivered to the other
party within such twelve (12) month period. If any such notice is delivered, the
representation, warranty or agreement upon which such claim or breach is based
shall survive for the applicable period of the statute of limitations.
Notwithstanding the foregoing, (i) the representations, warranties and
agreements set forth in Section 7.2 hereof shall survive the Closing Date until
the later of (x) two (2) years after the Closing Date, or (y) March 31, 2008,
(ii) the agreements set forth in Section 9.1 shall survive the Closing Date for
a period of three (3) years thereafter, and (iii) the representations,
warranties and agreements set forth in Sections 7.3, 11.1 and 13.2 shall survive
for the applicable period of the statute of limitations.

 

7.5.                              The Contributors hereby acknowledge that each
Certificate representing the Contributor Units shall bear the following legend:

 

“THE UNITS REPRESENTED BY THIS CERTIFICATE OR INSTRUMENT MAY NOT BE TRANSFERRED,
SOLD, ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF UNLESS SUCH
TRANSFER, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER DISPOSITION COMPLIES
WITH THE PROVISIONS OF THE SECOND AMENDED AND RESTATED PARTNERSHIP AGREEMENT
DATED AS OF DECEMBER 11, 1997 (A COPY OF WHICH IS ON FILE WITH THE OPERATING
PARTNERSHIP), AS AMENDED, AND THAT CERTAIN CONTRIBUTION AND EXCHANGE AGREEMENT
BY AND BETWEEN THE PERSONS IDENTIFIED THEREIN AS CONTRIBUTORS AND THE OPERATING
PARTNERSHIP MADE                            , 2005 (A COPY OF WHICH IS ON FILE
WITH THE OPERATING PARTNERSHIP; THE “EXCHANGE AGREEMENT”). EXCEPT AS OTHERWISE
PROVIDED IN SUCH AGREEMENTS, NO TRANSFER, SALE, ASSIGNMENT, PLEDGE,
HYPOTHECATION OR OTHER DISPOSITION OF THE UNITS REPRESENTED BY THIS CERTIFICATE
MAY BE MADE EXCEPT (A) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR (B) IF THE OPERATING
PARTNERSHIP HAS BEEN FURNISHED WITH A SATISFACTORY OPINION OF COUNSEL FOR THE
HOLDER THAT SUCH TRANSFER, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER
DISPOSITION IS EXEMPT FROM THE PROVISIONS OF SECTION 5 OF THE ACT AND THE
RULES AND REGULATIONS IN EFFECT THEREUNDER. IN ADDITION, THE UNITS ARE SUBJECT
TO THE PROVISIONS OF SECTION 19 OF THE EXCHANGE AGREEMENT.”

 

7.6.                              Each GP Contributor and each Property LLLP
acknowledges that it/he is not in a significantly disparate bargaining position
with respect to MCRLP in connection with the

 

21

--------------------------------------------------------------------------------


 

transactions contemplated by this Agreement and that such GP Contributor and
each Property LLLP was represented by legal counsel in connection with these
transactions.

 

7.7.                              If, prior to the Closing, any of those
individuals listed in Schedule 7.7 (“MCRLP Knowledge Persons”) obtain actual
knowledge, without an obligation to investigate and without being responsible
for the knowledge of any other person or any imputed knowledge, that is
inconsistent with any representation or warranty made by the GP Contributors or
the Property LLLPs in which any GP Contributor is a partner in this Article 7 or
elsewhere in this Agreement, and MCRLP shall elect to proceed with the Closing
notwithstanding such knowledge, then MCRLP shall be deemed to have waived any
claim against the GP Contributors on account of such inconsistency; provided,
however, that if the GP Contributors or the Property LLLPs in which any GP
Contributor is a partner had actual knowledge of such inconsistent information
at the time the representation or warranty was made, and MCRLP gives
Contributors’ counsel (as designated in Article 26 of this Agreement) written
notice of such inconsistent information and the consequent breach of such
representation or warranty prior to the Closing, then the GP Contributors shall
remain liable to MCRLP following the Closing on account of the breach of such
representation or warranty.

 

7.8.                              As used in this Agreement, knowledge (or words
of similar import) of any Property LLLP means the actual knowledge of the GP
Contributor that is a general partner of such Property LLLP, as contrasted with
any concept of imputed or implied knowledge and without any independent
investigation and without assuming any duty to conduct any such independent
investigation, except that each GP Contributor shall be deemed to have actual
knowledge of any matter of which the following individuals shall have actual
knowledge:  Doug Erdman, President of CRC Commercial (“CRC”) Dennis Burke, Vice
President of Leasing of CRC, and Bill McClain, Vice President of Property
Management of CRC.

 

7.9.                              No representation or warranty made by such GP
Contributor or any Property LLLP in which such GP Contributor is a partner
contained in this Agreement, and no statement contained in any document,
certificate, schedule or exhibit furnished or to be furnished by or on behalf of
such GP Contributor to MCRLP or any of its designees or affiliates pursuant to
this Agreement contains or will contain any untrue statement of a material fact
or omits or will omit to state any material fact necessary, in light of the
circumstances under which it was or will be made, in order to make the
statements herein or therein not misleading or necessary in order to fully and
fairly provide the information required to be provided in any such document,
certificate, schedule or exhibit.

 

8.                                      COVENANTS OF THE GP CONTRIBUTORS AND THE
PROPERTY LLLPs.

 

8.1.                              Each GP Contributor and any Property LLLP in
which such GP Contributor is a partner, covenants and agrees that between the
date hereof and the Closing Date, it/he shall perform or observe or cause to be
performed or observed the following:

 


(A)                                  THE GP CONTRIBUTOR AND ANY PROPERTY LLLP IN
WHICH SUCH GP CONTRIBUTOR IS A PARTNER, WILL OPERATE AND MAINTAIN OR CAUSE TO
OPERATE OR MAINTAIN THE PROPERTIES IN THE ORDINARY COURSE OF BUSINESS AND USE
COMMERCIALLY REASONABLE EFFORTS TO REASONABLY PRESERVE FOR MCRLP THE
RELATIONSHIPS OF THE GP CONTRIBUTORS AND THE PROPERTY LLLPS WITH TENANTS,
SUPPLIERS,

 

22

--------------------------------------------------------------------------------


 


MANAGERS, EMPLOYEES, SERVICE PROVIDERS AND OTHERS HAVING ON-GOING RELATIONSHIPS
WITH THE PROPERTIES. THE GP CONTRIBUTOR AND ANY PROPERTY LLLP IN WHICH SUCH GP
CONTRIBUTOR IS A PARTNER WILL CONTINUE TO PERFORM OR CONDUCT ANY CAPITAL
IMPROVEMENT OR CAPITAL EXPENDITURE PROGRAM CURRENTLY IN PROCESS IN THE ORDINARY
COURSE OF BUSINESS. NEITHER THE GP CONTRIBUTORS NOR THE PROPERTY LLLPS WILL
DEFER TAKING ANY ACTIONS OR SPENDING ANY FUNDS, OR OTHERWISE MANAGE THE
PROPERTIES DIFFERENTLY, DUE TO THE PENDING SALE OF THE PROPERTIES.


 


(B)                                 THE GP CONTRIBUTORS AND THE PROPERTY LLLPS,
AS LANDLORD, WILL NOT ENTER INTO ANY NEW LEASES WITH RESPECT TO THE PROPERTIES,
OR RENEW OR MODIFY ANY LEASE, WITHOUT MCRLP’S PRIOR WRITTEN CONSENT, WHICH
CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED PRIOR TO THE EXPIRATION OF
THE INSPECTION PERIOD AND, THEREAFTER, SHALL BE GRANTED OR WITHHELD IN THE SOLE
AND ABSOLUTE DISCRETION OF MCRLP. IN THE EVENT THE PROPOSED NEW OR MODIFIED
LEASE CONTEMPLATES THAT THE LANDLORD WILL PERFORM TENANT IMPROVEMENT WORK ON A
“TURN-KEY” BASIS (A “TURN-KEY LEASE”) (I.E., THAT THE LANDLORD IS TO PROVIDE
SPECIFIED TENANT IMPROVEMENTS AND RENOVATIONS AS OPPOSED TO THE LANDLORD
GRANTING AN ALLOWANCE TO THE TENANT FOR SUCH PURPOSE), THE REQUEST FOR MCRLP’S
CONSENT, SHALL INCLUDE, IN ADDITION TO THE PROPOSED LEASE AND BACKGROUND
INFORMATION ABOUT THE PROPOSED TENANT, A PROPOSED PRELIMINARY SPACE PLAN AND
OFFICE LAYOUT AND A PRELIMINARY COST ESTIMATE OF THE PROPOSED WORK TO BE
PROVIDED BY THE LANDLORD. MCRLP SHALL HAVE FIVE (5) BUSINESS DAYS FROM THE
RECEIPT OF BOTH THE WRITTEN REQUEST FROM THE PROPERTY LLLP AND ALL THE REQUIRED
DOCUMENTATION AND INFORMATION REGARDING ANY NEW OR MODIFIED LEASE TO NOTIFY THE
PROPERTY LLLP WHETHER OR NOT TO GRANT ITS CONSENT TO SUCH LEASE. IF IT FAILS TO
RESPOND WITHIN SUCH FIVE (5) BUSINESS DAY PERIOD, MCRLP’S CONSENT SHALL BE
DEEMED GRANTED. WITH RESPECT TO ALL TURN-KEY LEASES EXECUTED AFTER AUGUST 1,
2005, MCRLP SHALL BE ENTITLED TO RECEIVE ALL OF THE FOLLOWING IN CONNECTION WITH
SUCH LEASES, AS AND WHEN SAME BECOME AVAILABLE: CONSTRUCTION DRAWINGS AND PLANS
AS REVISED FROM TIME TO TIME; ALL REQUISITIONS FOR PAYMENT SUBMITTED BY
CONTRACTORS WITH RESPECT TO THE “TURN-KEY” WORK; ALL CHANGE ORDERS ISSUED WITH
RESPECT TO SUCH WORK; AND ALL BUDGETS PREPARED FROM TIME TO TIME BY THE
CONTRACTORS AND/OR THE MANAGING AGENT WITH RESPECT TO SUCH WORK. AS THE WORK
UNDER ANY TURN-KEY LEASE EXECUTED AFTER AUGUST 1, 2005 IS PERFORMED, MCRLP SHALL
HAVE THE RIGHT TO APPROVE, IN ITS REASONABLE DISCRETION, ALL MATERIAL CHANGES TO
THE DRAWINGS AND PLANS FOR SUCH WORK AND ALL MATERIAL CHANGE ORDERS THAT WOULD
INCREASE THE COST OF SUCH WORK. AS USED HEREIN, THE TERM “MATERIAL” AS RELATES
TO CHANGE-ORDERS OR CHANGES IN DRAWINGS AND PLANS SHALL MEAN CHANGES THAT
INCREASE THE COST OF THE WORK TO BE PERFORMED BY THE LANDLORD UNDER THE TURN-KEY
LEASE BY MORE THAN TEN PERCENT (10%). IN ADDITION, THE PROPERTY LLLP SHALL ENTER
INTO A CONSTRUCTION CONTRACT WITH THE CONTRACTOR OR CONTRACTORS PERFORMING ALL
WORK UNDER ANY SUCH TURN-KEY LEASE ON A FORM REASONABLY ACCEPTABLE TO MCRLP, AND
ANY MATERIAL MODIFICATIONS OF SUCH CONSTRUCTION CONTRACT SHALL BE SUBJECT TO
MCRLP’S PRIOR APPROVAL, WHICH SHALL NOT BE UNREASONABLY WITHHELD, DELAYED OR
CONDITIONED AND WHICH SHALL BE DEEMED GRANTED IF MCRLP FAILS TO RESPOND TO A
REQUEST FOR CONSENT WITHIN FIVE (5) BUSINESS DAYS AFTER RECEIPT OF SUCH REQUEST.
IF THE WORK UNDER ANY SUCH TURN-KEY LEASE HAS NOT BEEN COMPLETED AT THE TIME OF
THE CLOSING HEREUNDER, IF REQUESTED BY MCRLP, THE GP CONTRIBUTORS SHALL ARRANGE
FOR CRC OR ANY DESIGNATED EMPLOYEE OF CRC TO CONTINUE TO BE AVAILABLE FOR A
REASONABLE PERIOD OF TIME TO SUPERVISE AND COORDINATE COMPLETION SUCH WORK AFTER
THE CLOSING AT A COMPENSATION RATE TO BE AGREED UPON.


 


(C)                                  IF PRIOR TO THE CLOSING DATE THE GP
CONTRIBUTOR OR ANY PROPERTY LLLP IN WHICH SUCH GP CONTRIBUTOR IS A PARTNER,
SHALL HAVE RECEIVED FROM THE HOLDER OF ANY MORTGAGE, ANY WRITTEN NOTICE
REQUIRING ANY REPAIR WORK TO BE DONE ON ANY PROPERTY, THE GP CONTRIBUTOR OR ANY

 

23

--------------------------------------------------------------------------------


 


PROPERTY LLLP IN WHICH SUCH GP CONTRIBUTOR IS A PARTNER, WILL PROMPTLY COMMENCE
SAME AND THEREAFTER DILIGENTLY PURSUE SUCH WORK AT THEIR OWN COST AND EXPENSE
UNTIL THE CLOSING DATE AND SHALL PROVIDE A CREDIT AGAINST THE CONSIDERATION FOR
THE ESTIMATED COST OF ALL WORK REMAINING UNCOMPLETED AS OF THE CLOSING DATE.


 


(D)                                 NEITHER THE GP CONTRIBUTOR NOR THE PROPERTY
LLLPS SHALL:


 

(I)                                     ENTER INTO ANY AGREEMENT REQUIRING THE
CONTRIBUTORS OR THE PROPERTY LLLPS TO DO WORK FOR ANY TENANT AFTER THE CLOSING
DATE WITHOUT FIRST OBTAINING THE PRIOR WRITTEN CONSENT OF MCRLP, EXCEPT FOR WORK
UNDER LEASES APPROVED OR DEEMED APPROVED BY MCRLP;

 

(II)                                  ACCEPT THE SURRENDER OF ANY SERVICE
CONTRACT OR LEASE, OR GRANT ANY CONCESSION, REBATE, ALLOWANCE OR FREE RENT,
WITHOUT MCRLP’S PRIOR WRITTEN CONSENT, WHICH CONSENT SHALL NOT BE UNREASONABLY
WITHHELD OR DELAYED PRIOR TO THE EXPIRATION OF THE INSPECTION PERIOD AND
THEREAFTER SHALL BE PROVIDED AT THE SOLE AND ABSOLUTE DISCRETION OF MCRLP;

 

(III)                               APPLY ANY SECURITY DEPOSITS WITH RESPECT TO
ANY TENANT IN OCCUPANCY ON THE CLOSING DATE, WITHOUT MCRLP’S PRIOR WRITTEN
CONSENT, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED PRIOR TO
THE EXPIRATION OF THE INSPECTION PERIOD AND THEREAFTER SHALL BE PROVIDED AT THE
SOLE AND ABSOLUTE DISCRETION OF MCRLP;

 

(IV)                              RENEW, EXTEND OR MODIFY ANY OF THE SERVICE
CONTRACTS, WITHOUT MCRLP’S PRIOR WRITTEN CONSENT, WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD OR DELAYED PRIOR TO THE EXPIRATION OF THE INSPECTION
PERIOD AND THEREAFTER SHALL BE PROVIDED AT THE SOLE AND ABSOLUTE DISCRETION OF
MCRLP;

 

(V)                                 REMOVE ANY PERSONAL PROPERTY LOCATED IN OR
ON THE PROPERTIES, EXCEPT AS MAY BE REQUIRED FOR REPAIR AND REPLACEMENT. ALL
REPAIRS AND REPLACEMENTS SHALL BE FREE AND CLEAR OF LIENS AND ENCUMBRANCES
(EXCEPT FOR THE LIEN OF THE EXISTING LOAN DOCUMENTS) AND SHALL BE OF QUALITY AT
LEAST EQUAL TO THE REPAIRED OR REPLACED ITEMS AND SHALL BE DEEMED INCLUDED IN
THIS SALE, WITHOUT COST OR EXPENSE TO MCRLP; OR

 

(VI)                              CAUSE OR PERMIT ANY PROPERTY (ANY PORTION OF
SUCH PROPERTY), OR ANY INTEREST THEREIN, TO BE ALIENATED, MORTGAGED, LICENSED,
ENCUMBERED OR OTHERWISE BE TRANSFERRED.

 


(E)                                  UPON REQUEST OF MCRLP AT ANY TIME AFTER THE
DATE HEREOF, EACH GP CONTRIBUTOR AND ANY PROPERTY LLLP IN WHICH SUCH GP
CONTRIBUTOR IS A PARTNER, SHALL ASSIST MCRLP IN ITS PREPARATION OF AUDITED
FINANCIAL STATEMENTS, STATEMENTS OF INCOME AND EXPENSE, ALL AT MCRLP’S SOLE COST
AND EXPENSE AND SUCH OTHER DOCUMENTATION AS MCRLP MAY REASONABLY REQUEST,
COVERING THE PERIOD OF SUCH CONTRIBUTOR’S OWNERSHIP OF ANY PROPERTY.


 


(F)                                    UNTIL CLOSING HEREUNDER, EACH GP
CONTRIBUTOR AND ANY PROPERTY LLLP IN WHICH SUCH GP CONTRIBUTOR IS A PARTNER WILL
MAKE ALL REQUIRED PAYMENTS UNDER ANY MORTGAGE AFFECTING ANY PROPERTY WITHIN ANY
APPLICABLE GRACE PERIOD, BUT WITHOUT REIMBURSEMENT BY MCRLP THEREOF. EACH GP
CONTRIBUTOR SHALL ALSO COMPLY WITH ALL OTHER TERMS, COVENANTS, AND CONDITIONS OF
ANY

 

24

--------------------------------------------------------------------------------


 


MORTGAGE ON ANY PROPERTY AND THE TERMS, COVENANTS, AND CONDITIONS OF THE
EXISTING LOAN DOCUMENTS, IF APPLICABLE, IN EACH CASE, WHICH, IF NOT COMPLIED
WITH, SHALL RESULT IN A DEFAULT THEREUNDER.


 


(G)                                 UP TO AND INCLUDING THE CLOSING DATE, EACH
PROPERTY LLLP AGREES TO MAINTAIN AND KEEP OR CAUSE TO BE MAINTAINED AND KEPT
SUCH HAZARD, LIABILITY AND CASUALTY INSURANCE POLICIES IN FULL FORCE AND EFFECT
IN SUCH AMOUNTS AND COVERING SUCH RISKS AS SUCH PROPERTY LLLP HAS CARRIED IN THE
PAST IN THE ORDINARY COURSE OF BUSINESS AND IN ACCORDANCE WITH THE TERMS OF THE
EXISTING LOAN DOCUMENTS, IF APPLICABLE.


 


(H)                                 UPON WRITTEN NOTICE FROM MCRLP GIVEN AND
RECEIVED AT LEAST THIRTY (30) DAYS PRIOR TO THE CLOSING DATE, THE GP CONTRIBUTOR
AND ANY PROPERTY LLLP IN WHICH SUCH GP CONTRIBUTOR IS A PARTNER, SHALL PROMPTLY
CANCEL OR CAUSE TO BE CANCELLED, AT THEIR SOLE COST AND EXPENSE, THOSE SERVICE
CONTRACTS WHICH MCRLP ELECTS NOT TO ASSUME EFFECTIVE AS OF THE CLOSING HEREUNDER
TO THE EXTENT CANCELABLE; IT BEING UNDERSTOOD AND AGREED THE PROPERTY LLLPS
SHALL PAY OR CAUSE TO BE PAID ANY PENALTIES INCURRED AS A RESULT OF ANY SUCH
TERMINATION. MCRLP HAS NOTIFIED THE PROPERTY LLLPS THAT ALL EXISTING CLEANING
CONTRACTS AND MANAGEMENT CONTRACTS RELATING TO THE PROPERTY SHALL BE CANCELLED
AS OF THE CLOSING HEREUNDER, BUT MCRLP ACKNOWLEDGES THAT THE CLEANING CONTRACT
WITH CAPITAL BUILDING MAINTENANCE CORP. WILL NOT BE CANCELLED AS OF THE CLOSING
BECAUSE IT PROVIDES FOR A 120-DAY NOTICE BEFORE THE CANCELLATION CAN BECOME
EFFECTIVE AND THAT MCRLP SHALL PROVIDE ANY NOTICE OF CANCELLATION OF SUCH
CONTRACT NOT EARLIER THAN THE CLOSING. IT IS FURTHER UNDERSTOOD AND AGREED THAT
MCRLP DOES NOT INTEND TO TERMINATE THE EXISTING CONTRACTS WITH THE VENDORS
PROVIDING ELECTRICITY TO THE PROPERTIES PRIOR TO THE CLOSING, BUT AT ANY TIME
THEREAFTER, IF REQUESTED IN WRITING BY MCRLP, THE GP CONTRIBUTORS WILL SEND A
NOTICE OF TERMINATION OF SUCH CONTRACTS TO SUCH VENDORS, PROVIDED THE GP
CONTRIBUTORS ARE HELD HARMLESS FROM ANY TERMINATION FEES OR COSTS ASSOCIATED
WITH SUCH TERMINATION.


 


(I)                                     EACH PROPERTY LLLP SHALL PERMIT OR CAUSE
TO PERMIT MCRLP AND ITS AUTHORIZED REPRESENTATIVES TO INSPECT THE BOOKS AND
RECORDS (AS DEFINED BELOW) OF THE PROPERTY LLLPS AT ALL REASONABLE TIMES. ALL
BOOKS AND RECORDS NOT CONVEYED TO MCRLP HEREUNDER SHALL BE MAINTAINED FOR
MCRLP’S INSPECTION AT COMMUNITY REALTY COMPANY, INC., 6305 IVY LANE, SUITE 202,
GREENBELT, MARYLAND 20770.


 


(J)                                     ALL VIOLATIONS OF STATUTES, ORDINANCES,
RULES, REGULATIONS, ORDERS, CODES, DIRECTIVES OR REQUIREMENTS AFFECTING ANY
PROPERTY, NOTED IN THE RECORDS OF OR ISSUED BY ANY GOVERNMENTAL AUTHORITIES AND
OF WHICH THE GP CONTRIBUTORS HAVE RECEIVED WRITTEN NOTICE SHALL BE COMPLIED WITH
BY PROPERTY LLLP PRIOR TO THE CLOSING AND EACH PROPERTY SHALL BE CONVEYED FREE
OF ANY SUCH VIOLATIONS, INCLUDING, WITHOUT LIMITATION, VIOLATIONS OF
ENVIRONMENTAL LAWS.


 


(K)                                  EACH PROPERTY LLLP AND EACH GP CONTRIBUTOR
SHALL:


 

(I)                                     PROMPTLY NOTIFY MCRLP OF, AND PROMPTLY
DELIVER TO MCRLP, A CERTIFIED TRUE AND COMPLETE COPY OF ANY NOTICE THAT SUCH GP
CONTRIBUTOR OR A PROPERTY LLLP MAY RECEIVE, ON OR BEFORE THE CLOSING DATE FROM
ANY GOVERNMENTAL AUTHORITY, CONCERNING A VIOLATION OF ENVIRONMENTAL LAWS OR
DISCHARGE OF CONTAMINANTS;

 

25

--------------------------------------------------------------------------------


 

(II)                                  CONTEMPORANEOUSLY WITH THE EXECUTION AND
DELIVERY OF THIS AGREEMENT, AND SUBSEQUENTLY, PROMPTLY UPON RECEIPT BY SUCH GP
CONTRIBUTOR OR ITS/HIS REPRESENTATIVE OR PROPERTY LLLP, DELIVER TO MCRLP A
CERTIFIED TRUE AND COMPLETE COPY OF ALL ENVIRONMENTAL DOCUMENTS IN ITS
POSSESSION OR CONTROL; AND

 

(III)                               PROMPTLY NOTIFY MCRLP IF SUCH GP CONTRIBUTOR
OBTAINS ACTUAL KNOWLEDGE THAT ANY OF THE REPRESENTATIONS AND WARRANTIES SET
FORTH IN ARTICLE 7 OF THIS AGREEMENT HAVE BECOME UNTRUE IN ANY RESPECT OR WILL
BE UNTRUE ON THE CLOSING DATE.

 

8.2.                              Each GP Contributor represents on behalf of
itself and each of the Property LLLPs that set forth on Schedule 8.2 annexed
hereto are the only proceedings now pending for a reduction in the assessed
valuation of the Property or the Option Property. The GP Contributors agree to
settle or withdraw all such proceedings prior to the Closing. Notwithstanding
the foregoing, the GP Contributor shall not litigate or settle or cause to be
litigated or settled any such matters without MCRLP’s prior written consent, not
to be unreasonably withheld, if such litigation or settlement shall affect the
current tax year or any future tax year. MCRLP, in MCRLP’s sole discretion, is
hereby authorized by each GP Contributor, and each GP Contributor represents
that it has authority from each Property LLLP to file any applicable proceeding
for any tax years following the last tax year set forth on Schedule 8.2. The net
refund of Taxes, if any, for any tax year for which the Property LLLPs or MCRLP
shall be entitled to share in the refund shall be divided between the Property
LLLPs and MCRLP in accordance with the apportionment of Taxes pursuant to the
provisions hereof. All expenses in connection therewith, including counsel fees,
shall be paid for by the party entitled to the benefits thereof, with a pro-rata
sharing between the Property LLLPs and MCRLP for any tax year in which both
parties are entitled to a portion of the refund. The provisions of this
Section shall survive the Closing Date.

 

8.3.                              To the extent that any promotional material,
marketing materials, brochures, photographs are not in the possession of the
Contributors or the Property LLLPs, the Contributors shall cause the holders or
owners of same to deliver such materials to MCRLP, without cost or expense,
which obligation shall survive the Closing.

 

9.                                      LEASING COMMISSIONS AND TENANT
IMPROVEMENT OBLIGATIONS.

 

9.1.                              The Property LLLPs shall be liable for (i) all
leasing costs, including but not limited to brokerage commissions, tenant
improvement and refurbishment obligations and allowances, any other Tenant
inducements such as relocation expenses and rental payments to third parties and
attorneys’ fees and expenses, payable in connection with all Leases in existence
prior to August 1, 2005 (excluding leasing costs payable with respect to
extension, expansion and renewal options which have not been exercised, and
extension, expansion and renewal agreements which have not been entered into
prior to August 1, 2005) and (ii) the Contributor’s “proportionate share,” as
defined below, of all leasing costs payable with respect to any new Lease
executed and delivered by the parties thereto between August 1, 2005 and the
Closing Date (including any extension, expansion and renewal options which have
been exercised, and extension, expansion and renewal agreements which have been
entered into, between August 1, 2005 and the Closing Date) pursuant to the terms
of this Agreement. The Contributor’s “proportionate share” of all leasing costs
payable with respect to any new Lease entered into

 

26

--------------------------------------------------------------------------------


 

between August 1, 2005 and the Closing Date shall be equal to the proportion
that the number of days from the commencement date of such Lease to the Closing
Date bears to the total number of days during the primary term of such new
Lease, and MCRLP’s “proportionate share” of all leasing costs payable with
respect to any new Lease entered into between August 1, 2005 and the Closing
Date shall be equal to the proportion that the number of days from the Closing
Date to the termination date of the primary term of such new Lease bears to the
total number of days during the primary term of such new Lease. For the
avoidance of doubt, if the commencement date of any new Lease entered into
between August 1, 2005 and the Closing Date occurs after the Closing Date, then
the Contributor’s “proportionate share” of all leasing costs payable with
respect to such Lease shall be 0%, and MCRLP’s “proportionate share” of all
leasing costs payable with respect to such Lease shall be 100%. Those leasing
costs for which the Contributor’s will be responsible under this Section 9.1 are
hereinafter referred to as “Contributors’ Lease Costs”; and those leasing costs
for which MCRLP will be responsible pursuant to the terms of this Section 9.1
are hereinafter referred to as “MCRLP’s Lease Costs”. Notwithstanding anything
to the contrary contained herein, it is understood and agreed that MCRLP’s Lease
Costs shall include the leasing commissions listed in Schedule 7.1(k) that
may become payable in the future if any of those Tenants listed in
Schedule 7.1(k) with early termination rights do not in fact exercise those
rights (notwithstanding that such Leases were in existence prior to August 1,
2005). Each of the Property LLLPs agrees to indemnify and hold MCRLP harmless
from and against, and agrees to reimburse MCRLP with respect to, any and all
claims, demands, causes of action, losses, damages, liabilities, costs and
expenses (including reasonable attorneys’ fees and court costs) suffered or
incurred by MCRLP and relating directly or indirectly to Contributors’ Lease
Costs. MCRLP agrees to indemnify and hold the Contributors harmless from and
against, and, agrees to reimburse the Contributors with respect to, any and all
claims, demands, causes of action, losses, damages, liabilities, costs and
expenses (including reasonable attorneys’ fees and court costs) suffered or
incurred by the Contributors and relating directly or indirectly to MCRLP’s
Lease Costs. The Property LLLPs shall have a right at Closing to direct, in
writing, that a portion of the Contributor Units otherwise distributable to the
Contributors be issued to CRC; provided, however: (i) CRC is an “accredited
investor” (as such term is defined in Rule 501(a) of Regulation D under the
Securities Act); (ii) CRC executes and delivers to MCRLP a subscription
agreement covering such matters as MCRLP may reasonably request; (iii) CRC
agrees to execute and/or deliver such other documents instruments and/or
information required by MCRLP in connection with its issuance of Units; and
(iv) such further agreements as may be reasonably agreed upon by the parties
hereto.

 

9.2.                              Notwithstanding anything to the contrary set
forth herein, in no event shall MCRLP have any liability to pay any leasing or
brokerage fees or commissions to Community Realty Co., Inc., or any brokers or
employees thereof, on account of any leases whatsoever regardless when signed.

 

9.3.                              The Lease with General Services Administration
(“GSA”) at 9200 Edmonston Road (the “GSA Edmonston Lease”) provides that GSA
shall be provided an allowance in the amount of $922,314 by the landlord for the
purpose of paying for tenant renovations at the leased premises and relocation
costs. Under the GSA Edmonston Lease, all of such allowance has been paid to
GSA. If as a result of an audit of such allowance by GSA after the Closing it is
determined that the landlord thereunder owes to GSA any additional sums on
account of such

 

27

--------------------------------------------------------------------------------


 

allowance, the Property LLLP owning 9200 Edmonston Road shall remain liable to
MCRLP for the amount of such additional sum. The Property LLLP owning 9200
Edmonston Road agrees to deliver to MCRLP at Closing all books and records
relating to such allowance and the renovations for which such allowance was
granted.

 

9.4.                              It is understood and agreed that from and
after the Closing Date, all obligations and liabilities of the Property LLLPs
under Sections 9.1 and 9.3 hereof shall be enforceable against the GP
Contributors; provided, however, that the GP Contributors shall have no personal
liability for such obligations or liabilities and MCRLP’s sole remedy with
respect to such obligations and liabilities shall be to recover from the Escrow
Pool pursuant to Section 25.4 hereof, except as otherwise provided in the next
sentence. Notwithstanding the foregoing, the GP Contributors shall have personal
liability for the brokerage commissions for which the Property LLLPs are liable
under clause (i) of Section 9.1 above (but not for any of the other leasing
costs listed in said clause (i)) and such personal liability shall not be
limited to recovery against the Escrow Pool provided in Section 25.4 hereof, nor
shall such personal liability be subject to the limitations set forth in
Section 25.6 hereof.

 

10.                               ESTOPPEL CERTIFICATES.

 

10.1.                        On or prior to the date hereof, each Property LLLP
agrees to deliver or cause to be delivered to each Tenant an estoppel
certificate in the form annexed hereto as Schedule 10.1 or in the form attached
as Exhibit O with respect to GSA leases for Tenant’s execution, completed to
reflect the Tenant’s particular Lease status. Each Property LLLP agrees use
commercially reasonable efforts to obtain or cause to be obtained from all
Tenants the estoppel certificates in such form; provided, however, that if any
Tenant shall refuse to execute an estoppel letter in such form, such Property
LLLP shall nevertheless be obligated use commercially reasonable efforts to
obtain estoppel certificates in the form in which each Tenant is obligated to
deliver same as provided in its Lease. Each Property LLLP agrees to deliver or
cause to be delivered to MCRLP, promptly upon receipt, copies of all estoppel
letters received by Tenants, in the form received by such Contributor. The
estoppel certificates required to be obtained pursuant to this Section 10.1 are
collectively referred to as the “Estoppel Certificates”.

 

10.2.                        As a condition to Closing, the Property LLLPs
may deliver or cause to be delivered: (i) an Estoppel Certificate from each
Tenant which leases space at the Property in excess of 7,000 square feet or more
in the aggregate (each a “Major Tenant”); and (ii) Estoppel Certificates from
the remaining Tenants leasing at least seventy-five (75%) percent of the
aggregate remaining square footage of each Property. In the event that the
Property LLLPs are unable to obtain an Estoppel Certificate from Tenants other
than a Major Tenant, sufficient to satisfy the aforesaid 75% of the aggregate
square foot requirement, the Property LLLPs and GP Contributors may deliver or
cause to be delivered a so-called “Seller’s Estoppel Certificate” for such
Tenants as shall be required to satisfy such requirement covering those matters
that would have been covered had such Tenant delivered an estoppel certificate
in the form attached hereto, which Sellers Estoppel Certificate may be limited
to the Contributors’ knowledge, as appropriate. Notwithstanding the immediately
preceding sentence, MCRLP may in its sole and absolute discretion accept a
Seller’s Estoppel Certificate for a Major Tenant in lieu of the Estoppel
Certificate described in (i) above.

 

28

--------------------------------------------------------------------------------


 

10.3.                        In addition to the requirements in Section 10.1
above, for an Estoppel Certificate to be deemed acceptable for purposes of this
Agreement, such Estoppel Certificate (i) must not indicate any material defaults
or delinquent rent payment, (ii) must certify that the Tenant’s most recent
rental payment under its Lease was made not more than one (1) month prior to the
month in which the Closing occurs, (iii) otherwise be consistent with the Rent
Roll and the Contributor’s other representations and warranties in Article 7 and
(iv) not allege a default by landlord under the Tenant’s Lease. Contributors
shall deliver or cause to be delivered to MCRLP all responses received from
Tenants in connection with Contributors’ request for such Estoppel Certificate.

 

11.                               REPRESENTATIONS AND WARRANTIES OF MCRLP AND
THE COMPANY.

 

11.1.                        In order to induce each Contributor to perform as
required hereunder or under the LP Contributors Joinder Agreement, MCRLP and the
Company hereby warrant and represent the following:

 


(A)                                  MCRLP IS A LIMITED PARTNERSHIP DULY
ORGANIZED AND VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE
OF DELAWARE AND THE COMPANY IS A CORPORATION DULY ORGANIZED AND VALIDLY EXISTING
AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF MARYLAND. EACH OF THE
COMPANY AND MCRLP HAS ALL REQUISITE POWER AND AUTHORITY TO EXECUTE THIS
AGREEMENT AND EXECUTE AND DELIVER ALL OTHER DOCUMENTS AND INSTRUMENTS TO BE
EXECUTED AND DELIVERED HEREUNDER, AND TO PERFORM ITS OBLIGATIONS HEREUNDER AND
UNDER SUCH OTHER DOCUMENTS AND INSTRUMENTS IN ORDER TO ACQUIRE THE EXCHANGE
PROPERTY IN ACCORDANCE WITH THE TERMS AND CONDITIONS HEREOF. ALL NECESSARY
ACTIONS OF MCRLP AND THE COMPANY TO CONFER SUCH POWER AND AUTHORITY UPON THE
PERSONS PERFORMING ON BEHALF OF MCRLP AND THE COMPANY HAVE BEEN TAKEN.


 


(B)                                 THIS AGREEMENT AND THE AGREEMENTS AND OTHER
DOCUMENTS TO BE EXECUTED AND DELIVERED BY MCRLP HEREUNDER, WHEN DULY EXECUTED
AND DELIVERED, WILL BE THE LEGAL, VALID AND BINDING OBLIGATION OF MCRLP,
ENFORCEABLE IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT. THE PERFORMANCE BY
MCRLP OF ITS DUTIES AND OBLIGATIONS UNDER THIS AGREEMENT AND THE DOCUMENTS AND
INSTRUMENTS TO BE EXECUTED AND DELIVERED HEREUNDER BY MCRLP WILL NOT CONFLICT
WITH, OR RESULT IN A BREACH OF, OR DEFAULT UNDER, ANY PROVISION OF ANY OF THE
ORGANIZATIONAL DOCUMENTS OF MCRLP OR THE COMPANY OR ANY MATERIAL AGREEMENTS OR
INSTRUMENTS, OR ANY DECREES, JUDGMENTS, INJUNCTIONS, ORDERS, WRITS, LAWS,
RULES OR REGULATIONS, OR ANY DETERMINATION OR AWARD OF ANY COURT OR ARBITRATOR,
TO WHICH MCRLP OR THE COMPANY IS A PARTY OR BY WHICH THE ASSETS OF MCRLP OR THE
COMPANY ARE OR MAY BE BOUND.


 


(C)                                  THE CONTRIBUTOR UNITS TO BE ISSUED TO THE
CONTRIBUTORS AND THE COMMON STOCK OF THE COMPANY TO BE ISSUED TO THE
CONTRIBUTORS UPON REDEMPTION OF THE CONTRIBUTOR UNITS ARE DULY AUTHORIZED AND,
WHEN ISSUED BY MCRLP OR THE COMPANY, AS THE CASE MAY BE, WILL BE FULLY PAID AND
NON-ASSESSABLE, FREE AND CLEAR OF ANY MORTGAGE, PLEDGE, LIEN, ENCUMBRANCE,
SECURITY INTEREST, CLAIM OR RIGHT OF INTEREST OF ANY THIRD PARTY OF ANY NATURE
WHATSOEVER.


 


(D)                                 MCRLP HAS FURNISHED TO EACH CONTRIBUTOR A
TRUE AND COMPLETE COPY OF THE OP AGREEMENT, AS AMENDED TO DATE AND WILL PROVIDE
THE GP CONTRIBUTORS COPIES OF ANY AND ALL AMENDMENTS THERETO FROM AND AFTER THE
DATE HEREOF UNTIL THE CLOSING DATE.

 

29

--------------------------------------------------------------------------------


 


(E)                                  NEITHER MCRLP NOR THE COMPANY HAS MADE A
GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS, FILED ANY VOLUNTARY PETITION IN
BANKRUPTCY OR SUFFERED THE FILING OF ANY INVOLUNTARY PETITION BY ITS CREDITORS,
SUFFERED THE APPOINTMENT OF A RECEIVER TO TAKE POSSESSION OF ALL, OR
SUBSTANTIALLY ALL, OF ITS ASSETS, SUFFERED THE ATTACHMENT OR OTHER JUDICIAL
SEIZURE OF ALL, OR SUBSTANTIALLY ALL, OF ITS ASSETS, ADMITTED IN WRITING ITS
INABILITY TO PAY ITS DEBTS AS THEY COME DUE OR MADE AN OFFER OF SETTLEMENT,
EXTENSION OR COMPOSITION TO ITS CREDITORS GENERALLY.


 


(F)                                    THE COMPANY HAS FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION THE SEC DOCUMENTS REQUIRED TO DATE. AS OF THEIR
RESPECTIVE FILING DATES (OR IF AMENDED, REVISED OR SUPERSEDED BY A SUBSEQUENT
FILING WITH THE SECURITIES AND EXCHANGE COMMISSION, THEN ON THE DATE OF SUCH
SUBSEQUENT FILING), THE SEC DOCUMENTS COMPLIED IN ALL MATERIAL RESPECTS WITH THE
REQUIREMENTS OF THE SECURITIES ACT OR THE EXCHANGE ACT, AS THE CASE MAY BE, AND
NONE OF THE SEC DOCUMENTS (INCLUDING ANY AND ALL FINANCIAL STATEMENTS INCLUDED
THEREIN) AS OF SUCH DATES CONTAINED ANY UNTRUE STATEMENT OF A MATERIAL FACT OR
OMITTED TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY IN
ORDER TO MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH
THEY WERE MADE, NOT MISLEADING.


 


(G)                                 THE COMPANY, (I) BEGINNING WITH FIRST ITS
TAXABLE YEAR ENDED DECEMBER 31, 1995, AND THROUGH THE MOST RECENT TAXABLE YEAR
ENDED DECEMBER 31, 2004, HAS BEEN SUBJECT TO TAXATION AS A REIT WITHIN THE
MEANING OF THE CODE AND HAS SATISFIED ALL REQUIREMENTS TO QUALIFY AS A REIT FOR
SUCH YEARS, (II) HAS OPERATED, AND CURRENTLY INTENDS TO CONTINUE TO OPERATE, IN
SUCH A MANNER AS TO QUALIFY AS A REIT FOR THE TAXABLE YEAR ENDING DECEMBER 31,
2005 AND ALL SUBSEQUENT TAXABLE YEARS, AND (III) HAS NOT TAKEN OR OMITTED TO
TAKE ANY ACTION WHICH COULD REASONABLY BE EXPECTED TO RESULT IN A CHALLENGE TO
ITS STATUS AS A REIT, AND TO THE KNOWLEDGE OF THE COMPANY, NO SUCH CHALLENGE IS
PENDING OR THREATENED.


 


(H)                                 MCRLP (I) BEGINNING WITH ITS FIRST TAXABLE
YEAR ENDED DECEMBER 31, 1995, HAS QUALIFIED AS A PARTNERSHIP FOR FEDERAL INCOME
TAX PURPOSES (AND IS NOT CLASSIFIED AS AN ASSOCIATION TAXABLE AS A CORPORATION
FOR FEDERAL INCOME TAX PURPOSES), (II) HAS OPERATED, AND INTENDS TO CONTINUE TO
OPERATE, IN SUCH A MANNER AS TO QUALIFY AS A PARTNERSHIP AND AVOID TAXATION AS A
CORPORATION AND (III) HAS NOT TAKEN OR OMITTED TO TAKE ANY ACTION WHICH WOULD
REASONABLY BE EXPECTED TO RESULT IN A CHALLENGE TO ITS STATUS AS A PARTNERSHIP,
AND TO THE KNOWLEDGE OF THE COMPANY, NO SUCH CHALLENGE IS PENDING OR THREATENED.


 

12.                               CLOSING.

 

12.1.                        (a) The consummation of the transactions
contemplated hereunder (the “Closing”) shall take place at the offices of
Seyfarth Shaw LLP, 815 Connecticut Avenue, N.W., Suite 500, Washington, D.C.
20006, or such other place as shall be mutually agreed by the parties hereto, on
or about fifteen (15) days following the satisfactory completion by MCRLP of its
due diligence review and the approval of the assignment of the Assumed Debt
Amount by the lenders (the “Closing Date”); provided, however, the parties agree
that if the consents of all of the Assumed Debt Lenders have not been obtained
as required herein, then the Closing Date may be extended by either party to a
date that is five (5) days after all of the consents of the Assumed Debt Lenders
have been obtained, which date shall, in no event be latter than ninety (90)
days from the date of this Agreement (the “Outside Closing Date”).

 

30

--------------------------------------------------------------------------------


 


(B)                                 IF THE REQUISITE CONSENTS OR APPROVALS FOR
THE CONVERSION HAVE BEEN OBTAINED PURSUANT TO THE TERMS HEREOF, THEN IMMEDIATELY
PRIOR TO THE CLOSING, THE APPLICABLE CONTRIBUTORS SHALL CAUSE EACH OF THE
APPLICABLE PROPERTY LLLPS TO DELIVERY DULY EXECUTED AND ACKNOWLEDGED DOCUMENTS
AND INSTRUMENTS, EACH IN FORM AND SUBSTANCE REASONABLY APPROVED BY THE
APPLICABLE PROPERTY LLLPS AND MCRLP, REQUIRED OR APPROPRIATE TO CAUSE THE
CONVERSION TO BE CONSUMMATED PURSUANT TO THE TERMS HEREOF.


 

12.2.                        On the Closing Date each Contributor or Property
LLLP, as applicable, at his or its sole cost and expense, will deliver or cause
to be delivered in escrow to the Escrow Agent to be delivered to MCRLP or the
entity otherwise provided below upon satisfaction of all conditions to Closing
set forth herein, the following documents:

 


(A)                                  IF A CONVERSION HAS OCCURRED, A DULY
EXECUTED ASSIGNMENT OF THE TRANSFERRED INTEREST TO MCRLP IN THE FORM ANNEXED
HERETO AS EXHIBIT P;


 


(B)                                 IF SUCH CONTRIBUTOR IS AN ENTITY, ALL
ORGANIZATIONAL DOCUMENTS OF SUCH CONTRIBUTOR INCLUDING THE PARTNERSHIP AGREEMENT
OR LLC AGREEMENT, AS APPLICABLE, OF SUCH CONTRIBUTOR, EVIDENCING THE POWER AND
AUTHORITY OF SUCH CONTRIBUTOR TO ENTER INTO THIS AGREEMENT AND ANY DOCUMENTS TO
BE DELIVERED HEREUNDER, AND THE ENFORCEABILITY OF SAME;


 


(C)                                  A CERTIFICATE INDICATING THAT THE
REPRESENTATIONS AND WARRANTIES OF SUCH CONTRIBUTOR MADE IN THIS AGREEMENT ARE
TRUE AND CORRECT AS OF THE CLOSING DATE;


 


(D)                                 A CERTIFICATE SIGNED BY SUCH CONTRIBUTOR,
OR, IF APPLICABLE, AN OFFICER OR PARTNER OF SUCH CONTRIBUTOR IN THE
FORM PRESCRIBED BY TREASURY REGULATION SECTION 1445-2(B)(2) AND ANNEXED HERETO
AS EXHIBIT Q, TO THE EFFECT THAT SUCH CONTRIBUTOR IS NOT A “FOREIGN PERSON” AS
THAT TERM IS DEFINED IN SECTION 1445(F)(3) OF CODE, IN ORDER TO AVOID THE
IMPOSITION OF THE WITHHOLDING TAX PAYMENT PURSUANT TO SECTION 1445 OF THE CODE;


 


(E)                                  EACH CONTRIBUTOR’S LIMITED AGREEMENT OF
INDEMNITY OR GUARANTY AGREEMENT, DULY EXECUTED BY SUCH CONTRIBUTOR, IF
APPLICABLE;


 


(F)                                    ALL ORIGINAL LEASES AND ALL OTHER
DOCUMENTS PERTAINING THERETO, AND CERTIFIED COPIES OF SUCH LEASES OR OTHER
DOCUMENTS WHERE EACH CONTRIBUTOR, USING ITS BEST EFFORTS, IS UNABLE TO DELIVER
ORIGINALS OF SAME;


 


(G)                                 ALL OTHER ORIGINAL DOCUMENTS OR INSTRUMENTS
REFERRED TO HEREIN, INCLUDING WITHOUT LIMITATION THE BOOKS, RECORDS, TENANT
DATA, LEASING MATERIAL AND FORMS, ORIGINAL BROKERAGE AGREEMENTS, PAST AND
CURRENT RENT ROLLS, FILES, STATEMENTS, TAX RETURNS, MARKET STUDIES, KEYS, ACCESS
CARDS, CODES, COMBINATIONS, PLANS, SPECIFICATIONS, REPORTS, TESTS AND OTHER
MATERIALS OF ANY KIND OWNED BY OR IN THE POSSESSION OF ANY CONTRIBUTOR OR ANY
PROPERTY LLLP WHICH ARE OR MAY BE USED BY ANY CONTRIBUTOR OR ANY PROPERTY LLLP
IN THE USE AND OPERATION OF ANY PROPERTY OR PERSONAL PROPERTY (COLLECTIVELY,
“BOOKS AND RECORDS”), CONTRACTS AND AGREEMENTS FOR THE SERVICING, MAINTENANCE
AND OPERATION OF ANY PROPERTY, LICENSES AND PERMITS, AND CERTIFIED COPIES OF
SAME WHERE CONTRIBUTORS, USING THEIR BEST EFFORTS, ARE UNABLE TO DELIVER
ORIGINALS, PROVIDED HOWEVER, FOR PURPOSES OF CLARIFICATION, THAT BOOKS AND
RECORDS SHALL NOT INCLUDE THE PERSONAL OR OTHER TAX RETURNS OF THE CONTRIBUTORS;

 

31

--------------------------------------------------------------------------------


 


(H)                                 A LETTER TO TENANTS ADVISING THE TENANTS OF
THE TRANSACTIONS HEREUNDER AND DIRECTING THAT RENT AND OTHER PAYMENTS THEREAFTER
BE SENT TO MCRLP OR ITS DESIGNEE, AS MCRLP SHALL SO DIRECT;


 


(I)                                     IF THE CONVERSION HAS NOT BEEN
CONSUMMATED PURSUANT TO THE TERMS HEREOF, THEN DULY EXECUTED AND ACKNOWLEDGED
DOCUMENTS AND INSTRUMENTS, EACH IN FORM AND SUBSTANCE REASONABLY APPROVED BY THE
APPLICABLE PROPERTY LLLPS AND MCRLP, REQUIRED OR APPROPRIATE TO EFFECTUATE THE
TRANSFER OF THE PROPERTY TO MCRLP PURSUANT TO THE TERMS HEREOF, INCLUDING,
WITHOUT LIMITATION, THE FOLLOWING: (I) A SPECIAL WARRANTY DEED WITH RESPECT TO
EACH PROPERTY, IN PROPER FORM FOR RECORDING, CONVEYING SUCH PROPERTY FROM THE
APPLICABLE PROPERTY LLLP TO MCRLP, SUBJECT ONLY TO THE PERMITTED ENCUMBRANCES;
(II) A BILL OF SALE CONVEYING ANY AND ALL PERSONAL PROPERTY OWNED BY EACH
PROPERTY LLLP, WHICH BILL OF SALE SHALL CONTAIN NO WARRANTIES REPRESENTATIONS BY
SUCH PROPERTY LLLP, EXCEPT THAT THE PROPERTY LLLP IS THE OWNER OF AND HAS NOT
PREVIOUSLY SOLD, TRANSFERRED OR ENCUMBERED (OTHER THAN IN CONNECTION WITH THE
EXISTING LOAN DOCUMENTS) SUCH PERSONAL PROPERTY; (III) AN ASSIGNMENT AND
ASSUMPTION OF EACH PROPERTY LLLP’S RIGHT, TITLE AND INTEREST IN, TO AND UNDER
ALL LEASES, RENTS, SECURITY DEPOSITS (INCLUDING, WITHOUT LIMITATION, ANY AND ALL
DOCUMENTS OR INSTRUMENTS REQUIRED OR APPROPRIATE TO TRANSFER ALL SECURITY
DEPOSITS HELD IN THE FORM OF A LETTER OF CREDIT), EQUIPMENT, SERVICE AND OTHER
CONTRACTS AND/OR AGREEMENTS; (IV) A GENERAL ASSIGNMENT OF EACH PROPERTY LLLP’S
RIGHT, TITLE AND INTEREST IN, TO AND UNDER ALL WARRANTIES AND GUARANTIES,
PERMITS, LICENSES AND APPROVALS, UTILITY DEPOSITS, SITE PLANS, SURVEYS, PLANS
AND SPECIFICATION RELATING TO EACH PROPERTY, CATALOGUES, BOOKS, MANUALS, FILES,
LOGS, RECORDS, CORRESPONDENCE, TENANT LISTS, HISTORIES, BROCHURES AND OTHER
ADVERTISING MATERIALS AND INTANGIBLE PROPERTY.


 


(J)                                     AN ASSUMPTION OF THE EXISTING LOAN
DOCUMENTS DULY EXECUTED BY THE CONTRIBUTORS AND/OR THE PROPERTY LLLPS AND
CONSENTED TO BY THE ASSUMED DEBT LENDERS, TOGETHER WITH ALL ORIGINAL EXISTING
LOAN DOCUMENTS AND ALL OTHER DOCUMENTS PERTAINING THERETO, AND CERTIFIED COPIES
OF SUCH EXISTING LOAN DOCUMENTS WHERE EACH CONTRIBUTOR, USING ITS BEST EFFORTS,
IS UNABLE TO DELIVER ORIGINALS OF THE SAME;


 


(K)                                  THE OPTION AGREEMENT DULY EXECUTED BY THE
OPTION CONTRIBUTORS AND THE OPTION PROPERTY OWNERS;


 


(L)                                     A TERMINATION OF THE EXISTING CRC
MANAGEMENT AGREEMENT AND A RELEASE FROM CRC MANAGEMENT OF ANY AMOUNTS OWED
THEREUNDER;


 


(M)                               AUDITED PROPERTY FINANCIALS FOR ALL PROPERTY
LLLPS (EXCEPT TENTH LLLP) AS OF AND FOR THE YEARS ENDING DECEMBER, 31, 2002,
2003 AND 2004 AND REVIEWED PROPERTY FINANCIALS FOR TENTH LLLP AS OF AND FOR THE
YEARS ENDING DECEMBER, 31, 2002, 2003 AND 2004;


 


(N)                                 AN OPINION OF CONTRIBUTORS’ COUNSEL
REASONABLY SATISFACTORY TO MCRLP WITH RESPECT TO THE EXISTENCE, ORGANIZATION AND
AUTHORITY OF EACH PROPERTY LLLP AND OF THE AUTHORITY OF PERSONS EXECUTING
DOCUMENTS ON BEHALF OF EACH PROPERTY LLLP;


 


(O)                                 A STATEMENT FROM EACH CONTRIBUTOR OF SUCH
CONTRIBUTOR’S CONTRIBUTOR DEBT AMOUNT (AS DEFINED IN SECTION 21.1); AND

 

32

--------------------------------------------------------------------------------


 


(P)                                 SUCH OTHER DOCUMENTS AS MAY BE REASONABLY
REQUIRED OR APPROPRIATE TO EFFECTUATE THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.


 

12.3.                        On the Closing Date, MCRLP, at its sole cost and
expense, will deliver or cause to be delivered to each Contributor the following
documents:

 


(A)                                  THE CERTIFICATE, DULY EXECUTED BY MCRLP;


 


(B)                                 AN AGREEMENT PREPARED BY MCRLP AND EXECUTED
BY THE COMPANY EVIDENCING THE ADMISSION OF SUCH CONTRIBUTOR AS A LIMITED PARTNER
IN MCRLP, AND PURSUANT TO WHICH SUCH CONTRIBUTOR AGREES TO BE BOUND BY AND
ASSUME ALL OF THE OBLIGATIONS AND TO BE ENTITLED TO ALL OF THE RIGHTS OF A
LIMITED PARTNER IN MCRLP WITH RESPECT TO THE CONTRIBUTOR UNITS ISSUED TO SUCH
CONTRIBUTOR (THE “PARTNERSHIP ACKNOWLEDGMENT”);


 


(C)                                  COUNTERPARTS OF ANY APPLICABLE DOCUMENTS
LISTED IN SECTION 12.2(I) ABOVE;


 


(D)                                 AN ASSUMPTION OF THE EXISTING LOAN DOCUMENTS
DULY EXECUTED BY MCRLP;


 


(E)                                  THE OPTION AGREEMENT DULY EXECUTED BY
MCRLP;


 


(F)                                    THE CONTRIBUTOR’S UNITS AND CASH REQUIRED
TO BE PAID AS PART OF THE CONSIDERATION;


 


(G)                                 AN OPINION FROM SEYFARTH SHAW LLP TO THE
EFFECT THAT MCRLP HAS, SINCE ITS TAXABLE YEAR ENDED DECEMBER 31, 1995, BEEN
TREATED AS A PARTNERSHIP FOR ALL FEDERAL INCOME TAX PURPOSES AND WILL CONTINUE
SO TO QUALIFY FOR ITS TAXABLE YEAR ENDING DECEMBER 31, 2005, AND THAT, FOR
TAXABLE YEARS THEREAFTER, BASED UPON ITS CURRENT AND PROPOSED METHOD OF
OPERATION, MCRLP WILL BE TAXED AS A PARTNERSHIP AND NOT AS AN ASSOCIATION
TAXABLE AS A CORPORATION FOR ALL FEDERAL INCOME TAX PURPOSES;


 


(H)                                 AN OPINION OF MCRLP’S COUNSEL REASONABLY
SATISFACTORY TO THE CONTRIBUTORS TO THE EFFECT THAT:


 

(I)                                     MCRLP IS A LIMITED PARTNERSHIP DULY
ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF
DELAWARE AND THE COMPANY IS A CORPORATION DULY ORGANIZED, VALIDLY EXISTING AND
IN GOOD STANDING UNDER THE LAWS OF THE STATE OF MARYLAND AND THAT EACH OF MCRLP
AND THE COMPANY HAVE ALL THE REQUISITE POWER AND AUTHORITY TO ENTER INTO THE
AGREEMENT AND PERFORM THEIR RESPECTIVE OBLIGATIONS THEREUNDER;

 

(II)                                  THE AGREEMENT AND AGREEMENTS AND OTHER
DOCUMENTS REQUIRED TO BE EXECUTED BY MCRLP PURSUANT TO THE AGREEMENT CONSTITUTE
LEGAL, VALID AND BINDING OBLIGATIONS OF MCRLP AND ARE ENFORCEABLE IN ACCORDANCE
WITH THEIR TERMS; AND

 

(III)                               THE CONTRIBUTOR UNITS WHEN ISSUED TO THE
CONTRIBUTORS AND THE COMMON STOCK OF THE COMPANY TO BE ISSUED TO THE
CONTRIBUTORS UPON REDEMPTION OF THE CONTRIBUTOR UNITS WILL BE DULY AUTHORIZED
AND, WHEN ISSUED BY MCRLP OR THE COMPANY, AS THE CASE MAY BE, WILL BE FULLY PAID
AND NON-ASSESSABLE, FREE AND CLEAR OF ANY MORTGAGE,

 

33

--------------------------------------------------------------------------------


 

PLEDGE, LIEN, ENCUMBRANCE, SECURITY INTEREST, CLAIM OR RIGHT OF INTEREST OF ANY
THIRD PARTY OF ANY NATURE WHATSOEVER; AND

 


(I)                                     SUCH OTHER DOCUMENTS AS MAY BE
REASONABLY REQUIRED OR APPROPRIATE TO EFFECTUATE THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


 

12.4.                        Each party shall be responsible for its own
attorneys’ fees.

 

12.5.                        The Property LLLPs shall be responsible for
(i) one-half of the loan assumption costs, if any, pertaining to the Assumed
Debt Amount including legal fees and application fees, (ii) all customary
prorations and apportionments, (iii) all fees and costs attributable to the
transfer of the Security Deposits, (iv) all fees and costs attributable to the
assignment of utility contracts and the transfer of warranties, (v) one-half of
all reasonable escrow fees and (v) one-half of any and all real estate transfer
and recordation taxes that arise from the transactions contemplated in this
Agreement.

 

12.6.                        MCRLP shall be responsible for the costs of its due
diligence investigations, all customary prorations and apportionments and
one-half of all reasonable escrow fees and one-half of all real estate transfer
and recordation taxes that arise from the transactions contemplated in this
Agreement. MCRLP shall be responsible for all title insurance costs but only
one-half of the costs associated with the non-imputation endorsement.

 

13.                               ADJUSTMENTS.

 

13.1.                        The following items with respect to the Properties
are to be apportioned as of midnight on the date immediately preceding the
Closing:

 


(A)                                  ALL PAID RENTS, TOGETHER WITH ANY OTHER
SUMS PAID BY TENANTS, UNDER THE LEASES SHALL BE PRORATED AS OF THE CLOSING DATE.
IN THE EVENT THAT, AT THE TIME OF CLOSING, THERE ARE ANY PAST DUE OR DELINQUENT
RENTS OWING BY ANY TENANTS OF THE PROPERTIES, MCRLP SHALL USE COMMERCIALLY
REASONABLE EFFORTS TO COLLECT SUCH DELINQUENT RENTS AND SHALL APPLY DELINQUENT
RENTS RECEIVED AFTER CLOSING (NET OF ANY COLLECTION FEES OR EXPENSES) FIRST, TO
PAYMENT OF CURRENT RENT THEN DUE, INCLUDING FOR SUCH PURPOSES ALL RENTALS FOR
THE MONTH IN WHICH THE CLOSING DATE SHALL OCCUR; SECOND, TO RENTS ATTRIBUTABLE
TO ANY PERIOD AFTER THE CLOSING WHICH ARE PAST DUE ON THE DATE OF RECEIPT; AND
THEREAFTER, TO DELINQUENT RENTS AS OF THE CLOSING. THE CONTRIBUTORS SHALL HAVE
THE RIGHT, AFTER CLOSING, TO PROCEED AGAINST TENANTS FOR RENTS ALLOCABLE TO THE
PERIOD OF THE PROPERTY LLLP’S OWNERSHIP OF THE PROPERTY BUT SHALL IN NO EVENT
SEEK TO EVICT SUCH TENANTS. IN THE EVENT THAT ANY SUMS PAID BY TENANTS UNDER THE
LEASES, INCLUDING, WITHOUT LIMITATION, ANY COMMON AREA MAINTENANCE CHARGES OR
SHARES OF TAXES OR INSURANCE PREMIUMS, SHALL BE BASED UPON ESTIMATES OF ACTUAL
SUMS DUE AND SUCH SUMS CANNOT BE RECONCILED AT CLOSING, THE PARTIES SHALL, ON OR
BEFORE JUNE 30, 2006, MAKE BETWEEN THEMSELVES ANY ADJUSTMENT REQUIRED BY REASON
OF ANY DIFFERENCE BETWEEN SUCH ESTIMATED AMOUNTS AND THE ACTUAL AMOUNTS OF SUCH
SUMS. IN THE EVENT THAT ANY SUMS PAYABLE BY TENANTS UNDER THE LEASES, INCLUDING,
WITHOUT LIMITATION, PERCENTAGE RENTAL, SHALL BE PAYABLE AFTER THE CLOSING FOR
PERIODS PRIOR TO CLOSING, THE PARTIES SHALL MAKE BETWEEN THEMSELVES AT THE TIME
OF ACTUAL PAYMENT ANY ADJUSTMENT (BASED UPON THEIR RESPECTIVE PERIODS OF
OWNERSHIP) REQUIRED BY REASON OF THE PAYMENT SCHEDULE. FURTHER, IN THE EVENT
THAT, SUBSEQUENT TO CLOSING, ANY CONTRIBUTOR RECEIVES ANY PAYMENTS OF RENT OR
OTHER SUMS DUE FROM TENANTS UNDER

 

34

--------------------------------------------------------------------------------


 


LEASES SUCH CONTRIBUTOR SHALL PROPERLY ENDORSE SUCH PAYMENTS TO MCRLP, AND SHALL
PROMPTLY FORWARD SUCH PAYMENTS TO MCRLP. THE CONTRIBUTORS AND MCRLP AGREE THAT
(I) ANY TENANT UNDER A GSA LEASE PAYS ITS BASIC RENT IN MONTHLY INSTALLMENTS IN
ARREARS, (II) INASMUCH AS SUCH PAYMENT IS MADE IN ARREARS, ALL BASIC RENT UNDER
THE GSA LEASE WHICH IS ATTRIBUTABLE TO THE PORTION OF THE MONTH IN WHICH THE
CLOSING DATE OCCURS WHICH IS PRIOR TO THE CLOSING DATE SHALL BE CREDITED TO
SELLER AS AN ADDITION TO THE PURCHASE PRICE AT CLOSING, (III) MCRLP SHALL BE
ENTITLED TO ALL BASIC RENT UNDER THE GSA LEASE TO THE EXTENT IT IS COLLECTED
AFTER THE CLOSING DATE, AND (IV) IF ANY CONTRIBUTOR RECEIVES ANY BASIC RENT OR
OTHER SUMS UNDER THE GSA LEASE WHICH HAS BEEN PREVIOUSLY CREDITED TO THE
CONTRIBUTORS UNDER CLAUSE (II) OF THIS SENTENCE OR WHICH IS OTHERWISE PAYABLE TO
MCRLP UNDER CLAUSE (III) THEN AND IN ANY OF SUCH EVENTS SUCH CONTRIBUTOR SHALL
PROMPTLY DELIVER THE AMOUNT OF SUCH BASIC RENT OR OTHER SUMS TO MCRLP.


 


(B)                                 A CASHIER’S CHECK TO THE ORDER OF MCRLP IN
THE AMOUNT OF ALL CASH SECURITY DEPOSITS AND ANY PREPAID RENTS, TOGETHER WITH
INTEREST REQUIRED TO BE PAID THEREON. AT THE ELECTION OF THE PROPERTY LLLPS,
SUCH AMOUNT MAY BE ALLOTTED TO MCRLP AS A CREDIT AGAINST THE BALANCE OF THE
CONSIDERATION.


 


(C)                                  UTILITY CHARGES PAYABLE BY THE
CONTRIBUTORS, INCLUDING, WITHOUT LIMITATION, ELECTRICITY, WATER CHARGES AND
SEWER CHARGES. IF THERE ARE METERS ON THE PROPERTIES, THE CONTRIBUTORS WILL
CAUSE READINGS OF ALL SAID METERS TO BE PERFORMED NOT MORE THAN FIVE (5) DAYS
PRIOR TO THE CLOSING DATE.


 


(D)                                 AMOUNTS PAYABLE UNDER THE SERVICE CONTRACTS
OTHER THAN THOSE SERVICE CONTRACTS WHICH MCRLP HAS ELECTED NOT TO ASSUME.


 


(E)                                  REAL ESTATE TAXES DUE AND PAYABLE FOR THE
CALENDAR YEAR. IF THE CLOSING DATE, SHALL OCCUR BEFORE THE TAX RATE IS FIXED,
THE APPORTIONMENT OF REAL ESTATE TAXES SHALL BE UPON THE BASIS OF THE TAX RATE
FOR THE PRECEDING YEAR APPLIED TO THE LATEST ASSESSED VALUATION. IF SUBSEQUENT
TO THE CLOSING DATE, REAL ESTATE TAXES (BY REASON OF CHANGE IN EITHER ASSESSMENT
OR RATE OR FOR ANY OTHER REASON) FOR ANY PROPERTY SHOULD BE DETERMINED TO BE
HIGHER OR LOWER THAN THOSE THAT ARE APPORTIONED, A NEW COMPUTATION SHALL BE
MADE, AND THE CONTRIBUTORS AGREE TO PAY MCRLP ANY INCREASE SHOWN BY SUCH
RECOMPUTATION AND VICE VERSA.


 


(F)                                    THE VALUE OF FUEL STORED AT ANY OF THE
PROPERTIES, AT THE CONTRIBUTORS’ MOST RECENT COST, INCLUDING ANY RELATED EXCISE
TAX OR SIMILAR TAXES, ON THE BASIS OF A READING MADE WITHIN TEN (10) DAYS PRIOR
TO THE CLOSING BY THE CONTRIBUTORS’ SUPPLIER.


 


(G)                                 AMOUNTS INCURRED OR ACCRUED PRIOR TO THE
CLOSING DATE OR PAYABLE TO OR WITH RESPECT TO ANY NEW EMPLOYEE OR OTHER
PERSONNEL (I.E., INDEPENDENT CONTRACTORS OF THE PROPERTY LLLPS OR AN AFFILIATE
OF THE PROPERTY LLLPS) FOR SERVICES PERFORMED OR OTHERWISE INCLUDING, WITHOUT
LIMITATION, COSTS RELATED TO ACCRUED VACATION TIME.


 

13.2.                        Promptly following request by MCRLP, the
Contributors shall deliver to MCRLP a list additional rent, however
characterized, under each Lease, including without limitation, real estate
taxes, electrical charges, utility costs and operating expenses (collectively,
“Additional Rents”) billed to Tenants for the calendar year in which the Closing
occurs (both on a monthly basis and in the aggregate), the basis for which the
monthly amounts are being billed and the

 

35

--------------------------------------------------------------------------------


 

amounts incurred by the Contributors on account of the components of Additional
Rent for such calendar year. Upon the reconciliation by MCRLP of the Additional
Rents billed to Tenants, and the amounts actually incurred for such calendar
year, Contributors and MCRLP shall be liable for overpayments of Additional
Rents, and shall be entitled to payments from Tenants, as the case may be, on a
pro-rata basis based upon each party’s period of ownership during such calendar
year.

 

13.3.                        All amounts due and owing under the Existing Loan
Documents other than the outstanding principal balance thereof, including by way
of example accrued and unpaid interest, deferred interest, late charges, default
interest, prepayment fees or penalties, and any and all other fees and charges,
shall be paid by the Contributors on or before the Closing. MCRLP shall
reimburse the Contributors for all escrows held by the Existing Lenders as of
the Closing Date and credited to the new borrower under the Assumed Debt.

 

13.4.                        If, on the Closing Date, any Property or any
part thereof shall be or shall have been affected by an assessment or
assessments which are or may become payable in annual installments, all the
unpaid installments of any such assessment due and payable on or prior to the
Closing Date shall be paid and discharged by the Contributors on the Closing
Date.

 

13.5.                        At the Closing, the parties shall adjust for
certain leasing costs in accordance with Section 9.1.

 

13.6.                        Except as otherwise provided in this Agreement, the
adjustments shall be made in accordance with the customs and practice in respect
of real estate closings in the State of Maryland.

 

13.7.                        Any errors in calculations or adjustments shall be
corrected or adjusted as soon as practicable after the Closing.

 

13.8.                        The credits set forth in Sections 13.5 and 13.6
shall be made against the Consideration. Any other amounts payable to the
Contributors hereunder shall be treated as distributions made to the
Contributors from the relevant Property LLLP immediately prior to the Closing.

 

13.9.                        At the Closing, after payment of all obligations
and payments required of the Property LLLPs hereunder, all cash on hand in any
accounts of any successor entity to any Property LLLP shall be distributed to
the Contributors.

 

14.                               CONDITIONS PRECEDENT TO CLOSING.

 

14.1.                        The obligations of each Contributor and/or Property
LLLP, as applicable, to deliver the Exchange Property and to perform the other
covenants and obligations to be performed by each Contributor on the Closing
Date, shall be subject to the following conditions (all or any of which may be
waived, in whole or in part, by such Contributor):

 


(A)                                  THE REPRESENTATIONS AND WARRANTIES MADE BY
MCRLP HEREIN SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON THE CLOSING
DATE WITH THE SAME FORCE AND EFFECT AS THOUGH SUCH REPRESENTATIONS AND
WARRANTIES HAD BEEN MADE ON AND AS OF THE CLOSING DATE;

 

36

--------------------------------------------------------------------------------


 


(B)                                 MCRLP SHALL HAVE PRODUCED ALL DOCUMENTS AS
MAY BE REASONABLY REQUIRED OR APPROPRIATE TO EFFECTUATE THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT; AND


 


(C)                                  MCRLP SHALL HAVE EXECUTED AND DELIVERED OR
CAUSED TO BE EXECUTED AND DELIVERED TO SUCH CONTRIBUTOR ALL OF THE DOCUMENTS
PROVIDED HEREIN FOR SAID DELIVERY.


 

14.2.                        The obligations of MCRLP to accept the Exchange
Property and to perform the other covenants and obligations on the Closing Date
shall be subject to the following conditions (all or any of which may be waived,
in whole or in part, by MCRLP):

 


(A)                                  THE REPRESENTATIONS AND WARRANTIES MADE BY
EACH CONTRIBUTOR HEREIN SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON
THE CLOSING DATE WITH THE SAME FORCE AND EFFECT AS THOUGH SUCH REPRESENTATIONS
AND WARRANTIES HAD BEEN MADE ON AND AS OF THE CLOSING DATE;


 


(B)                                 EACH CONTRIBUTOR SHALL HAVE PERFORMED ALL
COVENANTS AND OBLIGATIONS UNDERTAKEN BY SUCH CONTRIBUTOR HEREIN IN ALL RESPECTS
AND COMPLIED WITH ALL CONDITIONS REQUIRED BY THIS AGREEMENT TO BE COMPLIED WITH
OR PERFORMED BY IT ON OR BEFORE THE CLOSING DATE;


 


(C)                                  EACH GP CONTRIBUTOR AND THE PROPERTY LLLP
IN WHICH SUCH GP CONTRIBUTOR IS A PARTNER HAS DELIVERED OR CAUSED TO BE
DELIVERED TO EACH TENANT AN ESTOPPEL CERTIFICATE IN A FORM ANNEXED HERETO AS
SCHEDULE 10.1 (SEE, EXHIBIT O FOR FORM GSA ESTOPPEL CERTIFICATE) AND THE
PROVISIONS OF SECTIONS 10.2 AND 10.3 SHALL BE MET;


 


(D)                                 EACH CONTRIBUTOR AND THE OTHER CONTRIBUTORS
COLLECTIVELY SHALL ASSIGN AND TRANSFER THE TRANSFERRED INTERESTS, IF APPLICABLE,
FREE FROM ALL ENCUMBRANCES, SECURITY INTERESTS AND LIENS WHATSOEVER,
REPRESENTING, IN THE AGGREGATE, ALL OF THE PARTNERSHIP INTERESTS IN EACH
PROPERTY LLLP;


 


(E)                                  AS OF THE CLOSING DATE, THE PROPERTIES
SHALL BE FREE FROM ALL ENCUMBRANCES, SECURITY INTERESTS AND LIENS WHATSOEVER,
OTHER THAN ASSUMED DEBT AND PERMITTED ENCUMBRANCES;


 


(F)                                    THE TITLE COMPANY SHALL HAVE ISSUED A
STANDARD ALTA NON-IMPUTATION ENDORSEMENT;


 


(G)                                 THE CONTRIBUTORS SHALL HAVE PRODUCED ALL
DOCUMENTS AS MAY BE REASONABLY REQUIRED OR APPROPRIATE TO EFFECTUATE THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT;


 


(H)                                 THE RENT ROLL DELIVERED TO MCRLP AT CLOSING
SHALL BE SUBSTANTIALLY THE SAME AS THE RENT ROLL DELIVERED TO MCRLP DURING THE
INSPECTION PERIOD, OTHER THAN CHANGES IN THE ORDINARY COURSE;


 


(I)                                     SUBJECT TO THE RIGHTS OF EITHER PARTY TO
EXTEND THE CLOSING DATE PURSUANT TO THE TERMS OF SECTION 12.1 ABOVE, ON OR PRIOR
TO THE CLOSING DATE, AS THE SAME MAY BE EXTENDED AS AFORESAID, THE CONTRIBUTORS
AND MCRLP HAVE OBTAINED (I) THE CONSENT OF THE ASSUMED DEBT LENDERS TO MCRLP’S
ASSUMPTION OF THE ASSUMED DEBT AND (II) THE RELEASE OF ANY GUARANTORS FOR
MATTERS FIRST ARISING FROM AND AFTER THE CLOSING DATE; AND

 

37

--------------------------------------------------------------------------------


 

(j)                                     Each Contributor shall have executed and
delivered to MCRLP all of the documents provided for herein for said delivery.

 


14.3.                        (A)                                  IF ANY
CONDITION PRECEDENT TO CLOSING HAS NOT BEEN SATISFIED ON OR BEFORE THE CLOSING
DATE, THEN THE PARTY WHOSE CONDITIONS TO CLOSING HAVE NOT BEEN SATISFIED (THE
“UNSATISFIED PARTY”) SHALL GIVE NOTICE TO THE OTHER PARTY OF THE CONDITION OR
CONDITIONS THAT THE UNSATISFIED PARTY ASSERTS ARE NOT SATISFIED.  IF THE
CONDITIONS SPECIFIED IN SUCH NOTICE ARE NOT SATISFIED WITHIN TEN (10) BUSINESS
DAYS AFTER RECEIPT OF SUCH NOTICE, THEN THE PARTY WHOSE CONDITION PRECEDENT WAS
NOT SATISFIED MAY TERMINATE THIS AGREEMENT, WHEREUPON NEITHER PARTY SHALL HAVE
ANY FURTHER RIGHTS OR OBLIGATIONS HEREUNDER (OTHER THAN ANY OBLIGATIONS OF
EITHER PARTY THAT EXPRESSLY SURVIVE TERMINATION) AND, UNLESS THE FAILURE WAS DUE
TO MCRLP’S DEFAULT, THE DEPOSIT SHALL BE RETURNED TO MCRLP.  NOTWITHSTANDING
ANYTHING CONTAINED HEREIN TO THE CONTRARY, IF ANY OF THE CONDITIONS PRECEDENT TO
MCRLP’S OBLIGATION TO CLOSE, AS SET FORTH IN SECTION 14.2, ARE NOT SATISFIED
WITHIN THE TEN (10) BUSINESS DAY PERIOD SPECIFIED ABOVE AND THE SAME ARE
REASONABLY SUSCEPTIBLE OF BEING CURED, EITHER PARTY SHALL HAVE THE RIGHT TO
EXTEND SUCH PERIOD IN WHICH TO SATISFY THE UNSATISFIED CONDITION FOR A PERIOD OF
UP TO SIXTY (60) ADDITIONAL DAYS, BY GIVING NOTICE THEREOF TO MCRLP WITHIN SUCH
TEN (10) BUSINESS DAY PERIOD.  FURTHER, EITHER PARTY SHALL HAVE THE RIGHT TO
WAIVE THE UNSATISFIED CONDITION OR CONDITIONS, BY NOTICE TO THE OTHER PARTY
WITHIN FIVE (5) BUSINESS DAYS AFTER EXPIRATION OF THE APPLICABLE SATISFACTION
PERIOD, WITHOUT SATISFACTION HAVING OCCURRED, IN WHICH EVENT THE CLOSING DATE
SHALL BE THE DATE THAT IS FIVE (5) BUSINESS DAYS AFTER RECEIPT OF SUCH WAIVER
NOTICE.  IF NECESSARY, THE CLOSING DATE SHALL BE EXTENDED FOR THE DURATION OF
ANY PERIOD OF TIME REQUIRED TO SATISFY THE CONDITION, BUT IN NO EVENT SHALL THE
CLOSING DATE BE EXTENDED BEYOND OUTSIDE CLOSING DATE.

 

(b)                                 If the transactions contemplated by this
Agreement close, the parties shall be deemed to have waived any and all unmet or
unsatisfied conditions, provided that such waiver shall not be deemed a waiver
of any breach by either party of any of its covenants, representations and
warranties hereunder.

 

15.                                 ASSIGNMENT.

 


15.1.                        THIS AGREEMENT MAY NOT BE ASSIGNED BY MCRLP TO ANY
OTHER ENTITY; PROVIDED, HOWEVER, THAT AT CLOSING, MCRLP SHALL HAVE THE RIGHT TO
CAUSE EACH CONTRIBUTOR TO DIRECT THE ASSIGNMENT OF THE EXCHANGE PROPERTY AND
OTHER CLOSING INSTRUMENTS TO ANY ENTITY IN WHICH MCRLP DIRECTLY OR INDIRECTLY
OWNS ONE HUNDRED PERCENT (100%) OF THE EQUITY INTERESTS AND WHICH IS TREATED FOR
FEDERAL INCOME TAX PURPOSES AS DISREGARDED AS AN ENTITY SEPARATE FROM MCRLP.

 

16.                                 BROKER.

 


16.1.                        EACH PROPERTY LLLP REPRESENTS AND WARRANTS TO MCRLP
THAT THE PROPERTY LLLPS HAVE NOT CONTACTED OR ENTERED INTO ANY AGREEMENT WITH
ANY REAL ESTATE BROKER, AGENT, FINDER, OR ANY PARTY IN CONNECTION WIT THIS
TRANSACTION, EXCEPT FOR EASTDIL REALTY COMPANY, LLC (“CONTRIBUTOR’S BROKER”) AND
THAT THE CONTRIBUTORS HAVE NOT TAKEN ANY ACTION WHICH WOULD RESULT IN ANY REAL
ESTATE BROKER’S OR FINDER’S FEES OR COMMISSIONS BEING DUE AND PAYABLE TO ANY
PARTY OTHER THAN THE CONTRIBUTOR’S BROKER WITH RESPECT TO THE TRANSACTION
CONTEMPLATED HEREBY.  THE CONTRIBUTORS WILL BE SOLELY RESPONSIBLE FOR THE
PAYMENT OF THE CONTRIBUTOR’S BROKER’S

 

38

--------------------------------------------------------------------------------


 


COMMISSION IN ACCORDANCE WITH THE PROVISIONS OF A SEPARATE AGREEMENT.  MCRLP
HEREBY REPRESENTS AND WARRANTS TO THE CONTRIBUTORS THAT MCRLP HAS NOT CONTRACTED
OR ENTERED INTO ANY AGREEMENT WITH ANY REAL ESTATE BROKER, AGENT, FINDER, OR ANY
PARTY IN CONNECTION WITH THIS TRANSACTION AND THAT MCRLP HAS NOT TAKEN ANY
ACTION WHICH WOULD RESULT IN ANY REAL ESTATE BROKERAGE OR FINDER’S FEES OR
COMMISSIONS BEING DUE OR PAYABLE TO ANY PARTY WITH RESPECT TO THE TRANSACTION
CONTEMPLATED HEREBY.

 


16.2.                        EACH PROPERTY LLLP AND MCRLP HEREBY INDEMNIFIES AND
AGREES TO HOLD EACH OTHER HARMLESS FROM ANY LOSS, LIABILITY, DAMAGE, COST, OR
EXPENSE (INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES) PAID OR
INCURRED BY THE OTHER PARTY BY REASON OF A BREACH OF THE REPRESENTATION AND
WARRANTY MADE BY SUCH PARTY UNDER THIS ARTICLE 16.  NOTWITHSTANDING ANYTHING TO
THE CONTRARY CONTAINED IN THIS AGREEMENT, THE INDEMNITIES SET FORTH IN THIS
SECTION 16 SHALL SURVIVE THE CLOSING OR EARLIER TERMINATION OF THIS AGREEMENT
FOR A PERIOD OF TWO (2) YEARS.

 


16.3.                        IT IS UNDERSTOOD AND AGREED THAT FROM AND AFTER THE
CLOSING DATE, ALL OBLIGATIONS AND LIABILITIES OF THE PROPERTY LLLPS UNDER
SECTIONS 16.1 AND 16.2 HEREOF SHALL BE ENFORCEABLE AGAINST THE GP CONTRIBUTORS. 
THE GP CONTRIBUTORS SHALL BE PERSONALLY LIABLE FOR SUCH OBLIGATIONS AND
LIABILITIES AND SUCH PERSONAL LIABILITY SHALL NOT BE LIMITED TO RECOVERY AGAINST
THE ESCROW POOL PROVIDED IN SECTION 25.4 HEREOF, NOR SHALL SUCH PERSONAL
LIABILITY BE SUBJECT TO THE LIMITATIONS SET FORTH IN SECTION 25.6 HEREOF.

 

17.                                 CASUALTY LOSS.

 


17.1.                        IF, PRIOR TO THE CLOSING, ALL OR ANY PORTION OF ANY
PROPERTY IS DAMAGED BY FIRE OR ANY OTHER CAUSE WHATSOEVER, THE CONTRIBUTORS
SHALL PROMPTLY GIVE MCRLP WRITTEN NOTICE OF SUCH DAMAGE.  RISK OF LOSS FOR
DAMAGE TO ALL OR ANY PART OF THE PROPERTY BY FIRE OR OTHER CASUALTY FROM THE
DATE HEREOF THROUGH THE CLOSING DATE WILL BE ON THE CONTRIBUTORS.

 


17.2.                        IF THE COST FOR REPAIRING SUCH DAMAGE IS LESS THAN
TWO MILLION DOLLARS ($2,000,000) (AS DETERMINED BY THE CONTRIBUTORS’ INDEPENDENT
INSURER), THEN MCRLP SHALL HAVE THE RIGHT AT CLOSING TO RECEIVE THE AMOUNT OF
THE DEDUCTIBLE PLUS ALL INSURANCE PROCEEDS RECEIVED BY THE CONTRIBUTORS AS A
RESULT OF SUCH LOSS, OR AN ASSIGNMENT OF THE CONTRIBUTORS’ RIGHTS TO SUCH
INSURANCE PROCEEDS, AND THIS AGREEMENT SHALL CONTINUE IN FULL FORCE AND EFFECT
WITH NO REDUCTION IN THE CONSIDERATION, AND THE CONTRIBUTORS SHALL HAVE NO
FURTHER LIABILITY OR OBLIGATION TO REPAIR SUCH DAMAGE OR TO REPLACE THE
PROPERTY.  IF THE LOSS IS UNINSURED, THEN MCRLP SHALL RECEIVE A CREDIT AT
CLOSING IN THE AMOUNT OF THE UNINSURED LOSS.


 


17.3.                        IF THE COST FOR REPAIRING SUCH DAMAGE IS GREATER
THAN TWO MILLION DOLLARS ($2,000,000) (AS DETERMINED BY MCRLP’S INDEPENDENT
INSURER), THEN MCRLP SHALL HAVE THE OPTION, EXERCISABLE BY WRITTEN NOTICE
DELIVERED TO THE CONTRIBUTORS WITHIN FIVE (5) BUSINESS DAYS AFTER THE
CONTRIBUTORS’ NOTICE OF DAMAGE TO MCRLP, EITHER (I) TO RECEIVE THE AMOUNT OF THE
DEDUCTIBLE PLUS ALL INSURANCE PROCEEDS RECEIVED BY THE CONTRIBUTORS AS A RESULT
OF SUCH LOSS, OR AN ASSIGNMENT OF THE CONTRIBUTORS’ RIGHTS TO SUCH INSURANCE
PROCEEDS, AND THIS AGREEMENT SHALL CONTINUE IN FULL FORCE AND EFFECT WITH NO
REDUCTION IN THE CONSIDERATION, AND THE CONTRIBUTORS SHALL HAVE NO FURTHER
LIABILITY OR OBLIGATION TO REPAIR SUCH DAMAGE OR TO REPLACE THE PROPERTY; OR
(II) TO TERMINATE THIS AGREEMENT.  IF MCRLP ELECTS TO TERMINATE THIS AGREEMENT,
MCRLP SHALL GIVE NOTICE THEREOF TO THE CONTRIBUTORS AND THE ESCROW AGENT, THE
DEPOSIT SHALL BE PROMPTLY

 

39

--------------------------------------------------------------------------------


 


RETURNED TO MCRLP, AND THEREAFTER NEITHER PARTY WILL HAVE ANY FURTHER RIGHTS OR
OBLIGATIONS HEREUNDER, EXCEPT FOR ANY OBLIGATIONS THAT EXPRESSLY SURVIVE
TERMINATION.  IF MCRLP FAILS TO NOTIFY THE CONTRIBUTORS WITHIN SUCH FIVE (5)
BUSINESS DAY PERIOD OF MCRLP’S INTENTION TO TERMINATE THIS AGREEMENT, THEN MCRLP
SHALL BE DEEMED TO HAVE ELECTED OPTION (I), AND MCRLP AND THE CONTRIBUTORS SHALL
PROCEED TO CLOSING IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS
AGREEMENT.

 

18.                                 CONDEMNATION.

 

In the event of a material taking (as defined in this Section 18), MCRLP shall
have the right, at its sole option, to either (a) terminate this Agreement by
giving the Contributors written notice to such effect within twenty (20) days
after its receipt of written notification of any such occurrence, or (b) accept
title to the remainder of the Properties without reduction of any consideration
given hereunder and eliminate the affected property in its entirety from this
transaction.  Should MCRLP so terminate this Agreement in accordance with this
Section, neither party shall have any further liability or obligations to the
other.  In the event MCRLP shall accept title to the remainder of the affected
property, the Contributors shall, subject to the rights of the holder of any
existing mortgage, assign all proceeds of such taking to MCRLP, and same shall
be MCRLP’s sole property, and MCRLP shall have the sole right to settle any
claim in connection with any Property.  The term “material taking” shall be
defined to mean the institution of any proceedings, judicial, administrative or
otherwise which would (a) reasonably be expected to reduce the aggregate useable
square footage of any portion of a any building or reduce the aggregate size of
any parcel of land by more than ten percent (10%), (b) entitle a Tenant to
terminate its Lease, (c) cause access to any Property to be taken or materially
diminished (i.e., such taking does not provide access to a publicly dedicated
street or is an impediment to traffic flow from and to any Property), or (d)
result in parking no longer being in compliance with applicable zoning laws and
the Contributors are unable to remedy such noncompliance prior to Closing.

 

19.                                 TRANSFER RESTRICTIONS; RIGHT OF FIRST
REFUSAL.

 


19.1.                        (A)                                  EXCEPT AS
EXPLICITLY SET FORTH HEREIN, EACH CONTRIBUTOR AGREES THAT THE CONTRIBUTOR UNITS
MAY NOT BE SOLD, ASSIGNED, TRANSFERRED OR IN ANY MANNER DISPOSED OF
(COLLECTIVELY, “TRANSFERRED”) OR REDEEMED FOR SHARES OF COMMON STOCK UNTIL AFTER
THE FIRST ANNIVERSARY OF THE CLOSING DATE (THE “ANNIVERSARY”).

 


(B)                                 THE CONTRIBUTOR UNITS MAY BE PLEDGED OR
ENCUMBERED AT ANY TIME BUT ONLY UPON THIRTY (30) DAYS PRIOR WRITTEN NOTICE TO
MCRLP, PROVIDED THAT THE SECURED PARTY AGREES TO ENTER INTO SUCH AGREEMENTS WITH
THE CONTRIBUTOR AND MCRLP AS MCRLP REASONABLY REQUESTS IN CONNECTION WITH THE
PLEDGE OR ENCUMBRANCE.  ANY FORECLOSURE OR TRANSFER BY SUCH A SECURED PARTY
SHALL BE CONSIDERED A TRANSFER, WHICH MAY NOT OCCUR UNTIL THE ANNIVERSARY AND
SHALL BE SUBJECT TO THE PROVISIONS OF SECTIONS 19.1(A) AND 19.2 HEREOF. 
THEREAFTER, THE CONTRIBUTOR UNITS AND/OR SHARES OF COMMON STOCK UNDERLYING THE
CONTRIBUTOR UNITS (THE “UNDERLYING SHARES”) MAY ONLY BE TRANSFERRED (I)
PRIVATELY IN ACCORDANCE WITH THE TERMS OF THE OP AGREEMENT AND THIS ARTICLE 19,
OR (II) IN THE FORM OF UNDERLYING SHARES ONLY, PUBLICLY, INCLUDING PURSUANT TO
RULE 144 UNDER THE SECURITIES ACT, TO THE EXTENT AVAILABLE (SUBJECT TO THE
RESTRICTIONS OF THE SECURITIES ACT AND THE RULES AND REGULATIONS PROMULGATED
THEREUNDER).

 

40

--------------------------------------------------------------------------------


 


19.2.                        (A)                                  IF CONTRIBUTOR
OR ANY PERMITTED TRANSFEREE THEREOF (INCLUDING ANY TRANSFER PURSUANT TO A
FORECLOSURE OR TRANSFER BY A SECURED PARTY AS CONTEMPLATED BY SECTION 19.1(B)
ABOVE (A “SELLING CONTRIBUTOR”) RECEIVES A BONA FIDE WRITTEN OFFER TO PURCHASE
PART OR ALL OF ITS/HIS CONTRIBUTOR UNITS OR UNDERLYING SHARES IN A PRIVATELY
NEGOTIATED TRANSACTION WHICH IT/HE DESIRES TO ACCEPT, SUCH CONTRIBUTOR SHALL NOT
SELL, TRANSFER, OR OTHERWISE DISPOSE OF (THE “PROPOSED DISPOSITION”) SUCH UNITS
OR UNDERLYING SHARES (THE “DISPOSITION SECURITIES”) TO A THIRD PARTY (THE
“PROPOSED PURCHASER”), UNLESS, PRIOR TO SUCH PROPOSED DISPOSITION, SUCH
CONTRIBUTOR SHALL HAVE PROMPTLY REDUCED THE TERMS AND CONDITIONS, IF ANY, OF THE
PROPOSED DISPOSITION TO A REASONABLY DETAILED WRITING AND SHALL HAVE DELIVERED
WRITTEN NOTICE (THE “DISPOSITION NOTICE”) OF SUCH PROPOSED DISPOSITION TO
MCRLP.  ALL OFFERS TO PURCHASE CONTRIBUTOR UNITS OR UNDERLYING SHARES MUST BE
FOR CASH.  THE DISPOSITION NOTICE SHALL CONTAIN AN IRREVOCABLE OFFER TO SELL
ALL, BUT NOT LESS THAN ALL, THE DISPOSITION SECURITIES TO THE PROPOSED PURCHASER
UPON THE SAME TERMS (INCLUDING PRICE) AND SUBJECT TO THE SAME CONDITIONS, IF
ANY, AS THOSE CONTEMPLATED BY THE PROPOSED DISPOSITION, AND SHALL BE ACCOMPANIED
BY A TRUE AND CORRECT COPY OF THE AGREEMENT EMBODYING THE TERMS AND CONDITIONS,
IF ANY, OF THE PROPOSED DISPOSITION (WHICH SHALL IDENTIFY THE PROPOSED
PURCHASER, THE DISPOSITION SECURITIES, THE CONSIDERATION AND METHOD OF PAYMENT
CONTEMPLATED BY THE PROPOSED DISPOSITION AND ALL OTHER TERMS AND CONDITIONS, IF
ANY, OF THE PROPOSED DISPOSITION).

 


(B)                                 ANY SUCH PROPOSED PURCHASER MUST BE AN
“ACCREDITED INVESTOR” (AS SUCH TERM IS DEFINED IN RULE 501(A) OF REGULATION D
UNDER THE SECURITIES ACT) AT THE TIME THAT ANY DISPOSITION SECURITIES ARE
TRANSFERRED.

 


(C)                                  MCRLP SHALL HAVE THE IRREVOCABLE RIGHT AND
OPTION (THE “PURCHASE OPTION”), TO ACCEPT SUCH IRREVOCABLE OFFER TO PURCHASE THE
DISPOSITION SECURITIES WHICH ARE SUBJECT TO THE PROPOSED DISPOSITION BY
DELIVERING TO THE SELLING CONTRIBUTOR WRITTEN NOTICE OF THE EXERCISE OF ITS
PURCHASE OPTION WITH RESPECT TO THE DISPOSITION SECURITIES (AN “EXERCISE
NOTICE”) WITHIN FIVE (5) BUSINESS DAYS AFTER RECEIPT OF THE DISPOSITION NOTICE
(THE “NOTICE PERIOD”).

 


(D)                                 IF MCRLP SHALL HAVE TIMELY DELIVERED ITS
EXERCISE NOTICE WITH RESPECT TO THE DISPOSITION SECURITIES, ALL CERTIFICATES FOR
THE DISPOSITION SECURITIES SHALL BE DELIVERED TO MCRLP AT A CLOSING TO BE HELD
ON THE LATER OF THE DATE ON WHICH THE PROPOSED DISPOSITION, IF ACCEPTED, WOULD
CLOSE OR FIVE (5) BUSINESS DAYS AFTER SUCH EXERCISE NOTICE IS GIVEN, AT THE
OFFICES OF PRYOR CASHMAN SHERMAN & FLYNN LLP LOCATED AT 410 PARK AVENUE, NEW
YORK, NEW YORK 10022, ATTN: BLAKE HORNICK.  AT SUCH CLOSING, MCRLP SHALL DELIVER
TO THE SELLING CONTRIBUTOR IN IMMEDIATELY AVAILABLE FUNDS THE AMOUNT OF THE
PURCHASE PRICE SET FORTH IN THE DISPOSITION NOTICE DUE AGAINST THE SIMULTANEOUS
DELIVERY OF CERTIFICATES REPRESENTING THE DISPOSITION SECURITIES SO DISPOSED OF,
DULY ENDORSED IN BLANK OR ACCOMPANIED BY A STOCK POWER OR POWERS DULY ENDORSED
IN BLANK, AND IN PROPER FORM FOR TRANSFER, TOGETHER WITH ANY NECESSARY
STOCK-TRANSFER STAMPS, AND SUCH DISPOSITION SECURITIES SHALL BE DELIVERED FREE
AND CLEAR OF ALL LIENS, SECURITY INTERESTS AND ENCUMBRANCES WHATSOEVER.

 


(E)                                  IF MCRLP (I) NOTIFIES THE SELLING
CONTRIBUTOR THAT IT IS NOT EXERCISING ITS PURCHASE OPTION PRIOR TO THE
EXPIRATION OF THE NOTICE PERIOD OR (II) DOES NOT DELIVER AN EXERCISE NOTICE
PRIOR TO THE EXPIRATION OF THE NOTICE PERIOD, MCRLP SHALL BE DEEMED TO HAVE
WAIVED ITS PURCHASE OPTION IN WHICH EVENT THE SELLING CONTRIBUTOR MAY SELL THE
DISPOSITION SECURITIES TO THE PROPOSED PURCHASER FOR A PERIOD OF THIRTY (30)
DAYS AFTER THE EXPIRATION OF THE NOTICE PERIOD (IN

 

41

--------------------------------------------------------------------------------


 


WHICH EVENT THE TRANSFEREE SHALL TAKE FREE AND CLEAR OF THE RESTRICTIONS SET
FORTH IN THIS ARTICLE 19); PROVIDED, HOWEVER, THAT SUCH DISPOSITION SECURITIES
ARE SOLD TO THE PROPOSED PURCHASER AT A PRICE NOT LESS THAN THAT CONTAINED IN
THE DISPOSITION NOTICE AND ON TERMS AND CONDITIONS, IF ANY, NOT MORE FAVORABLE
TO THE PROPOSED PURCHASER THAN THOSE CONTAINED IN THE DISPOSITION NOTICE.  IF
CONTRIBUTOR WISHES TO SELL ALL OR ANY PART OF THE DISPOSITION SECURITIES ON
TERMS MORE FAVORABLE TO THE PROPOSED PURCHASER THAN THOSE SET FORTH IN THE
DISPOSITION NOTICE OR DOES NOT SELL SUCH DISPOSITION SECURITIES ON THE TERMS AND
CONDITIONS CONTAINED IN THE DISPOSITION NOTICE WITHIN THE AFOREMENTIONED THIRTY
(30) DAY PERIOD, IT/HE SHALL AGAIN BE OBLIGATED TO MAKE NEW OFFERS TO THE
PROPOSED PURCHASER, IN ACCORDANCE WITH THIS SECTION 19, BEFORE IT/HE SHALL BE
PERMITTED TO CONSUMMATE A PROPOSED DISPOSITION OF THE DISPOSITION SECURITIES, OR
ANY PART THEREOF, IN A PRIVATELY NEGOTIATED TRANSACTION.

 


19.3.                        NOTWITHSTANDING ANY OTHER LIMITATIONS OR
REQUIREMENTS INCLUDED IN THIS SECTION 19, EACH CONTRIBUTOR SHALL HAVE THE RIGHT
TO (I) TRANSFER ALL OR ANY PORTION OF SUCH CONTRIBUTOR’S CONTRIBUTOR UNITS TO
(A) A SPOUSE, SIBLING, PARENT OR LINEAL DESCENDANT OF SUCH CONTRIBUTOR (EACH A
“FAMILY MEMBER”) OR (B) TO A TRUST, PARTNERSHIP, LIMITED LIABILITY COMPANY OR
OTHER ENTITY FOR THE BENEFIT, OR DIRECTLY OR INDIRECTLY OWNED BY, AS THE CASE
MAY BE, OF THE CONTRIBUTOR OR ANY FAMILY MEMBER, ON A COMBINATION OF THE
FOREGOING AND (II) PLEDGE OR ENCUMBER ITS CONTRIBUTOR UNITS WITHOUT COMPLYING
WITH SECTION 19.2, AS CONTEMPLATED BY SECTION 19.1(B) HEREOF PROVIDED THAT:

 


(A)                                  ANY LENDER SHALL SUBSEQUENTLY COMPLY WITH
THE PROVISIONS OF SECTIONS 19.1(A) AND 19.2 IN CONNECTION WITH ANY TRANSFER OR
OTHER DISPOSITION FOLLOWING A COLLATERAL SALE OF SUCH CONTRIBUTOR UNITS;

 


(B)                                 THE TRANSFERRING OR ASSIGNING CONTRIBUTOR
SHALL NOTIFY MCRLP, IN WRITING, THIRTY (30) DAYS IN ADVANCE OF SUCH TRANSFER AND
PROVIDE SUCH INFORMATION AS MCRLP SHALL REASONABLY REQUEST;

 


(C)                                  THE TRANSFEREE SHALL (I) EXECUTE SUCH
DOCUMENTS AND INSTRUMENTS AS MCRLP MAY REASONABLY REQUEST AS NECESSARY OR
APPROPRIATE, INCLUDING WITHOUT LIMITATION, A JOINDER AGREEMENT WHEREBY THE
TRANSFEREE AGREES TO BE BOUND BY THE TERMS AND CONDITIONS OF THIS AGREEMENT AND
THE OP AGREEMENT AND (II) PROVIDE MCRLP WITH WRITTEN ASSURANCES, IN FORM AND
SUBSTANCE SATISFACTORY TO MCRLP AND ITS COUNSEL, THAT SUCH TRANSFEREE IS AN
“ACCREDITED INVESTOR” (AS SUCH TERM IS DEFINED IN RULE 501(A) OF REGULATION D
UNDER THE SECURITIES ACT); AND

 


(D)                                 ANY TRANSFEREE RECEIVING UNITS SHALL BE
SUBJECT TO THE RESTRICTIONS OF SECTIONS 19.1(A) AND 19.2 HEREOF.

 


19.4.                        NOTWITHSTANDING ANY OTHER LIMITATIONS OR
REQUIREMENTS INCLUDED IN THIS SECTION 19, IN THE EVENT THAT, PURSUANT TO
SECTION 1.2, ONE OR MORE PROPERTIES IS TRANSFERRED DIRECTLY TO MCRLP BY A
PROPERTY LLLP, ANY SUCH PROPERTY LLLP SHALL BE PERMITTED TO DISTRIBUTE TO ITS
PARTNERS, IN LIQUIDATION OR OTHERWISE ANY AND ALL UNITS RECEIVED PURSUANT TO
SUCH TRANSFER.  ANY UNITS DISTRIBUTED TO A PARTNER PURSUANT TO THIS SECTION 19.4
MAY SUBSEQUENTLY BE TRANSFERRED BY SUCH PARTNER PURSUANT TO SECTION 19.3.

 

42

--------------------------------------------------------------------------------


 

20.                                 REGISTRATION RIGHTS.

 


20.1.                        ON OR ABOUT ONE (1) YEAR FROM THE LATER OF (I) THE
CLOSING DATE OR (II) THE OUTSIDE CLOSING DATE (THE “ANNIVERSARY DATE”), THE
COMPANY SHALL, AT ITS EXPENSE, REGISTER WITH THE SECURITIES AND EXCHANGE
COMMISSION, ON A REGISTRATION STATEMENT ON FORM S-3, AT ITS ELECTION AND IN ITS
SOLE DISCRETION EITHER (I) THE INITIAL ISSUANCE OF THE SHARES OF THE COMPANY’S
COMMON STOCK INTO WHICH THE UNITS MAY BE CONVERTED ON OR AFTER THE ANNIVERSARY
DATE, AS A PRIMARY OFFERING ON A SHELF REGISTRATION STATEMENT PURSUANT TO RULE
415 UNDER THE SECURITIES ACT, OR (II) THE PUBLIC RESALE OF THE COMPANY’S COMMON
STOCK INTO WHICH THE UNITS MAY BE CONVERTED ON OR AFTER THE ANNIVERSARY DATE, AS
A SECONDARY OFFERING ON A RESALE SHELF REGISTRATION STATEMENT PURSUANT TO RULE
415 UNDER THE SECURITIES ACT.  IF THE COMPANY ELECTS OPTION (II), IT SHALL, AT
ITS EXPENSE, USE ITS BEST EFFORTS TO MAINTAIN THE EFFECTIVENESS OF SUCH SHELF
REGISTRATION STATEMENT UNTIL THE EARLIER OF (I) SUCH TIME AS WHEN ALL OF THE
SHARES OF COMMON STOCK INTO WHICH THE UNITS MAY BE CONVERTED HAVE BEEN DISPOSED
OF OR (II) TWO (2) YEARS AFTER THE REDEMPTION OF ALL OF THE UNITS INTO COMMON
STOCK.  NOTWITHSTANDING ANYTHING IN THIS SECTION 20.1 TO THE CONTRARY, IF AT THE
ANNIVERSARY DATE, THE COMPANY DETERMINES, IN THE GOOD FAITH JUDGMENT OF ITS
BOARD OF DIRECTORS, WITH THE ADVICE OF COUNSEL, THAT THE FILING OF EITHER SUCH
SHELF REGISTRATION STATEMENT WOULD REQUIRE THE DISCLOSURE OF NON-PUBLIC MATERIAL
INFORMATION THE DISCLOSURE OF WHICH WOULD HAVE A MATERIAL ADVERSE EFFECT ON
MCRLP OR THE COMPANY, OR WOULD OTHERWISE ADVERSELY AFFECT A MATERIAL FINANCING,
ACQUISITION, DISPOSITION, MERGER OR OTHER SIGNIFICANT TRANSACTION, THE COMPANY
SHALL DELIVER A CERTIFICATE TO SUCH EFFECT SIGNED BY ITS CHIEF EXECUTIVE OFFICER
AND PRESIDENT, TO THE HOLDERS OF THE UNITS, AND THE COMPANY SHALL NOT BE
REQUIRED TO EFFECT A REGISTRATION PURSUANT TO THIS SECTION 20.1 UNTIL THIRTY
(30) DAYS AFTER THE DATE UPON WHICH SUCH MATERIAL INFORMATION IS DISCLOSED TO
THE PUBLIC OR CEASES TO BE MATERIAL.

 

21.                                 DEBT MAINTENANCE.

 


21.1.                        THE FOLLOWING TERMS SHALL HAVE THE FOLLOWING
MEANINGS, AS USED IN THIS AGREEMENT:

 

“Accounting Firm” has the meaning set forth in Section 22.7 below.

 

“Contributor Debt Amount” means, for each Contributor, the amount set forth
opposite such Contributor’s name on Schedule 21.1 annexed hereto (which amount
shall be determined immediately prior to Closing), and collectively, with
respect to all of the Contributors, an amount equal to the Assumed Debt Amount.

 

“Contributor Guarantee” has the meaning set forth in Section 21.2(a).

 

“Contributor Indemnity” means, with respect to each Contributor, the guarantee
of any Qualified Indebtedness or indemnity of Second Tier Debt made by such
Contributor hereunder, and “Contributor Indemnities”means, collectively, all
such guarantees or indemnities.

 

“Dissolution Proceeds” means amounts received by creditors in respect of
unsecured Partnership Debt upon MCRLP’s dissolution and liquidation.

 

“First Tier Debt” means the “bottom portion” of unsecured Partnership Debt, such
that First Tier Debt will be (i) the last portion of such Partnership Debt to be
reduced or eliminated by

 

43

--------------------------------------------------------------------------------


 

refinancings, pay downs or pay offs of Partnership Debt in the ordinary course
of business; and (ii) the first portion of the Partnership Debt subject to
Indemnities to be discharged by any Dissolution Proceeds.

 

“First Tier Indemnity” or “First Tier Indemnities” means a guarantee or
indemnity of First Tier Debt.

 

“Indemnities” means, at any time, collectively, all of the First Tier
Indemnities, the Second Tier Indemnities, and the Third Tier Indemnities then in
effect.

 

“Make-Whole Payment” has the meaning set forth in Section 22.4 below.

 

“Partnership Debt” means any debt (within the meaning of Section 752 of the
Code) that MCRLP and/or any of its subsidiaries or affiliates have incurred, and
may hereafter incur, which may or may not be secured in whole or in part by
property owned directly or indirectly by MCRLP and which may or may not be
guaranteed by MCRLP and/or any subsidiary or affiliate of MCRLP that owns or
becomes the owner of property.

 

“Qualified Indebtedness” means, with respect to each real property asset,
indebtedness provided by any lender and secured by such real property asset of
MCRLP or any of its subsidiaries or affiliates that, at the time incurred, did
not exceed seventy percent (70%) of the fair market value of the real property
asset at such time (as determined in good faith by MCRLP).

 

“Refinanced Debt” has the meaning set forth in Section 21.2(a).

 

“Representatives” means Albert H. Small, Theodore N. Lerner, Ralph Ochsman,
Richard Perkins, Gudelsky Brothers, a general partnership, or any successors
thereto.  Any notice to the Representatives required under this Agreement shall
be delivered to such Representatives in accordance with the provisions of
Article 26, and any notice so delivered shall be deemed notice to each
Contributor.  The Contributors’ counsel (as designated in Article 26 of this
Agreement) shall promptly provide written notice to MCRLP of the name of any
successor representative(s) and each such successor representative’s notice
address and telephone and facsimile numbers.

 

“Restricted Period” has the meaning set forth in Section 22.1.

 

“Second Tier Debt” means the “middle” portion of unsecured Partnership Debt,
such that Second Tier Debt will be: (i) the portion of such Partnership Debt
that will be reduced or eliminated by refinancings, pay downs or pay offs of
Partnership Debt in the ordinary course of business only after Third Tier Debt
has been eliminated, but prior to any reduction of First Tier Debt; and (ii) the
portion of the Partnership Debt subject to Indemnities that will be discharged
by Dissolution Proceeds after all First Tier Debt has been discharged by
Dissolution Proceeds.

 

“Second Tier Indemnity” or “Second Tier Indemnities” means an indemnity or
guarantee of Second Tier Debt.  MCRLP and/or the Company will be able to
designate a guarantee or indemnity as a Second Tier Indemnity if the guarantee
or indemnity arises in

 

44

--------------------------------------------------------------------------------


 

connection with a significant transaction (as determined in accordance with
MCRLP and/or the Company policy), or a transaction involving more than one
property.

 

“Third Tier Debt” means the “top” portion of unsecured Partnership Debt, such
that Third Tier Debt will be (i) the first portion of such Partnership Debt to
be reduced or eliminated by refinancings, pay downs or pay offs of Partnership
Debt in the ordinary course of business; and (ii) the last portion of
Partnership Debt that is a subject of Indemnities to be discharged by any
Dissolution Proceeds.

 

“Third Tier Indemnity” or “Third Tier Indemnities” means an indemnity or
guarantee of Third Tier Debt. The Contributor Indemnities constitute Third Tier
Indemnities.

 

Solely for purposes of this Article 21 and Article 22, (i) a “Contributor”
includes a Contributor as otherwise defined for purposes of this Agreement, but
also any Property LLLP which contributes a Property to MCRLP pursuant to Section
1.2, and, subject to Section 21.5, any person to whom a Contributor (as defined
in this paragraph) may transfer a Contributor Unit pursuant to Section 19.3 or
Section 19.4, and (ii) for purposes of Section 22, “Property” includes any
Exchange Property.

 


22.2.                        (A)                                  DURING THE
RESTRICTED PERIOD (AS HEREINAFTER DEFINED), MCRLP SHALL MAKE AVAILABLE AND
PERMIT EACH CONTRIBUTOR TO GUARANTEE THE “BOTTOM PORTION” OF THE ASSUMED DEBT UP
TO AN AMOUNT EQUAL TO THE CONTRIBUTOR’S CONTRIBUTOR DEBT AMOUNT.  IF MCRLP SHALL
REFINANCE ANY ASSUMED DEBT GUARANTEED BY THE CONTRIBUTORS (“REFINANCED DEBT” AND
TOGETHER WITH ASSUMED DEBT “CAPITAL OFFICE DEBT”) AND SUCH REFINANCED DEBT SHALL
BE QUALIFIED INDEBTEDNESS, THEN, DURING THE RESTRICTED PERIOD, MCRLP SHALL
PERMIT EACH CONTRIBUTOR TO GUARANTEE THE “BOTTOM PORTION” OF SUCH REFINANCED
DEBT UP TO AN AMOUNT EQUAL TO THE CONTRIBUTOR’S CONTRIBUTOR DEBT AMOUNT.  IN THE
EVENT THAT MACK-CALI SHALL, IN ITS SOLE DISCRETION, AT ANY TIME REPAY, IN WHOLE
OR IN PART, ANY CAPITAL OFFICE DEBT OR OTHER PARTNERSHIP DEBT THAT ONE OR MORE
CONTRIBUTORS GUARANTEED OR INDEMNIFIED AND, IMMEDIATELY AFTER SUCH REPAYMENT,
THE AMOUNT OF THE REMAINING OUTSTANDING BALANCE OF SUCH DEBT, IF ANY, WOULD BE
LESS THAN THE AMOUNT GUARANTEED OR INDEMNIFIED OR THE DEBT REMAINING, IF ANY,
WOULD NOT CONSTITUTE QUALIFIED INDEBTEDNESS, THEN, DURING THE RESTRICTED PERIOD,
MCRLP SHALL AT ITS OPTION AND IN ITS SOLE AND ABSOLUTE DISCRETION PERMIT EACH
CONTRIBUTOR EITHER TO: (I) GUARANTEE THE “BOTTOM PORTION” OF OTHER SECURED
PARTNERSHIP DEBT THAT IS QUALIFIED INDEBTEDNESS UP TO AN AMOUNT EQUAL TO THE
CONTRIBUTOR’S CONTRIBUTOR DEBT AMOUNT; PROVIDED, HOWEVER, THAT THE AGGREGATE
AMOUNT GUARANTEED BY THE CONTRIBUTORS WITH RESPECT TO SUCH PARTNERSHIP DEBT DOES
NOT EXCEED ONE-THIRD OF THE FAIR MARKET VALUE OF THE PROPERTY SECURING SUCH
PARTNERSHIP DEBT (AS DETERMINED IN GOOD FAITH BY MCRLP AS OF THE TIME SUCH
GUARANTEE IS ENTERED INTO) (A “CONTRIBUTOR GUARANTEE”); OR (II) SO LONG AS THE
CONDITION IN THE NEXT SENTENCE BELOW IS SATISFIED, PROVIDE A SECOND TIER
INDEMNITY OF MCRLP AND/OR THE COMPANY FOR AN AMOUNT OF SECOND TIER DEBT UP TO
THE CONTRIBUTOR’S CONTRIBUTOR DEBT AMOUNT.  NOTWITHSTANDING ANYTHING HEREIN TO
THE CONTRARY, MCRLP MAY ELECT IN ACCORDANCE WITH THIS SECTION 21.2(A) OR SECTION
21.2(B) TO PERMIT A CONTRIBUTOR TO PROVIDE A SECOND TIER INDEMNITY ONLY IF AT
THE TIME SUCH SECOND TIER INDEMNITY IS ENTERED INTO, AND AT ANY SUBSEQUENT TIME
ANY FIRST OR SECOND TIER INDEMNITY IS ENTERED INTO, (I) TOTAL UNSECURED
PARTNERSHIP DEBT SHALL NOT EXCEED SEVENTY PERCENT (70%) OF THE EXCESS OF THE
AGGREGATE FAIR MARKET VALUE OF ALL OF THE ASSETS OF MCRLP (AS DETERMINED IN GOOD
FAITH BY MCRLP), OVER THE AGGREGATE AMOUNT OF ANY PARTNERSHIP DEBT SECURED BY
SUCH ASSETS, AND (II) THE

 

45

--------------------------------------------------------------------------------


 


AGGREGATE OF ALL FIRST TIER INDEMNITIES AND SECOND TIER INDEMNITIES SHALL NOT
EXCEED THIRTY PERCENT (30%) OF THE EXCESS OF THE AGGREGATE FAIR MARKET VALUE OF
THE ASSETS OF MCRLP (AS DETERMINED IN GOOD FAITH BY MCRLP), OVER THE AGGREGATE
AMOUNT OF ANY PARTNERSHIP DEBT SECURED BY SUCH ASSETS; AND PROVIDED FURTHER THAT
MCRLP MAY, IN ITS SOLE DISCRETION, (I) REQUIRE A CONTRIBUTOR WHICH HAS PROVIDED
A CONTRIBUTOR GUARANTEE OR A SECOND TIER INDEMNITY, AS THE CASE MAY BE, TO
RELEASE ALL OR A PORTION OF SUCH CONTRIBUTOR GUARANTEE OR SECOND TIER INDEMNITY,
PROVIDED THAT MCRLP IMMEDIATELY PERMITS SUCH CONTRIBUTOR TO PROVIDE A SECOND
TIER INDEMNITY MEETING THE REQUIREMENTS OF THIS SECTION 21.2(A) OR CONTRIBUTOR
GUARANTEE, RESPECTIVELY, IN THE SAME AMOUNT OF SUCH CONTRIBUTOR GUARANTEE OR
SECOND TIER INDEMNITY BEING RELEASED.  IN NO EVENT SHALL THE AGGREGATE AMOUNT OF
(I) PARTNERSHIP DEBT PERMITTED TO BE GUARANTEED BY A CONTRIBUTOR PURSUANT TO
SECTION 21.2(A) AND (II) THE AMOUNT OF ANY SECOND TIER INDEMNITY OF SUCH
CONTRIBUTOR EXCEED, AT ANY SINGLE TIME, SUCH CONTRIBUTOR’S CONTRIBUTOR DEBT
AMOUNT.

 


(B)                                 NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, THE CONTRIBUTORS ACKNOWLEDGE AND AGREE THAT MCRLP MAY AT ANY TIME AND
AT ITS OPTION ELECT TO REQUIRE THAT: (I) ANY GUARANTEE BY A CONTRIBUTOR OF ANY
CAPITAL OFFICE DEBT, UPON REPAYMENT, IN WHOLE OR IN PART, OF THE CAPITOL OFFICE
DEBT AS DESCRIBED IN SECTION 21.2(A), BE SUBSTITUTED FOR A CONTRIBUTOR GUARANTEE
UP TO THE CONTRIBUTOR’S CONTRIBUTOR DEBT AMOUNT; (II) ANY CONTRIBUTOR GUARANTEE
BE SUBSTITUTED (AT MCRLP’S OPTION) FOR EITHER (A) ANY OTHER CONTRIBUTOR
GUARANTEE UP TO THE CONTRIBUTOR’S CONTRIBUTOR DEBT AMOUNT OR (B) A SECOND TIER
INDEMNITY MEETING THE REQUIREMENTS OF SECTION 21.2(A) UP TO THE CONTRIBUTOR’S
CONTRIBUTOR DEBT AMOUNT; OR (III) A SECOND TIER INDEMNITY MEETING THE
REQUIREMENTS OF SECTION 21.2(A) BE SUBSTITUTED FOR A CONTRIBUTOR GUARANTEE UP TO
THE CONTRIBUTOR’S CONTRIBUTOR DEBT AMOUNT; PROVIDED, HOWEVER, THAT

 

(I)                                     IF EITHER (A) A CONTRIBUTOR GUARANTEES
REFINANCED DEBT OR PROVIDES A CONTRIBUTOR GUARANTEE, IN EITHER CASE PURSUANT TO
SECTION 21.2(A), OR (B) MCRLP ELECTS TO SUBSTITUTE EITHER (A) A CONTRIBUTOR
GUARANTEE OR (B) SECOND TIER INDEMNITY, WITH A CONTRIBUTOR GUARANTEE PURSUANT TO
THIS SECTION 21.2(B), MCRLP SHALL PROVIDE THE REPRESENTATIVES WITH A SIDE LETTER
IN THE FORM OF EXHIBIT U;

 

(II)                                  IF (A) A CONTRIBUTOR PROVIDES A SECOND
TIER INDEMNITY PURSUANT TO SECTION 21.2(A), OR (B) MCRLP ELECTS TO SUBSTITUTE A
CONTRIBUTOR GUARANTEE WITH A SECOND TIER INDEMNITY PURSUANT TO THIS SECTION
21.2(B), MCRLP AND THE COMPANY SHALL PROVIDE THE REPRESENTATIVES WITH A LETTER
IN THE FORM OF EXHIBIT V; OR

 

(III)                               IF ANY FIRST OR SECOND TIER INDEMNITY IS
ENTERED INTO AFTER THE DATE OF THIS AGREEMENT, MCRLP AND THE COMPANY SHALL
PROVIDE THE REPRESENTATIVES WITH A LETTER IN THE FORM OF EXHIBIT W.  ANY LETTER
REQUIRED TO BE PROVIDED PURSUANT TO THIS SECTION 21.2(B) SHALL BE PROVIDED TO
THE REPRESENTATIVES, AND SHALL BE EFFECTIVE, ON THE DATE ANY SUCH FIRST OR
SECOND TIER INDEMNITY IS ENTERED INTO OR SUBSTITUTED.

 


(C)                                  IF A CONTRIBUTOR SHALL GUARANTEE, OR
PROVIDE AN INDEMNITY WITH RESPECT TO, PARTNERSHIP DEBT AS DESCRIBED IN THIS
SECTION 21.2, MCRLP AND/OR THE COMPANY SHALL PERMIT SUCH CONTRIBUTOR TO EXECUTE
A GUARANTY AGREEMENT SUBSTANTIALLY IN THE FORM OF THE GUARANTY AGREEMENT THAT
HAS BEEN PROVIDED BY CONTRIBUTORS’ TAX COUNSEL (A COPY OF SUCH FORM GUARANTY
AGREEMENT IS ANNEXED HERETO AS EXHIBIT S), OR MCRLP AND/OR THE COMPANY AND SUCH
CONTRIBUTOR AGREE TO ENTER INTO AN INDEMNIFICATION AGREEMENT SUBSTANTIALLY IN
THE FORM ANNEXED

 

46

--------------------------------------------------------------------------------


 


HERETO AS EXHIBIT K.  IF, IN ACCORDANCE WITH SECTIONS 21.2(A) OR 21.2(B), MCRLP
INTENDS TO (I) REFINANCE ANY ASSUMED DEBT THAT ONE OR MORE CONTRIBUTORS HAS
GUARANTEED WITH REFINANCED DEBT OR (II) REPAY, IN WHOLE OR IN PART, OR
SUBSTITUTE ANY CAPITAL OFFICE DEBT OR OTHER PARTNERSHIP DEBT THAT ONE OR MORE
CONTRIBUTORS HAS GUARANTEED OR INDEMNIFIED AND, IMMEDIATELY THEREAFTER, THE
AMOUNT OF THE REMAINING OUTSTANDING BALANCE OF SUCH DEBT WOULD BE LESS THAN THE
AMOUNT GUARANTEED OR INDEMNIFIED OR WOULD NOT CONSTITUTE QUALIFIED INDEBTEDNESS,
THEN MCRLP SHALL PROVIDE WRITTEN NOTICE TO THE REPRESENTATIVES, TOGETHER WITH AN
OPPORTUNITY FOR EACH SUCH CONTRIBUTOR TO GUARANTEE OR INDEMNIFY OTHER
PARTNERSHIP DEBT IN ACCORDANCE WITH SECTIONS 21.2(A) AND 21.2(B).  THE NOTICE
DESCRIBED IN THE IMMEDIATELY PRECEDING SENTENCE SHALL BE DEEMED TO HAVE BEEN
SATISFIED SO LONG AS MCRLP DELIVERS SUCH NOTICE TO THE REPRESENTATIVES AT LEAST
THIRTY (30) CALENDAR DAYS PRIOR TO ANY SUCH REFINANCING OF ASSUMED DEBT OR
REPAYMENT, IN WHOLE OR IN PART, OF ANY PARTNERSHIP DEBT.  SUCH WRITTEN NOTICE
SHALL BE DELIVERED BY MCRLP TO THE REPRESENTATIVES AND SHALL DESCRIBE THE
CAPITAL OFFICE DEBT OR PARTNERSHIP DEBT WHICH SHALL BE SUBJECT TO A GUARANTEE,
IF APPLICABLE, AND SHALL CONTAIN THE FORM OF GUARANTEE AGREEMENT OR
INDEMNIFICATION AGREEMENT, AS APPLICABLE, TO BE EXECUTED BY THE CONTRIBUTORS AND
RETURNED TO MCRLP WITHIN SUCH THIRTY (30) DAY PERIOD ENDING ON THE DATE OF
REFINANCING OR REPAYMENT OF CAPITAL OFFICE DEBT OR PARTNERSHIP DEBT (THE
“CONSENT PERIOD”).  ANY CONTRIBUTOR THAT HAS RECEIVED SUCH NOTICE AND FAILS TO
EXECUTE AND DELIVER SUCH GUARANTEE OR INDEMNITY TO MCRLP WITHIN THE CONSENT
PERIOD (A “CONTRIBUTOR DEFAULT”) SHALL BE DEEMED TO HAVE ELECTED NOT TO EXECUTE
SUCH INDEMNITY OR GUARANTEE AND SHALL HOLD MCRLP HARMLESS FROM ANY AND ALL
DAMAGES RESULTING THEREFROM, INCLUDING, WITHOUT LIMITATION, ANY TAXABLE INCOME
OR GAIN THAT SUCH CONTRIBUTOR SHALL BE REQUIRED TO RECOGNIZE AS A RESULT OF A
REDUCTION IN LIABILITIES THAT ARE ALLOCATED TO SUCH CONTRIBUTOR UNDER SECTION
752 OF THE CODE AND THE TREASURY REGULATIONS THEREUNDER.

 


(D)                                 IN CONNECTION WITH THE GUARANTEE OF ANY
PARTNERSHIP DEBT, MCRLP AND/OR THE COMPANY AND EACH CONTRIBUTOR AGREE THAT SUCH
GUARANTEE AGREEMENT SHALL SATISFY THE FOLLOWING CONDITIONS:  (I) THE EXECUTED
GUARANTEE AGREEMENT MUST BE DELIVERED TO THE LENDER AND (II) THE EXECUTION OF
THE GUARANTEE BY THE CONTRIBUTORS MUST BE ACKNOWLEDGED BY THE LENDER AS AN
INDUCEMENT TO IT TO MAKE A NEW LOAN, TO CONTINUE AN EXISTING LOAN (WHICH
CONTINUATION IS NOT OTHERWISE REQUIRED), OR THE GRANT OF A MATERIAL CONSENT
UNDER AN EXISTING LOAN (WHICH CONSENT IS NOT OTHERWISE REQUIRED TO BE GRANTED)
OR, ALTERNATIVELY, THE GUARANTEE MUST BE WITH RESPECT TO A LOAN THAT, UNDER THE
TERMS THEREOF, (A) IS GOVERNED BY NEW YORK LAW AND EITHER THE LOAN IS SECURED BY
PROPERTY LOCATED IN NEW YORK, THE LENDER HAS A SIGNIFICANT PLACE OF BUSINESS IN
NEW YORK (WITH ANY BONA FIDE BRANCH OR OFFICE OF THE LENDER THROUGH WHICH THE
LOAN IS MADE, NEGOTIATED, OR ADMINISTERED BEING DEEMED A “SIGNIFICANT PLACE OF
BUSINESS” FOR THE PURPOSES HEREOF), OR THE LENDER OBTAINED IN CONNECTION WITH
SUCH LOAN AN OPINION OF COUNSEL TO THE EFFECT THAT SUCH PROVISIONS REGARDING NEW
YORK LAW ARE ENFORCEABLE, OR (B) IS GOVERNED BY THE LAWS OF ANOTHER STATE THAT
HAS A STATUTORY PROVISION OR APPLICABLE CONTROLLING JUDICIAL DECISIONS THAT ARE
COMPARABLE TO SECTIONS 5-1103 AND 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW
AND THE CONDITIONS SET FORTH IN CLAUSE (A) WITH RESPECT TO NEW YORK WOULD BE
SATISFIED WITH RESPECT TO SUCH OTHER STATE.  NOTWITHSTANDING ANYTHING HEREIN TO
THE CONTRARY AND PROVIDED THAT THE CONDITIONS IN THE IMMEDIATELY PRECEDING
SENTENCE HAVE BEEN SATISFIED, THE CONTRIBUTORS AGREE THAT IF IT IS DETERMINED BY
ANY COURT OR TAXING AUTHORITY THAT THE GUARANTEE SHALL NOT BE RESPECTED NEITHER
MCRLP NOR THE COMPANY SHALL HAVE ANY OBLIGATION (X) FOR ANY DAMAGES, INCLUDING,
WITHOUT LIMITATION, ANY ADVERSE TAX CONSEQUENCES, INCURRED BY ANY CONTRIBUTOR OR
(Y) TO MAKE A MAKE-WHOLE PAYMENT.

 

47

--------------------------------------------------------------------------------


 


(E)                                  EACH CONTRIBUTOR SHALL, IF AND TO THE
EXTENT REASONABLY REQUESTED BY THE COMPANY FROM TIME TO TIME, ESTABLISH TO THE
REASONABLE SATISFACTION OF THE COMPANY THAT THE GUARANTEE OF THE “BOTTOM
PORTION” OF THE ASSUMED DEBT, REFINANCED DEBT OR ANY OTHER PARTNERSHIP DEBT OR
THE INDEMNIFICATION OF SECOND TIER DEBT IS NECESSARY TO PREVENT SUCH CONTRIBUTOR
FROM RECOGNIZING ANY INCOME OR GAIN AS A RESULT OF A REDUCTION IN LIABILITIES
THAT ARE ALLOCATED TO SUCH CONTRIBUTOR UNDER SECTION 752 OF THE CODE AND THE
TREASURY REGULATIONS THEREUNDER.

 


(F)                                      EXCEPT IN THE EVENT OF A CONTRIBUTOR
DEFAULT, IF, AT ANY TIME DURING THE RESTRICTED PERIOD, MCRLP SHALL FAIL TO MAKE
AVAILABLE TO OR PERMIT ANY CONTRIBUTOR TO GUARANTEE OR INDEMNIFY ANY PARTNERSHIP
DEBT DESCRIBED IN SECTION 21.2(A), MCRLP SHALL BE LIABLE TO SUCH CONTRIBUTOR TO
THE EXTENT THAT SUCH CONTRIBUTOR RECOGNIZES TAXABLE INCOME OR GAIN AS A RESULT
OF MCRLP’S BREACH OF ITS OBLIGATIONS UNDER SECTION 21.2 AND MCRLP SHALL PAY TO
SUCH CONTRIBUTOR AN AMOUNT EQUAL TO THE MAKE-WHOLE PAYMENT AS DETERMINED IN
ACCORDANCE WITH SECTION 22.4.

 


(G)                                   UPON THE EXPIRATION OF THE RESTRICTED
PERIOD, AND NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, (X) THE
CONTRIBUTORS SHALL HAVE NO RIGHT TO GUARANTEE OR INDEMNIFY MCRLP AND/OR THE
COMPANY FOR ANY PARTNERSHIP DEBT AND (Y) NONE OF MCRLP, THE COMPANY AND/OR ANY
OF THEIR SUBSIDIARIES OR AFFILIATES SHALL BE UNDER ANY OBLIGATION (EITHER
EXPRESS OR IMPLIED) TO HAVE OR MAINTAIN (OR CAUSE TO HAVE OR MAINTAIN), AT ANY
SUCH TIME, ANY PARTNERSHIP DEBT AVAILABLE FOR CONTRIBUTOR INDEMNITIES, AND MCRLP
AND/OR THE COMPANY RESERVES THE RIGHT AT ANY SUCH TIME AND IN THEIR SOLE
DISCRETION TO REFINANCE, PAY OFF OR PAY DOWN (OR CAUSE TO BE REFINANCED, PAID
OFF OR PAID DOWN) ANY PORTION OF THE PARTNERSHIP DEBT, EVEN IF SUCH REFINANCING,
PAY OFF OR PAY DOWN RESULTS IN THE CONTRIBUTOR AND/OR UNIT HOLDERS BEING
REQUIRED TO RECOGNIZE INCOME OR GAIN FOR TAX PURPOSES.

 


21.3.                        EACH CONTRIBUTOR HEREBY ACKNOWLEDGES AND AGREES AS
FOLLOWS:

 


(A)                                  SUBJECT ONLY TO SECTION 21.2, MCRLP AND/OR
THE COMPANY (IN THEIR SOLE DISCRETION) RESERVE THE RIGHT, AT ANY TIME IN THE
FUTURE, TO MAKE ADDITIONAL COMMITMENTS, IN CONNECTION WITH THE ISSUANCE OF
ADDITIONAL UNITS IN EXCHANGE FOR OTHER PROPERTIES IN TAX DEFERRED TRANSACTIONS,
TO PERMIT GUARANTEES OR INDEMNITIES OF PARTNERSHIP DEBT WHICH ARE DESIGNATED BY
MCRLP AND/OR THE COMPANY (IN THEIR SOLE DISCRETION) AS: (I) FIRST TIER
INDEMNITIES, IN WHICH CASE SUCH GUARANTEES OR INDEMNITIES WOULD BE PARI PASSU IN
ALL RESPECTS WITH ANY OTHER THEN OUTSTANDING FIRST TIER INDEMNITIES; (II) SECOND
TIER INDEMNITIES, IN WHICH CASE SUCH GUARANTEES OR INDEMNITIES WOULD BE PARI
PASSU IN ALL RESPECTS WITH ANY OTHER THEN OUTSTANDING SECOND TIER INDEMNITIES;
AND (III) THIRD TIER INDEMNITIES, IN WHICH CASE SUCH GUARANTEES OR INDEMNITIES
WOULD BE PARI PASSU IN ALL RESPECTS WITH ANY OTHER THEN OUTSTANDING THIRD TIER
INDEMNITIES (INCLUDING ANY THEN OUTSTANDING CONTRIBUTOR INDEMNITIES).  THUS,
SUBJECT ONLY TO ITS OBLIGATIONS UNDER SECTION 21.2, MCRLP AND/OR THE COMPANY
MAY, AT ANY TIME AND IN THEIR SOLE DISCRETION PERMIT NEW PARTNERS OF MCRLP TO
GUARANTEE A PORTION OR PORTIONS OF PARTNERSHIP DEBT OR INDEMNIFY MCRLP AND/OR
THE COMPANY FOR A PORTION OR PORTIONS OF THE PARTNERSHIP DEBT, AND TO DESIGNATE
THE PORTION OR PORTIONS OF THE PARTNERSHIP DEBT (E.G., FIRST TIER DEBT, SECOND
TIER DEBT, THIRD TIER DEBT) WHICH WILL BE GUARANTEED OR FOR WHICH MCRLP AND/OR
THE COMPANY WILL BE INDEMNIFIED, THEREBY MAKING NO PARTNERSHIP DEBT AVAILABLE
FOR ANY CONTRIBUTOR TO GUARANTEE OR INDEMNIFY, OR ALTERING THE PRIORITY OR LEVEL
OF THEN AVAILABLE PARTNERSHIP DEBT, IN TERMS OF RISK AND AMOUNT, THAT ANY
CONTRIBUTOR MAY GUARANTEE OR INDEMNIFY.

 

48

--------------------------------------------------------------------------------


 


(B)                                 MCRLP AND/OR THE COMPANY HAVE PRIOR AND
PRESENT COMMITMENTS TO PERMIT OTHER PERSONS TO GUARANTEE OR INDEMNIFY MCRLP
AND/OR THE COMPANY FOR PORTIONS OF THE PARTNERSHIP DEBT INCLUDING, BUT NOT
LIMITED TO, FIRST TIER DEBT IN THE AMOUNT OF APPROXIMATELY $508,000,000 (WHICH,
SUBJECT TO SECTION 21.2, MAY BE INCREASED OR DECREASED FROM TIME TO TIME IN THE
COMPANY’S DISCRETION FOR PAST, PRESENT AND FUTURE COMMITMENTS).  THE AMOUNT OF
FIRST TIER DEBT, AT ANY TIME, SHALL EQUAL THE AMOUNT OF THE OUTSTANDING FIRST
TIER INDEMNITIES AT SUCH TIME (WHICH MAY BE INCREASED OR DECREASED FROM TIME TO
TIME IN THE COMPANY’S DISCRETION FOR PAST, PRESENT OR FUTURE COMMITMENTS).  THE
AMOUNT OF SECOND TIER DEBT, AT ANY TIME, SHALL EQUAL THE AMOUNT OF THE
OUTSTANDING SECOND TIER INDEMNITIES AT SUCH TIME, (WHICH MAY BE INCREASED OR
DECREASED FROM TIME TO TIME IN THE COMPANY’S DISCRETION FOR PAST, PRESENT AND
FUTURE COMMITMENTS).  THE AMOUNT OF THIRD TIER DEBT, AT ANY TIME, SHALL EQUAL
THE AMOUNT OF THE OUTSTANDING THIRD TIER INDEMNITIES AT SUCH TIME, (WHICH MAY BE
INCREASED OR DECREASED FROM TIME TO TIME IN THE COMPANY’S DISCRETION FOR PAST,
PRESENT OR FUTURE COMMITMENTS).  THE AMOUNT OF FIRST TIER INDEMNITIES, SECOND
TIER INDEMNITIES AND THIRD TIER INDEMNITIES (AND THUS THE AMOUNT OF FIRST TIER
DEBT, SECOND TIER DEBT AND THIRD TIER DEBT), AT ANY TIME, IS, SUBJECT TO SECTION
21.2, SUBJECT TO CHANGE.

 


21.4.                        THE PARTIES HERETO HEREBY ACKNOWLEDGE THAT THE
PROVISIONS OF THIS ARTICLE 21 ARE INTENDED TO REFLECT THE POLICY ESTABLISHED BY
MCRLP AND THE COMPANY REGARDING GUARANTEES AND INDEMNITIES (AND THEIR RELATIVE
PRIORITIES) WITH RESPECT TO PARTNERSHIP DEBT.  IN CONNECTION WITH THIS POLICY,
EACH CONTRIBUTOR HEREBY ACKNOWLEDGES AND AGREES AS FOLLOWS:

 


(A)                                  IN THE EVENT THAT MCRLP, THE COMPANY AND/OR
ANY OF THEIR SUBSIDIARIES OR AFFILIATES, IN THE ORDINARY COURSE OF BUSINESS,
REFINANCES, PAYS DOWN OR PAYS OFF ANY PORTION OF UNSECURED PARTNERSHIP DEBT
(WHICH, SUBJECT TO SECTION 21.2, MCRLP, THE COMPANY AND/OR ANY OF THEIR
SUBSIDIARIES OR AFFILIATES MAY DO AT ANY TIME AND IN THEIR SOLE DISCRETION),
SUCH THAT THE TOTAL OUTSTANDING UNSECURED PARTNERSHIP DEBT IS, AT ANY TIME, LESS
THAN THE AGGREGATE AMOUNT OF THE THEN OUTSTANDING GUARANTEES AND INDEMNITIES,
THE THEN OUTSTANDING SECOND TIER INDEMNITIES (INCLUDING THE CONTRIBUTOR
INDEMNITIES) WILL BE THE SECOND GUARANTEES AND INDEMNITIES (I.E., AFTER THE
THIRD TIER INDEMNITIES AND BEFORE THE FIRST TIER INDEMNITIES) TO BE REDUCED (AND
POSSIBLY ELIMINATED), SUBJECT TO SECTION 21.2, PARI PASSU.  AT ANY TIME, AND
SUBJECT TO SECTION 21.2, ONLY THE AMOUNT OF OUTSTANDING UNSECURED PARTNERSHIP
DEBT IN EXCESS OF THE SUM OF THE THEN OUTSTANDING FIRST TIER INDEMNITIES WILL BE
AVAILABLE FOR THE SECOND TIER INDEMNITIES. IN THE EVENT THAT THERE IS A
REDUCTION (AND POSSIBLE ELIMINATION) OF SECOND TIER INDEMNITIES (INCLUDING THE
CONTRIBUTOR INDEMNITIES) DURING THE RESTRICTED PERIOD, THEN UNLESS MCRLP MAKES
AVAILABLE TO THE AFFECTED CONTRIBUTOR THE OPPORTUNITY TO ENTER INTO A
CONTRIBUTOR GUARANTEE MEETING THE REQUIREMENTS OF SECTION 21.2(A) AND 21.2(B),
MCRLP SHALL BE IN VIOLATION OF SECTION 21.2.

 


(B)                                 UPON THE DISSOLUTION AND LIQUIDATION OF
MCRLP, ANY DISSOLUTION PROCEEDS WILL BE DEEMED TO DISCHARGE, FIRST, THE FIRST
TIER DEBT, SECOND THE SECOND TIER DEBT, AND THEN THE THIRD TIER DEBT.  AS A
RESULT, THE SECOND TIER INDEMNITIES (INCLUDING THE CONTRIBUTOR INDEMNITIES) WILL
BE THE SECOND GUARANTEES AND INDEMNITIES (I.E., AFTER THE FIRST TIER INDEMNITIES
AND BEFORE THE THIRD TIER INDEMNITIES) TO BE DISCHARGED UPON THE REALIZATION BY
CREDITORS OF DISSOLUTION PROCEEDS, SUCH THAT, IF, UPON THE DISSOLUTION AND
LIQUIDATION OF MCRLP, TOTAL DISSOLUTION PROCEEDS ARE LESS THAN THE THEN TOTAL
OUTSTANDING PARTNERSHIP DEBT SUBJECT TO INDEMNITIES, THOSE PERSONS THEN HAVING
SECOND TIER INDEMNITY OBLIGATIONS (INCLUDING THE CONTRIBUTORS, IF THE

 

49

--------------------------------------------------------------------------------


 


CONTRIBUTOR INDEMNITIES ARE THEN IN EFFECT) WILL BE REQUIRED TO PAY OUT ON SUCH
OBLIGATIONS PRIOR TO THOSE PERSONS THEN HAVING FIRST TIER INDEMNITY OBLIGATIONS.

 


21.5.                        NOTWITHSTANDING ANYTHING IN THIS ARTICLE 21 TO THE
CONTRARY, UPON THE EXPIRATION OF THE RESTRICTED PERIOD, EXCEPT TO THE EXTENT
THAT SECOND TIER DEBT IS OTHERWISE AVAILABLE AND MCRLP AND/OR THE COMPANY
WILLFULLY PRECLUDES ANY CONTRIBUTOR FROM EXERCISING IT/HIS RIGHTS UNDER SECTION
21.2, IT IS HEREBY EXPRESSLY UNDERSTOOD AND AGREED BY THE CONTRIBUTORS THAT THE
CONTRIBUTORS SHALL HAVE NO RECOURSE AGAINST EITHER MCRLP, THE COMPANY OR ANY OF
THEIR SUBSIDIARIES OR AFFILIATES, AND NEITHER MCRLP, THE COMPANY NOR ANY OF
THEIR SUBSIDIARIES OR AFFILIATES SHALL INCUR ANY LIABILITY WHATSOEVER TO THE
CONTRIBUTORS BY VIRTUE OF THIS ARTICLE 21; PROVIDED, HOWEVER, THAT NOTHING IN
THIS SECTION 21.5 SHALL LIMIT ANY REMEDIES OF THE CONTRIBUTORS FOR ANY BREACH BY
MCRLP OR THE COMPANY OF ITS OBLIGATIONS UNDER THIS AGREEMENT.

 


21.6.                        IN THE EVENT AND TO THE EXTENT THAT ANY
CONTRIBUTOR: (I) OBTAINS A TAX-FREE STEP-UP IN THE BASIS OF ANY OF ITS
CONTRIBUTOR UNITS FOR FEDERAL INCOME TAX PURPOSES (E.G., IN THE EVENT OF DEATH);
(II) SELLS, TRANSFERS OR OTHERWISE DISPOSES OF ANY OF ITS CONTRIBUTOR UNITS IN A
TAXABLE TRANSACTION; (III) RECEIVES A MAKE-WHOLE PAYMENT FROM MCRLP AND/OR THE
COMPANY PURSUANT TO SECTION 22.4 HEREOF; OR (IV) ALLOCATIONS ARE MADE PURSUANT
TO SECTION 704(C) OF THE CODE THAT REDUCES THE AMOUNT OF ANY BUILT-IN-GAIN (AS
DEFINED IN SECTION 22.4 HEREOF), THEN THE CONTRIBUTOR DEBT AMOUNT SHALL BE
APPROPRIATELY REDUCED.

 


21.7.                        THE PROVISIONS OF THIS ARTICLE 21 SHALL SURVIVE THE
CLOSING FOR THE APPLICABLE PERIOD OF THE STATUTE OF LIMITATIONS FOLLOWING THE
EXPIRATION OF THE RESTRICTED PERIOD.

 

22.                                 SALE OF THE PROPERTY.

 


22.1.                        (A)                                  FOR THE PERIOD
ENDING ON THE TENTH (10TH) ANNIVERSARY OF THE CLOSING DATE, (THE “RESTRICTED
PERIOD”), NONE OF MCRLP, THE COMPANY OR ANY OF THEIR SUBSIDIARIES OR AFFILIATES
MAY DISPOSE OF OR TRANSFER, IN ANY MANNER, ANY PROPERTY EXCEPT:  (I) IN AN
ENTIRELY TAX-FREE LIKE-KIND EXCHANGE WHICH SATISFIES THE REQUIREMENTS OF CODE
SECTION 1031 AND THE TREASURY REGULATIONS PROMULGATED THEREUNDER; (II) IF A SALE
OR DISPOSITION OF SUCH PROPERTY WOULD NOT RESULT IN RECOGNITION OF ALL OR ANY
PART OF THE BUILT-IN GAIN (AS HEREINAFTER DEFINED) BY ANY CONTRIBUTOR; (III) IN
ACCORDANCE WITH SECTION 22.2; OR (IV) IF MCRLP PAYS TO EACH CONTRIBUTOR AN
AMOUNT WHICH, AFTER THE PAYMENT OF ALL FEDERAL, STATE AND LOCAL INCOME TAXES
PAYABLE WITH RESPECT TO SUCH AMOUNT, WOULD BE EQUAL TO THE FEDERAL, STATE, AND
LOCAL INCOME TAXES PAYABLE BY SUCH CONTRIBUTOR RESULTING FROM THE RECOGNITION OF
THE BUILT-IN GAIN TRIGGERED BY SUCH SALE (AS DETERMINED IN ACCORDANCE WITH
SECTION 22.4).

 


(B)                                 IF ANY PROPERTY IS TRANSFERRED PURSUANT TO
CLAUSES (I) THROUGH (III) OF SECTION 22.1(A) ABOVE IN A TRANSACTION IN WHICH
GAIN OR LOSS IS NOT REQUIRED TO BE RECOGNIZED FOR FEDERAL INCOME TAX PURPOSES IN
WHOLE OR IN PART, THE DIRECT AND INDIRECT INTEREST OF MCRLP (ADJUSTED, AS
APPROPRIATE, TAKING INTO ACCOUNT THE PRINCIPLES OF SECTION 21.5) IN SUCH
PROPERTY OR ANY PROPERTY RECEIVED IN EXCHANGE THEREOF, AS APPROPRIATE,
THEREAFTER SHALL ALSO BE CONSIDERED A PROPERTY SUBJECT TO ALL OF THE
RESTRICTIONS OF THIS ARTICLE 22 FOR THE BALANCE OF THE RESTRICTED PERIOD (AND IF
THE ACQUIRING ENTITY’S DISPOSITION OF THE PROPERTY WOULD CAUSE A CONTRIBUTOR TO
BE REQUIRED TO RECOGNIZE BUILT-IN GAIN AS A RESULT THEREOF, THE TRANSFERRED
PROPERTY SHALL CONTINUE TO BE

 

50

--------------------------------------------------------------------------------


 


CONSIDERED A PROPERTY FOR PURPOSES OF THIS ARTICLE 22 (ADJUSTED, AS APPROPRIATE,
TAKING INTO ACCOUNT THE PRINCIPLES OF SECTION 21.5)).


 


22.2.                        NOTWITHSTANDING SECTION 22.1 ABOVE, EACH
CONTRIBUTOR AGREES THAT DURING THE RESTRICTED PERIOD, THE PROPERTY MAY BE
DISPOSED OF AT ANY TIME (WITHOUT ANY LIABILITY TO MCRLP, THE COMPANY OR ANY OF
THEIR SUBSIDIARIES OR AFFILIATES) IN CONNECTION WITH EITHER OF:

 


(A)                                  THE SALE, TRANSFER OR DISPOSITION OF ALL OR
SUBSTANTIALLY ALL OF THE PROPERTIES OWNED BY MCRLP, WHICH, IN MCRLP’S SOLE
JUDGMENT, IS DETERMINED TO BE IN THE BEST INTERESTS OF THE COMPANY AND ITS
PUBLIC STOCKHOLDERS; PROVIDED, HOWEVER, THAT MCRLP AND THE COMPANY SHALL USE
COMMERCIALLY REASONABLE EFFORTS TO STRUCTURE ANY SUCH TRANSACTION TO (I) AVOID
OR DEFER THE RECOGNITION OF ANY TAXABLE INCOME OR GAIN OR (II) MINIMIZE ANY
ADVERSE TAX CONSEQUENCES, IN EITHER CASE TO THE CONTRIBUTORS, PROVIDED THAT IF
AND TO THE EXTENT THAT SUCH TRANSACTION IS STRUCTURED TO (I) AVOID OR DEFER THE
RECOGNITION OF ANY TAXABLE INCOME OR GAIN OR (II) MINIMIZE ANY ADVERSE TAX
CONSEQUENCES, IN EITHER CASE TO ANY DIRECT OR INDIRECT PARTNER OR GROUP OF
PARTNERS OF MCRLP IN CONNECTION WITH SUCH TRANSACTION, SUCH TRANSACTION SHALL BE
STRUCTURED TO PROVIDE EQUIVALENT AND PROPORTIONATE TREATMENT TO THE CONTRIBUTORS
(TAKEN INTO ACCOUNT IN THE AGGREGATE AND AS A GROUP); AND PROVIDED FURTHER THAT
ANY FAILURE OF THE COMPANY OR MCRLP TO TREAT THE CONTRIBUTORS IN THE MANNER
PROVIDED FOR IN THIS SECTION 22.2(A) SHALL BE CONSIDERED A BREACH OF ITS
OBLIGATIONS UNDER SECTION 22.1; AND

 


(B)                                 A SALE (INCLUDING WITHOUT LIMITATION A
TRANSFER TO A SECURED LENDER IN LIEU OF FORECLOSURE) WHICH THE BOARD OF
DIRECTORS OF THE COMPANY, IN ITS SOLE, GOOD FAITH JUDGMENT, DETERMINES IS
REASONABLY NECESSARY (I) TO SATISFY ANY ACTUAL MATERIAL MONETARY DEFAULT ON ANY
UNSECURED DEBT, JUDGMENT OR LIABILITY OF MCRLP, THE COMPANY OR ANY OF THEIR
SUBSIDIARIES OR AFFILIATES WHEN THEY BECOME DUE (AT MATURITY OR OTHERWISE) OR
(II) TO CURE OR SATISFY ANY ACTUAL MATERIAL MONETARY DEFAULT ON ANY MORTGAGE
SECURED BY THE PROPERTY; PROVIDED, HOWEVER, THAT NO SUCH SALES SHALL BE MADE
UNDER CLAUSE (B) UNLESS MCRLP IS UNABLE TO SETTLE OR REFINANCE ANY SUCH DEBTS,
JUDGMENTS OR LIABILITIES, OR CURE OR SATISFY ANY SUCH DEFAULTS, AFTER MAKING
COMMERCIALLY REASONABLE EFFORTS TO DO SO UNDER THEN PREVAILING MARKET
CONDITIONS.  IN MAKING ANY SALE PURSUANT TO THIS CLAUSE (B), MCRLP COVENANTS AND
AGREES THAT IT SHALL NOT UNREASONABLY DISCRIMINATE AGAINST THE PROPERTIES (AS
COMPARED TO ANY OTHER PROPERTIES HELD BY MCRLP) AND SHALL USE COMMERCIALLY
REASONABLE EFFORTS (I) TO ENSURE THAT THE CONTRIBUTORS AS A GROUP ARE TREATED
FAIRLY, EQUITABLY, AND, IN ANY EVENT, IN A MANNER NOT LESS FAVORABLE THAN ANY
OTHER DIRECT OR INDIRECT PARTNER OR GROUPS OF PARTNERS OF MCRLP, (II) TO ENSURE
THAT, TO THE EXTENT REASONABLY PRACTICABLE, ANY SUCH DISPOSITION IS EFFECTED IN
SUCH A MANNER AS ANY OTHER DIRECT OR INDIRECT PARTNER OR GROUPS OF PARTNERS OF
MCRLP, IN THE AGGREGATE AS A GROUP RECOGNIZE UNDER CODE SECTION 704(C) AS A
RESULT OF SUCH DISPOSAL THE SAME PORTION OF SUCH INCOME AND GAIN THAT THE
CONTRIBUTORS IN THE AGGREGATE RECOGNIZE AS A RESULT OF SUCH DISPOSAL, EXPRESSED
AS A PERCENTAGE OF THE AGGREGATE INCOME AND GAIN THAT ANY OTHER DIRECT OR
INDIRECT PARTNER OR GROUPS OF PARTNERS OF MCRLP (EACH TAKEN INTO ACCOUNT IN THE
AGGREGATE AND AS A GROUP) OR THE CONTRIBUTORS IN THE AGGREGATE, RESPECTIVELY,
WOULD RECOGNIZE UNDER CODE SECTION 704(C) AS A RESULT OF A HYPOTHETICAL, FULLY
TAXABLE SALE OF ALL OF THE ASSETS OF MCRLP AT THE TIME OF SUCH DISPOSAL, AND
(III) TO OTHERWISE MINIMIZE ANY ADVERSE TAX CONSEQUENCES TO THE CONTRIBUTORS. 
IN THE CASE OF ANY DISPOSITION OF ANY OF THE PROPERTIES PURSUANT TO THIS SECTION
22.2(B), HOLDERS OF THE UNITS MAY ATTEMPT TO OBTAIN TITLE TO THE PROPERTY IN
QUESTION SO LONG AS ANY EQUITY IN THE PROPERTY IS NOT LOST OR JEOPARDIZED. 
MOREOVER, IN THE EVENT OF AN ANTICIPATED TRANSFER OF ANY OF THE PROPERTY TO A
SECURED LENDER IN LIEU

 

51

--------------------------------------------------------------------------------


 


OF FORECLOSURE, OR FORECLOSURE, MCRLP SHALL USE COMMERCIALLY REASONABLE EFFORTS
TO PROVIDE THE CONTRIBUTORS WITH THE RIGHT TO CURE THE UNDERLYING DEFAULT
INCLUDING THE RIGHT TO LOAN MCRLP THE FUNDS NECESSARY TO CURE THE DEFAULT ON AN
UNSECURED BASIS, AS WELL AS THE RIGHT TO LIMIT SUCH FUNDS TO MCRLP AND TO
RECEIVE SECURITY FOR ANY SUCH LOAN FROM MCRLP (OR ITS APPROPRIATE SUBSIDIARY OR
AFFILIATE) IN THE FORM OF A SECOND MORTGAGE SECURED SOLELY BY SUCH PROPERTY (BUT
ONLY IF THE LENDER OR LENDERS HOLDING ANY PRIOR MORTGAGE OR MORTGAGES ON THE
PROPERTY EXPRESSLY CONSENT IN WRITING TO THE GRANT OF THE SECOND MORTGAGE,
PROVIDED THAT NEITHER SUCH LOAN, WHETHER SECURED OR UNSECURED BY THE SUCH
CONTRIBUTORS NOR THE GRANTING OF ANY SUCH SECOND MORTGAGE TO SUCH HOLDERS
VIOLATES ANY COVENANT IN ANY LOAN AGREEMENT OF MCRLP, THE COMPANY OR ANY OF
THEIR SUBSIDIARIES OR AFFILIATES).  THE AVAILABILITY OF THE RIGHTS OF THE
CONTRIBUTORS SET FORTH IN THE PRECEDING SENTENCE SHALL NOT IN ANY EVENT MITIGATE
THE OBLIGATION OF MCRLP AND THE COMPANY TO MAKE THE MAKE WHOLE PAYMENT OTHERWISE
REQUIRED UNDER ARTICLE 21 OR ARTICLE 22, IT BEING UNDERSTOOD THAT NO CONTRIBUTOR
SHALL BE OBLIGATED TO AVAIL ITSELF OF THE RIGHTS SET FORTH IN THIS SECTION
22.2(B).

 


22.3.                        AFTER THE EXPIRATION OF THE RESTRICTED PERIOD, THE
RESTRICTIONS CONTEMPLATED BY THIS ARTICLE 22 SHALL TERMINATE IN THEIR ENTIRETY,
AND THE PROPERTY MAY BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF AT ANY TIME
AND IN ANY MANNER THAT THE FEE OWNER (WHETHER MCRLP OR SOME OTHER PERSON OR
ENTITY) MAY SO CHOOSE.

 


22.4.                        ANY EVENT IN ARTICLE 21 OR THIS ARTICLE 22 THAT
TRIGGERS THE OBLIGATION OF MCRLP TO MAKE A MAKE-WHOLE PAYMENT (AS DEFINED IN THE
NEXT SENTENCE) IS CALLED A “TRIGGERING EVENT”  MCRLP SHALL PAY TO EACH
CONTRIBUTOR AN AMOUNT (THE “MAKE-WHOLE PAYMENT”) EQUAL TO THE AGGREGATE FEDERAL,
STATE AND LOCAL INCOME TAXES, IF ANY, INCURRED BY THE CONTRIBUTOR AS A RESULT OF
A TRIGGERING EVENT.  ANY SUCH FEDERAL, STATE AND LOCAL INCOME TAXES SHALL BE
DEEMED TO BE THE AMOUNT OF BUILT-IN GAIN REQUIRED TO BE RECOGNIZED BY ANY
CONTRIBUTOR MULTIPLIED BY THE THEN HIGHEST FEDERAL, STATE AND/OR LOCAL INCOME
TAX RATES APPLICABLE TO SUCH BUILT-IN GAIN FOR THE YEAR IN WHICH SUCH BUILT-IN
GAIN IS RECOGNIZED, GROSSED UP TO INCLUDE ANY FEDERAL, STATE AND LOCAL INCOME
TAXES INCURRED BY THE CONTRIBUTOR BY REASON OF THE RECEIPT OF THE MAKE-WHOLE
PAYMENT.  NO EFFECT SHALL BE GIVEN, IN DETERMINING THE AMOUNT OF THE MAKE-WHOLE
PAYMENT, TO A CONTRIBUTOR’S TAXABLE INCOME, TAX DEDUCTIONS, TAX CREDITS, TAX
CARRY FORWARDS NOR TO ANY OTHER OF THEIR TAX BENEFITS OR TAX ATTRIBUTES (EXCEPT
THAT STATE AND LOCAL TAXES PAID ON ACCOUNT OF THE MAKE-WHOLE PAYMENT SHALL BE
DEDUCTED IN DETERMINING FEDERAL INCOME TAXES FOR PURPOSES OF DETERMINING THE
MAKE-WHOLE PAYMENT).  FOR PURPOSES OF THIS AGREEMENT, THE TERM “BUILT-IN GAIN”
SHALL MEAN THE AMOUNT OF TAXABLE INCOME AND GAIN THAT WOULD HAVE BEEN RECOGNIZED
BY EACH CONTRIBUTOR ON THE CLOSING DATE IF THE EXCHANGE PROPERTY HAD BEEN SOLD
IN A TAXABLE TRANSACTION FOR AN AMOUNT EQUAL TO THE VALUE OF THE CONSIDERATION
ON THE CLOSING DATE.

 


22.5.                        THE MAKE-WHOLE PAYMENT SHALL BE MADE WITHIN A
REASONABLE PERIOD OF TIME AFTER THE TRIGGERING EVENT, BUT IN NO EVENT LATER
THAN: (I) APRIL 10 OF THE YEAR IN WHICH THE TRIGGERING EVENT OCCURS IF THE
TRIGGERING EVENT OCCURS PRIOR TO APRIL 1 OF SUCH YEAR; (II) JUNE 10 OF THE YEAR
IN WHICH THE TRIGGERING EVENT OCCURS IF THE TRIGGERING EVENT OCCURS AFTER MARCH
31 BUT PRIOR TO JUNE 1 OF SUCH YEAR; (III) SEPTEMBER 10 OF THE YEAR IN WHICH THE
TRIGGERING EVENT OCCURS IF THE TRIGGERING EVENT OCCURS AFTER MAY 31 BUT PRIOR TO
SEPTEMBER 1 OF SUCH YEAR; AND (IV) JANUARY 10 OF THE YEAR IMMEDIATELY FOLLOWING
THE YEAR IN WHICH THE TRIGGERING EVENT OCCURS IF THE TRIGGERING EVENT OCCURS
AFTER AUGUST 31 OF SUCH YEAR.  IN ADDITION TO ANY OTHER RIGHTS AVAILABLE UNDER
LAW OR EQUITY, IN THE EVENT THAT MCRLP FAILS TO PAY ANY AMOUNTS OWED PURSUANT TO
ARTICLE

 

52

--------------------------------------------------------------------------------


 


21 OR THIS ARTICLE 22 WHEN DUE, THE CONTRIBUTOR TO WHOM SUCH PAYMENT IS OWED
SHALL BE DEEMED TO HAVE LOANED SUCH AMOUNT TO MCRLP.  ANY AMOUNTS PAYABLE TO A
CONTRIBUTOR SHALL BE INCREASED BY AN AMOUNT EQUAL TO THE GREATER OF (X) INTEREST
ACCRUED ON SUCH AMOUNT AT THE PRIME RATE FROM THE DATE SUCH AMOUNT IS DUE UNTIL
SUCH AMOUNT IS PAID IN FULL AND (Y) ACTUAL INTEREST AND PENALTIES ACCRUED BY THE
RELEVANT TAXING AUTHORITIES WITH RESPECT TO SUCH AMOUNTS PLUS ANY PENALTIES
ACTUALLY IMPOSED THEREON BY THE RELEVANT TAXING AUTHORITIES.  THE MAKE-WHOLE
PAYMENT SHALL BE IN ADDITION TO, AND SHALL NOT IN ANY MANNER REDUCE, THE AMOUNTS
DISTRIBUTABLE OR PAYABLE TO THE CONTRIBUTORS PURSUANT TO THE OTHER PROVISIONS OF
THIS AGREEMENT AND THE OP AGREEMENT (CALCULATED AS IF THERE HAD BEEN NO
MAKE-WHOLE PAYMENT).

 


22.6.                        MCRLP SHALL USE THE TRADITIONAL METHOD IN THE
MANNER SET FORTH IN TREASURY REGULATIONS SECTION 1.704-3(B) WITH RESPECT TO THE
CONTRIBUTIONS OF THE PROPERTIES PURSUANT TO THIS AGREEMENT AND IN CONNECTION
WITH ANY REVALUATION OF THE SAME, EXCEPT THAT A LIMITED CURATIVE ALLOCATION
PURSUANT TO TREASURY REGULATION SECTION 1.704-3(C) MAY BE MADE BY MCRLP;
PROVIDED, HOWEVER, THAT NOTWITHSTANDING ANYTHING CONTAINED IN THIS AGREEMENT OR
ELSEWHERE, FOR ANY TAXABLE YEAR OF MCRLP, NO CONTRIBUTOR (OR, TO THE EXTENT THAT
SECTION 1.2 IS IMPLICATED, NO PROPERTY LLLP), MAY BE ALLOCATED PURSUANT TO THIS
SECTION 22.6 ANY INCOME IF, AND TO THE EXTENT THAT, SUCH CONTRIBUTOR OR PROPERTY
LLLP WOULD BE ALLOCATED (EITHER PURSUANT TO THIS SECTION 22.6 OR OTHERWISE) AN
AMOUNT OF INCOME OF MCRLP WITH RESPECT TO EACH UNIT HELD BY SUCH CONTRIBUTOR OR
PROPERTY LLLP IN EXCESS OF THE RETURN OF CAPITAL COMPONENT OF THE DIVIDENDS PAID
BY THE COMPANY WITH RESPECT TO A SHARE OF COMMON STOCK OF THE COMPANY IN RESPECT
OF SUCH TAXABLE YEAR.

 


22.7.                        THE PARTIES AGREE THAT THE SOLE AND EXCLUSIVE
RIGHTS AND REMEDIES TO WHICH THE CONTRIBUTORS MAY BE ENTITLED AT LAW OR IN
EQUITY IN CONNECTION WITH ANY TRIGGERING EVENT SHALL BE FOR PAYMENT OF THE
MAKE-WHOLE PAYMENT PURSUANT TO ARTICLE 21 OR ARTICLE 22 OF THIS AGREEMENT, AND
NO CONTRIBUTOR SHALL BE ENTITLED TO ENJOIN OR OTHERWISE OBJECT TO ANY
TRANSACTIONS THAT WOULD RESULT IN A TAXABLE EVENT OR PURSUE ANY OTHER CLAIM WITH
RESPECT TO A TRIGGERING EVENT.  IF ANY CONTRIBUTOR NOTIFIES MCRLP OF A CLAIM
THAT MCRLP OWES A MAKE-WHOLE PAYMENT, THE COMPANY, ON BEHALF OF MCRLP, AND THE
CONTRIBUTOR SHALL NEGOTIATE IN GOOD FAITH TO RESOLVE ANY DISAGREEMENTS REGARDING
ANY SUCH TRIGGERING EVENT.  IF ANY SUCH DISAGREEMENT CANNOT BE RESOLVED BY THE
PARTIES WITHIN THIRTY (30) DAYS AFTER THE RECEIPT BY MCRLP OF THE NOTICE IN
ACCORDANCE WITH THE PRECEDING SENTENCE, THE COMPANY, ON BEHALF OF MCRLP, AND THE
CONTRIBUTOR SHALL JOINTLY RETAIN A NATIONALLY RECOGNIZED INDEPENDENT PUBLIC
ACCOUNTING FIRM (AN “ACCOUNTING FIRM”) TO ACT AS AN ARBITRATOR TO RESOLVE AS
EXPEDITIOUSLY AS POSSIBLE ALL POINTS OF ANY SUCH DISAGREEMENT (INCLUDING,
WITHOUT LIMITATION, WHETHER A TRIGGERING EVENT HAS OCCURRED AND, IF SO, THE
AMOUNT OF THE APPLICABLE MAKE-WHOLE PAYMENT THAT THE CONTRIBUTOR IS ENTITLED TO
AS A RESULT THEREOF, DETERMINED AS SET FORTH IN SECTION 21.2(A)).  IF THE
PARTIES CANNOT AGREE ON AN ACCOUNTING FIRM, EACH OF THE COMPANY, ON BEHALF OF
MCRLP, AND THE CONTRIBUTOR SHALL RETAIN AN ACCOUNTING FIRM, AND THE ACCOUNTING
FIRMS SELECTED SHALL JOINTLY RETAIN A THIRD ACCOUNTING FIRM.  IF THE TWO
ACCOUNTING FIRMS CANNOT AGREE UPON A THIRD ACCOUNTING FIRM WITHIN THIRTY (30)
DAYS, SUCH MATTER SHALL BE REFERRED TO A COURT OF COMPETENT JURISDICTION TO
SELECT THE THIRD ACCOUNTING FIRM.  THE ACCOUNTING FIRMS SHALL BE INSTRUCTED TO
RESOLVE AS EXPEDITIOUSLY AS POSSIBLE ALL POINTS OF ANY SUCH DISAGREEMENT
(INCLUDING, WITHOUT LIMITATION, WHETHER A TRIGGERING EVENT HAS OCCURRED AND, IF
SO, THE AMOUNT OF THE APPLICABLE MAKE-WHOLE PAYMENT THAT THE CONTRIBUTOR IS
ENTITLED TO AS A RESULT THEREOF, DETERMINED AS SET FORTH IN SECTION 22.5).  ALL
DETERMINATIONS MADE BY THE ACCOUNTING FIRM OR THE ACCOUNTING FIRMS, AS THE CASE
MAY BE, WITH

 

53

--------------------------------------------------------------------------------


 


RESPECT TO THE RESOLUTION OF WHETHER A TRIGGERING EVENT HAS OCCURRED SHALL BE
FINAL, CONCLUSIVE AND BINDING ON MCRLP AND THE CONTRIBUTOR.  THE FEES AND
EXPENSES OF ANY ACCOUNTING FIRMS INCURRED IN CONNECTION WITH ANY SUCH
DETERMINATION SHALL BE SHARED EQUALLY BY MCRLP AND THE CONTRIBUTOR.

 


22.8.                        THE PROVISIONS OF THIS ARTICLE 22 SHALL SURVIVE THE
CLOSING FOR THE APPLICABLE PERIOD OF THE STATUTE OF LIMITATIONS FOLLOWING THE
EXPIRATION OF THE RESTRICTED PERIOD.

 


22.9.                        PROCEDURAL MATTERS.

 


(A)                                  TAX TREATMENT OF TRANSACTION.  EACH OF THE
PARTIES HEREBY AGREES (I) THAT, IF AND TO THE EXTENT SECTION 1.2 IS IMPLICATED,
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT ARE TO BE TREATED FOR FEDERAL
INCOME TAX PURPOSES, AS AN “ASSETS OVER FORM” MERGER, AS PRESCRIBED BY TREASURY
REGULATIONS SECTIONS 1.708-1(C)(3)(I); 1.708-1(C)(4); AND 1.708-1(C)(5), EXAMPLE
4; (II) THAT SUCH PARTY WILL TREAT THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT AS DESCRIBED IN CLAUSE (I) FOR FEDERAL INCOME TAX PURPOSES, AND WILL
TAKE NO POSITION INCONSISTENT WITH SUCH TREATMENT; AND (III) THAT EACH SUCH
PARTY WILL TREAT, FOR FEDERAL INCOME TAX PURPOSES, THE CONTRIBUTION OF ANY
TRANSFERRED INTEREST TO THE MCRLP BY EACH CONTRIBUTOR RECEIVING CASH PURSUANT TO
SECTION 2.1(B) HEREIN AS A SALE OF THE TRANSFERRED INTEREST(S) CONTRIBUTED BY
SUCH CONTRIBUTOR AND WILL TAKE NO POSITION INCONSISTENT WITH SUCH TREATMENT. 
THE PARTIES AGREE AND ACKNOWLEDGE (AND WILL NOT TAKE ANY POSITION INCONSISTENT
THEREWITH) THAT NO CONSIDERATION (WHETHER ACTUAL CONSIDERATION OR DEEMED
CONSIDERATION UNDER SECTION 707(A) OF THE CODE OR OTHERWISE) OTHER THAN
CONTRIBUTOR UNITS AND ASSUMED DEBT HAS BEEN OR WILL BE GIVEN BY MCRLP OR THE
COMPANY TO THE CONTRIBUTORS IN CONNECTION WITH THE TRANSACTION, EXCEPT AND ONLY
TO THE EXTENT THAT A CONTRIBUTOR ELECTS TO OR, PURSUANT TO SECTION 2.1(C)(II) OF
THIS AGREEMENT IS REQUIRED TO, RECEIVE CASH FOR A PORTION OR ALL OF THE EXCHANGE
PROPERTY BEING TRANSFERRED TO MCRLP.  THE PARTIES AGREE TO TREAT ALL LIABILITIES
OF THE CAPITOL OFFICE OWNERS AS “QUALIFIED LIABILITIES” WITHIN THE MEANING OF
TREASURY REGULATION SECTION 1.707-5(A)(6).  THE CONTRIBUTORS REPRESENT TO MCRLP
FOR THIS PURPOSE THAT, TO THE BEST OF THEIR KNOWLEDGE, ALL SUCH LIABILITIES OF
THE CAPITAL OFFICE OWNERS TO BE ASSUMED BY MCRLP AT THE TIME OF THE CLOSING
CONSTITUTE “QUALIFIED LIABILITIES” WITHIN THE MEANING OF TREASURY REGULATION
SECTION 1.707-5(A)(6).  MCRLP AND THE COMPANY SHALL NOT, AT ANY TIME DURING OR
WITH RESPECT TO THE RESTRICTED PERIOD, TAKE ANY CONTRARY OR INCONSISTENT
POSITION IN ANY FEDERAL OR STATE INCOME TAX RETURNS (INCLUDING, WITHOUT
LIMITATION, INFORMATION RETURNS, SUCH AS, FOR INSTANCE, SCHEDULES K-1 TO IRS
FORM 1065, PROVIDED TO PARTNERS IN MCRLP AND RETURNS OF SUBSIDIARIES OF MCRLP)
OR ANY DEALINGS INVOLVING THE INTERNAL REVENUE SERVICE (INCLUDING, WITHOUT
LIMITATION, ANY AUDIT, ADMINISTRATIVE APPEAL OR ANY JUDICIAL PROCEEDING
INVOLVING THE INCOME TAX RETURNS OF MCRLP OR THE TAX TREATMENT OF ANY HOLDER OF
A PARTNERSHIP INTEREST OF MCRLP).

 


(B)                                 ALLOCATION METHODS TO BE FOLLOWED.  ALL TAX
RETURNS PREPARED BY MCRLP DURING THE RESTRICTED PERIOD THAT ALLOCATE LIABILITIES
OF MCRLP FOR PURPOSES OF SECTION 752 AND THE TREASURY REGULATIONS THEREUNDER
SHALL TREAT EACH CONTRIBUTOR AS BEING ALLOCATED FOR FEDERAL INCOME TAX PURPOSES
AN AMOUNT OF RECOURSE DEBT (IN ADDITION TO ANY NONRECOURSE DEBT OTHERWISE
ALLOCABLE TO SUCH CONTRIBUTOR IN ACCORDANCE WITH THE OP AGREEMENT AND TREASURY
REGULATIONS SECTION 1.752-3 AND ANY OTHER RECOURSE LIABILITIES ALLOCABLE TO SUCH
CONTRIBUTOR BY REASON OF GUARANTEES OF INDEBTEDNESS ENTERED INTO PURSUANT TO
OTHER AGREEMENTS WITH MCRLP) PURSUANT TO TREASURY REGULATION SECTION 1.752-2
EQUAL TO SUCH CONTRIBUTOR’S CONTRIBUTOR DEBT AMOUNT, AS

 

54

--------------------------------------------------------------------------------


 


SET FORTH ON SCHEDULE 21.1, AND AS MAY BE REDUCED PURSUANT TO THE TERMS OF THIS
AGREEMENT, AND MCRLP AND THE COMPANY SHALL NOT, DURING OR WITH RESPECT TO THE
RESTRICTED PERIOD, TAKE ANY CONTRARY OR INCONSISTENT POSITION IN ANY FEDERAL OR
STATE INCOME TAX RETURNS (INCLUDING, WITHOUT LIMITATION, INFORMATION RETURNS,
SUCH AS, FOR INSTANCE, SCHEDULES K-1 TO IRS FORM 1065, PROVIDED TO PARTNERS IN
MCRLP AND RETURNS OF SUBSIDIARIES OF MCRLP) OR ANY DEALINGS INVOLVING THE
INTERNAL REVENUE SERVICE (INCLUDING, WITHOUT LIMITATION, ANY AUDIT,
ADMINISTRATIVE APPEAL OR ANY JUDICIAL PROCEEDING INVOLVING THE INCOME TAX
RETURNS OF MCRLP OR THE TAX TREATMENT OF ANY HOLDER OF PARTNERSHIP INTERESTS IN
MCRLP).  ALL “EXCESS” NONRECOURSE LIABILITIES OF MCRLP SECURED BY A PROTECTED
PROPERTY ALLOCABLE PURSUANT TO TREASURY REGULATION SECTION 1.752-3(A)(3) SHALL
BE ALLOCATED FIRST TO THE CONTRIBUTORS IN AN AMOUNT EQUAL TO THE AMOUNT BY WHICH
THEIR SHARE OF THE “BUILT-IN GAIN” (AS DETERMINED UNDER SECTION 704(C) OF THE
CODE) WITH RESPECT TO SUCH PROTECTED PROPERTY EXCEEDS THE GAIN DESCRIBED IN
TREASURY REGULATION SECTION 1.752-3(A)(2) WITH RESPECT TO SUCH PROTECTED
PROPERTY.

 


(C)                                  NOTICE OF TAX AUDITS.  IF ANY CLAIM,
DEMAND, ASSESSMENT (INCLUDING A NOTICE OF PROPOSED ASSESSMENT) OR OTHER
ASSERTION IS MADE WITH RESPECT TO TAXES AGAINST THE CONTRIBUTORS OR MCRLP THE
CALCULATION OF WHICH INVOLVES A SPECIFIC MATTER COVERED IN THIS AGREEMENT (“TAX
CLAIM”) OR IF THE COMPANY OR MCRLP RECEIVES ANY NOTICE FROM ANY JURISDICTION
WITH RESPECT TO ANY CURRENT OR FUTURE AUDIT, EXAMINATION, INVESTIGATION OR OTHER
PROCEEDING (“PROCEEDING”) INVOLVING THE CONTRIBUTORS OR MCRLP OR THAT OTHERWISE
INVOLVES A SPECIFIC MATTER COVERED IN THIS AGREEMENT THAT COULD DIRECTLY OR
INDIRECTLY AFFECT THE CONTRIBUTORS (ADVERSELY OR OTHERWISE), THEN THE COMPANY OR
MCRLP, AS APPLICABLE SHALL PROMPTLY NOTIFY THE REPRESENTATIVES OF SUCH TAX CLAIM
OR TAX PROCEEDING.

 


(D)                                 CONTROL OF TAX PROCEEDINGS.  THE COMPANY, AS
THE GENERAL PARTNER OF MCRLP SHALL HAVE THE RIGHT TO CONTROL THE DEFENSE,
SETTLEMENT OR COMPROMISE OF ANY PROCEEDING OR TAX CLAIM; PROVIDED, HOWEVER, THAT
THE COMPANY SHALL NOT CONSENT TO THE ENTRY OF ANY JUDGMENT OR ENTER INTO ANY
SETTLEMENT WITH RESPECT TO SUCH TAX CLAIM OR TAX PROCEEDING WITHOUT THE PRIOR
WRITTEN CONSENT OF AT LEAST ONE OF THE REPRESENTATIVES, WHICH SHALL NOT BE
UNREASONABLY WITHHELD (UNLESS, AND ONLY TO THE EXTENT, THAT ANY TAXES REQUIRED
TO BE PAID BY THE CONTRIBUTORS AS A RESULT THEREOF WOULD BE REQUIRED TO BE
REIMBURSED BY MCRLP AND THE COMPANY UNDER ARTICLE 21 OR ARTICLE 22 OF THIS
AGREEMENT AND MCRLP AND THE COMPANY AGREE IN CONNECTION WITH SUCH SETTLEMENT OR
CONSENT, TO MAKE SUCH REQUIRED PAYMENTS); PROVIDED FURTHER THAT MCRLP SHALL KEEP
THE REPRESENTATIVES DULY INFORMED OF THE PROGRESS THEREOF TO THE EXTENT THAT
SUCH PROCEEDING OR TAX CLAIM COULD DIRECTLY OR INDIRECTLY AFFECT (ADVERSELY OR
OTHERWISE) THE CONTRIBUTORS AND THAT THE REPRESENTATIVES SHALL HAVE THE RIGHT TO
REVIEW AND COMMENT ON ANY AND ALL SUBMISSIONS MADE TO THE IRS, A COURT, OR OTHER
GOVERNMENTAL BODY WITH RESPECT TO SUCH TAX CLAIM OR TAX PROCEEDING AND THAT
MCRLP WILL CONSIDER SUCH COMMENTS IN GOOD FAITH.  AS A CONDITION TO WITHHOLDING
THEIR CONSENT TO A SETTLEMENT PURSUANT TO THE PRECEDING SENTENCE, THE
REPRESENTATIVES (I) MUST HAVE A REASONABLE BASIS TO BELIEVE THAT SUCH SETTLEMENT
WOULD HAVE A MATERIAL ADVERSE IMPACT ON ONE OR MORE CONTRIBUTORS WITH RESPECT TO
A MATTER COVERED BY THIS AGREEMENT AND THAT SUCH IMPACT WOULD BE DIFFERENT FROM
THE IMPACT THAT WOULD RESULT FOR OTHER HOLDERS OF MCRLP UNITS WHO ARE NOT
CONTRIBUTORS (WHICH THE REPRESENTATIVES, UPON REQUEST FROM MCRLP, SHALL DESCRIBE
IN REASONABLE DETAIL IN WRITING), (II) THE REPRESENTATIVES MUST BELIEVE, BASED
UPON THE ADVICE OF HOGAN & HARTSON L.L.P. (OR ANOTHER COMPARABLE LAW FIRM) OR A
NATIONALLY RECOGNIZED ACCOUNTING FIRM, THAT IT IS MORE LIKELY THAN NOT THAT THE
POSITION ASSERTED BY THE REPRESENTATIVES WOULD PREVAIL IF IT WERE TO BE ASSERTED
IN A JUDICIAL PROCEEDING (AND UPON REQUEST OF MCRLP, THE

 

55

--------------------------------------------------------------------------------


 


REPRESENTATIVES SHALL PROVIDE TO MCRLP A LETTER FROM SUCH COUNSEL OR ACCOUNTANTS
CONFIRMING SUCH ADVICE), AND (III) THE REPRESENTATIVES SHALL OFFER TO ASSUME THE
SUBSEQUENT COSTS OF DEFENDING AND ASSERTING THE POSITION ASSERTED BY THE
REPRESENTATIVES AND INDEMNIFY AND HOLD HARMLESS MCRLP AND THE COMPANY FROM ANY
TAXES AND RELATED INTEREST AND PENALTIES TO MCRLP OR THE COMPANY RESULTING FROM
A SUBSEQUENT JUDGMENT IN EXCESS OF SUCH AMOUNTS THAT WOULD HAVE BEEN IMPOSED
PURSUANT TO THE REJECTED SETTLEMENT.  (BUT NOT ANY OTHER COSTS ASSOCIATED WITH
SUCH PROCEEDING OR ANY OTHER ISSUES INVOLVED THEREIN); PROVIDED THAT THE
FOREGOING SHALL NOT APPLY WITH RESPECT TO, OR OTHERWISE RESTRICT OR LIMIT IN ANY
MATTER, THE EXERCISE BY ANY OF THE CONTRIBUTORS OF ANY RIGHTS OR PRIVILEGES
PROVIDED FOR IN SECTIONS 6221-6234 OF THE CODE AND THE TREASURY REGULATIONS
THEREUNDER OR IN THE PARTNERSHIP AGREEMENT IN CONNECTION WITH ANY EXAMINATION OF
FEDERAL OR STATE INCOME TAX MATTERS RELATED TO THE CONTRIBUTORS OR MCRLP.

 

23.                                 PUBLICATION; CONFIDENTIALITY.

 


23.1.                        UPON THE EXECUTION OF THIS AGREEMENT, MCRLP AND THE
COMPANY SHALL HAVE THE RIGHT TO MAKE SUCH PUBLIC ANNOUNCEMENTS OR FILINGS AS MAY
BE REQUIRED BY (I) THE SECURITIES ACT, (II) THE EXCHANGE ACT, (III) THE RULES
AND LISTING STANDARDS OF THE NEW YORK STOCK EXCHANGE, INC., (IV) ANY OTHER LAW
OF A JURISDICTION TO WHICH MCRLP AND THE COMPANY ARE SUBJECT, OR (V) ANY ORAL
QUESTIONS, INTERROGATORIES, REQUESTS FOR INFORMATION, SUBPOENA, CIVIL
INVESTIGATIVE DEMAND, OR SIMILAR PROCESS REQUIRED BY APPLICABLE RULES, LAWS OR
REGULATIONS BY ANY COURT, LAW OR ADMINISTRATIVE AUTHORITY TO WHICH MCRLP AND THE
COMPANY ARE SUBJECT. MCRLP AND THE COMPANY ALSO SHALL HAVE THE RIGHT TO MAKE
SUCH PUBLIC ANNOUNCEMENTS OR FILINGS AS THEY MAY DEEM REASONABLY PRUDENT, AND
SHALL BE ENTITLED TO MAKE SUCH FILINGS OR ANNOUNCEMENTS UPON ADVICE OF COUNSEL
AS MAY BE OTHERWISE BE DEEMED NECESSARY.  IN THIS CONNECTION, IT SHOULD BE NOTED
THAT THE COMPANY HAS DETERMINED THAT THE ENTRY INTO THIS AGREEMENT WILL NEED TO
BE DISCLOSED WITHIN FOUR (4) BUSINESS DAYS OF ITS EXECUTION ON A CURRENT REPORT
ON FORM 8-K UNDER ITEM 1.01 THEREOF AND THAT THE AGREEMENT WILL BE FILED AS AN
EXHIBIT THERETO OR BE FILED AS AN EXHIBIT TO THE COMPANY’S NEXT FOLLOWING
PERIODIC REPORT FILED PURSUANT TO THE EXCHANGE ACT.

 


23.2.                        EXCEPT AS PROVIDED IN SECTION 23.1 ABOVE, NEITHER
MCRLP NOR THE CONTRIBUTORS SHALL DISCLOSE, AND EACH SHALL DIRECT ITS RESPECTIVE
REPRESENTATIVES, EMPLOYEES, AGENTS AND CONSULTANTS NOT TO DISCLOSE, TO ANY
PERSON OR ENTITY THE FACT THAT MCRLP AND THE CONTRIBUTORS HAVE ENTERED INTO THIS
AGREEMENT NOR ANY OF THE TERMS, CONDITIONS OR OTHER FACTS WITH RESPECT TO THIS
AGREEMENT.  NOTWITHSTANDING THE FOREGOING, EITHER PARTY MAY DISCLOSE THOSE TERMS
AND CONDITIONS WHICH ARE REQUIRED TO BE DISCLOSED PURSUANT TO LAW OR IN ORDER TO
COMPLY WITH THIS AGREEMENT; PROVIDED, HOWEVER, THAT THE DISCLOSING PARTY SHALL
USE ITS BEST EFFORTS TO LIMIT THE DISCLOSURE TO THE INFORMATION NECESSARY, SHALL
ADVISE ANY PARTY TO WHOM DISCLOSURE IS MADE THAT SAID TERMS AND CONDITIONS ARE
SUBJECT TO A CONFIDENTIALITY REQUIREMENT AND SHALL OBTAIN THE AGREEMENT OF SAID
PARTY TO KEEP ANY INFORMATION DISCLOSED TO IT AS CONFIDENTIAL.  IN THE EVENT OF
A BREACH OF THE PROVISIONS OF THIS SECTION 23.2, EITHER PARTY SHALL BE ENTITLED
TO ALL OF ITS RIGHTS AND REMEDIES AT LAW OR IN EQUITY.

 


23.3.                        CONTRIBUTOR SHALL NOT DISCLOSE TO ANY THIRD PARTY
ANY INFORMATION THAT IS NOT PUBLIC INFORMATION CONCERNING THE COMPANY, MCRLP OR
ANY TRANSACTION OR POTENTIAL TRANSACTION CONTRIBUTOR MAY BECOME AWARE OF
INVOLVING THE COMPANY OR MCRLP WITHOUT MCRLP’S PRIOR WRITTEN CONSENT.

 

56

--------------------------------------------------------------------------------


 

24.                                 TAX MATTERS.

 


24.1.                        SUBJECT TO SECTION 24.2, THE CONTRIBUTORS WILL PAY
OR PROVIDE FOR PAYMENT OF ALL TAXES DUE AND PAYABLE ON OR AFTER THE CLOSING WITH
RESPECT TO EACH PROPERTY LLLP AND/OR EACH PROPERTY.  THE CONTRIBUTORS WILL
PREPARE AND TIMELY FILE ALL TAX RETURNS AND REPORTS REQUIRED TO BE FILED ON OR
AFTER THE CLOSING WITH RESPECT TO TAXES FOR WHICH THEY ARE LIABLE UNDER SECTION
24.2.  IF MCRLP OR ITS DESIGNEE SHALL ACQUIRE ONE OR MORE PROPERTY LLLPS, SUCH
TAX RETURNS SHALL BE PREPARED IN A MANNER CONSISTENT WITH THE REPORTING OF ALL
ITEMS OF INCOME OR LOSS ON PRIOR RETURNS OF EACH SUCH PROPERTY LLLP (AND ANY
PREDECESSOR THEREOF) AND THE CONTRIBUTORS SHALL OBTAIN MCRLP’S APPROVAL PRIOR TO
FILING SUCH TAX RETURNS, WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD,
CONDITIONED OR DELAYED.  THE CONTRIBUTORS WILL PROVIDE MCRLP WITH A COPY OF SUCH
TAX RETURNS OR REPORTS NO LATER THAN TEN (10) DAYS AFTER FILING.  MCRLP WILL
FILE ALL TAX RETURNS OR REPORTS REQUIRED TO BE FILED WITH RESPECT TO THE
PROPERTIES AND/OR THE PROPERTY LLLPS AFTER THE CLOSING DATE FOR ALL TAXABLE
PERIODS BEGINNING BEFORE THE CLOSING DATE AND ENDING AFTER THE CLOSING DATE AND
SUCH TAXES SHALL BE ALLOCATED BETWEEN THE CONTRIBUTORS AND MCRLP IN ACCORDANCE
WITH THEIR RESPECTIVE PERIODS OF OWNERSHIP OF THE PROPERTIES AND/OR THE PROPERTY
LLLPS.  NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE PROVISIONS OF THIS
SECTION 24.1 SHALL SURVIVE THE CLOSING DATE, UNTIL THE APPLICABLE PERIOD OF ANY
STATUTE OF LIMITATION ON ASSESSMENTS OF ANY OF SUCH TAXES HAS EXPIRED.

 


24.2.                        EXCEPT AS PROVIDED IN THIS SECTION 24.2, THE
CONTRIBUTORS SHALL PAY ANY AND ALL TAXES INCLUDING, WITHOUT LIMITATION, TAXES
IMPOSED WITH RESPECT TO ITS BUSINESS AND THE OWNERSHIP OR OPERATION OF THE
PROPERTIES AND/OR THE PROPERTY LLLPS FOR ALL TAXABLE PERIODS (OR PORTIONS
THEREOF) ENDING ON OR PRIOR TO THE CLOSING, IMPOSED UPON MCRLP BASED, IN WHOLE
OR IN PART, UPON THE FAILURE TO COMPLY WITH THE BULK SALES LAWS, IN ANY CASE
OTHER THAN TAXES FOR WHICH A PROPERTY LLLP (OR ANY SUCCESSOR THERETO) HAS
ESTABLISHED RESERVES OR FOR WHICH A PROPERTY LLLP HAS OTHERWISE MADE PROVISION. 
MCRLP SHALL BE LIABLE AND SHALL PAY ALL TAXES WITH RESPECT TO ITS BUSINESS AND
THE OWNERSHIP OR OPERATION OF THE PROPERTIES OR THE PROPERTY LLLPS (OR ANY
SUCCESSOR THERETO) FOR ALL TAXABLE PERIODS (OR PORTIONS THEREOF) ENDING AFTER
THE CLOSING; PROVIDED, HOWEVER, THAT MCRLP WILL NOT BE LIABLE FOR TAXES WITH
RESPECT TO A PROPERTY LLLP (OR ANY SUCCESSOR THERETO) TO THE EXTENT THAT SECTION
1.2 IS IMPLICATED WITH RESPECT TO SUCH PROPERTY LLLP.  THE CONTRIBUTORS OR
MCRLP, AS THE CASE MAY BE, SHALL BE RESPONSIBLE FOR PREPARING AND FILING (WITH
THE COOPERATION OF THE OTHER) ANY AND ALL TAX RETURNS AND REPORTS FOR TAXES FOR
WHICH THEY ARE LIABLE PURSUANT TO THIS SECTION 24.2.

 


24.3.                        MCRLP IS HEREBY AUTHORIZED BY THE CONTRIBUTORS, IN
MCRLP’S SOLE DISCRETION, TO FILE ANY APPLICABLE PROCEEDING IN RESPECT OF THE
PROPERTY TAX ROLL FOR THE REDUCTION OF THE ASSESSED VALUATION OF ANY PROPERTY. 
THE NET REFUND OF TAXES, IF ANY, FOR ANY TAX YEAR FOR WHICH THE CONTRIBUTORS OR
MCRLP SHALL BE ENTITLED TO SHARE IN THE REFUND SHALL BE DIVIDED BETWEEN THE
CONTRIBUTORS AND MCRLP IN ACCORDANCE WITH THE APPORTIONMENT OF TAXES PURSUANT TO
THE PROVISIONS HEREOF; PROVIDED, HOWEVER, THAT ANY AMOUNTS FOR WHICH MCRLP WOULD
HAVE AN OBLIGATION TO REFUND SUCH TAXES TO A TENANT OF ANY PROPERTY SHALL BE
APPORTIONED TO MCRLP TO MEET SUCH OBLIGATION TO REFUND SUCH TAXES TO ANY SUCH
TENANT.  ALL EXPENSES IN CONNECTION THEREWITH, INCLUDING COUNSEL FEES, SHALL BE
BORNE BY THE CONTRIBUTORS AND MCRLP IN PROPORTION TO THEIR OWNERSHIP PERIOD OF
THE ASSET IN QUESTION.  THE CONTRIBUTORS AND MCRLP EACH AGREE TO GRANT TO THE
OTHER A LIMITED POWER OF ATTORNEY OR OTHER AUTHORIZATION NECESSARY TO CARRY OUT
THE INTENTION OF THIS SECTION 24.3.

 

57

--------------------------------------------------------------------------------


 


24.4.                        “TAXES” MEAN ALL FEDERAL, STATE, COUNTY, LOCAL,
FOREIGN AND OTHER TAXES OF ANY KIND WHATSOEVER (INCLUDING, WITHOUT LIMITATION,
INCOME, PROFITS, PREMIUM, ESTIMATED, EXCISE, SALES, USE, OCCUPANCY, GROSS
RECEIPTS, FRANCHISE, AD VALOREM, SEVERANCE, CAPITAL LEVY, PRODUCTION, TRANSFER,
LICENSE, STAMP, ENVIRONMENTAL, WITHHOLDING, EMPLOYMENT, UNEMPLOYMENT
COMPENSATION, PAYROLL RELATED AND PROPERTY TAXES, IMPORT DUTIES AND OTHER
GOVERNMENTAL CHARGES OR ASSESSMENTS), WHETHER OR NOT MEASURED IN WHOLE OR IN
PART BY NET INCOME, AND INCLUDING DEFICIENCIES, INTEREST, ADDITIONS TO TAX OR
INTEREST, AND PENALTIES WITH RESPECT THERETO, AND INCLUDING EXPENSES ASSOCIATED
WITH CONTESTING ANY PROPOSED ADJUSTMENT RELATED TO ANY OF THE FOREGOING.

 


24.5.                        IN THE EVENT IT IS DETERMINED BY THE APPLICABLE
GOVERNMENTAL AUTHORITY THAT, NOTWITHSTANDING THE FACT THAT THE PARTIES INTEND
THAT THE TRANSACTIONS CONTEMPLATED HEREIN SHOULD BE TREATED AS A SALE OF
TRANSFERRED INTERESTS AND NOT AS A SALE OF DIRECT INTERESTS IN REAL PROPERTY,
THAT APPLICABLE MARYLAND STATE AND/OR COUNTY REAL PROPERTY TRANSFER OR
RECORDATION TAXES ARE PAYABLE IN CONNECTION WITH THIS TRANSACTION, THEN EACH OF
THE PARTIES SHALL HAVE A RIGHT TO PROTEST SUCH DETERMINATION, AT THEIR SOLE COST
AND EXPENSE AND WITH THE REASONABLE COOPERATION OF THE OTHER PARTY(IES);
PROVIDED, HOWEVER, IN THE EVENT THAT A FINAL DETERMINATION IS MADE THAT ANY SUCH
TAXES ARE PAYABLE, EACH OF (I) THE CONTRIBUTORS AND (II) MCRLP SHALL BEAR FIFTY
PERCENT (50%) OF THE TAXES SO DETERMINED TO BE PAYABLE AND, IN ANY EVENT, ANY
REAL PROPERTY TRANSFER TAXES OTHERWISE RESULTING FROM THE TRANSACTIONS
CONTEMPLATED HEREIN.  THE TERMS OF THIS SECTION 24.5 SHALL SURVIVE THE CLOSING
FOR THE APPLICABLE PERIOD OF THE STATUTE OF LIMITATIONS.

 

25.                                 DEFAULT REMEDIES; INDEMNITY.

 


25.1.                        IN THE EVENT ALL CONDITIONS PRECEDENT HAVE BEEN
SATISFIED BUT MCRLP FAILS TO PERFORM ON THE CLOSING DATE, MCRLP’S SOLE LIABILITY
AND CONTRIBUTOR’S SOLE RECOURSE SHALL BE LIMITED TO THE RECEIPT AND RETENTION OF
THE DEPOSIT.  CONTRIBUTOR AGREES THAT RETENTION OF THE DEPOSIT CONSTITUTES FIXED
AND LIQUIDATED DAMAGES RESULTING FROM MCRLP’S DEFAULT, AND CONTRIBUTOR WAIVES
ANY OTHER CLAIM, AT LAW OR IN EQUITY, EITHER AGAINST MCRLP OR AGAINST ANY
PERSON, KNOWN OR UNKNOWN, DISCLOSED OR UNDISCLOSED.

 


25.2.                        IN THE EVENT MCRLP DEFAULTS IN THE PERFORMANCE OF
ANY OBLIGATION OR AGREEMENT TO BE PERFORMED BY IT UNDER THIS AGREEMENT AFTER THE
CLOSING DATE, AND SUCH DEFAULT IS NOT CURED WITHIN THIRTY (30) DAYS AFTER
WRITTEN NOTICE OF DEFAULT IS GIVEN BY THE GP CONTRIBUTORS, OR ANY ONE OF THEM,
TO MCRLP, THE GP CONTRIBUTORS SHALL BE ENTITLED TO ENFORCE AGAINST MCRLP ANY AND
ALL RIGHTS AND REMEDIES AT LAW OR IN EQUITY; PROVIDED, HOWEVER, MCRLP’S MAXIMUM
AGGREGATE LIABILITY ON ACCOUNT OF A BREACH OF ANY OF ITS OBLIGATIONS HEREUNDER
OTHER THAN ITS OBLIGATIONS UNDER SECTION 21 HEREOF SHALL NOT EXCEED THE SUM OF
THREE MILLION DOLLARS ($3,000,000.00) PROVIDED, FURTHER, HOWEVER, THAT THE
AFORESAID LIMIT UPON MCRLP’S LIABILITY SHALL NOT APPLY TO ANY OBLIGATION OF
MCRLP UNDER SECTION 21 OR SECTION 22 HEREOF.

 


25.3.                        (A)                                  IN THE EVENT
OF A BREACH ANY OF THE REPRESENTATIONS OR WARRANTIES MADE BY THE GP CONTRIBUTORS
AND THE PROPERTY LLLPS UNDER THIS AGREEMENT OR IN ANY DOCUMENT, AGREEMENT OR
ESTOPPEL EXECUTED AND DELIVERED BY THEM PURSUANT TO THIS AGREEMENT, OR IN THE
EVENT THE GP CONTRIBUTORS OR THE PROPERTY LLLPS DEFAULT IN THE PERFORMANCE OF
ANY OBLIGATION OR AGREEMENT TO BE PERFORMED BY THEM HEREUNDER, MCRLP SHALL BE
ENTITLED TO ENFORCE AGAINST THE CONTRIBUTORS ANY AND ALL RIGHTS AND REMEDIES
AVAILABLE AT LAW OR IN EQUITY, INCLUDING, WITHOUT

 

58

--------------------------------------------------------------------------------


 


LIMITATION, AN ACTION SEEKING SPECIFIC PERFORMANCE, SUBJECT, HOWEVER, TO THE
PROVISIONS OF SECTION 25.3(B) HEREOF.

 


(B)                                 THE FOLLOWING LIMITATIONS SHALL APPLY WITH
RESPECT TO THE RIGHTS AND REMEDIES AVAILABLE TO MCRLP UNDER THIS AGREEMENT:

 

(I)                                     IF MCRLP DISCOVERS THE BREACH OF A
REPRESENTATION OR WARRANTY BY THE CONTRIBUTORS OR THE PROPERTY LLLPS, OR ANY ONE
OF THEM, PRIOR TO THE CLOSING DATE, THE PROVISIONS OF SECTION 7.7 HEREOF SHALL
GOVERN, TO THE EXTENT APPLICABLE.

 

(II)                                  WITH RESPECT TO ANY BREACH OF THE
REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTION 7.1 HEREOF OR WITH RESPECT
TO ANY BREACH OF THE COVENANTS SET FORTH IN SECTION 8 HEREOF THAT ARE DISCOVERED
BY MCRLP AFTER THE CLOSING DATE, THE MAXIMUM AGGREGATE LIABILITY OF ALL THE
CONTRIBUTORS SHALL NOT EXCEED THE SUM OF THREE MILLION DOLLARS ($3,000,000.00)
AND RECOURSE FOR THE RECOVERY OF DAMAGES ON ACCOUNT OF ANY BREACH SHALL BE
LIMITED TO THE ESCROW POOL (AS DEFINED BELOW) ESTABLISHED PURSUANT TO SECTION
25.4 HEREOF.

 

(III)                               IT IS SPECIFICALLY UNDERSTOOD AND AGREED
THAT THERE SHALL BE NO LIMIT ON THE AMOUNT OF DAMAGES THAT MCRLP SHALL BE
ENTITLED TO RECOVER FROM THE GP CONTRIBUTORS ON ACCOUNT OF A BREACH OF ANY OF
THE REPRESENTATIONS, WARRANTIES OR INDEMNITIES SET FORTH IN SECTIONS 7.2 OR 7.3
HEREOF, EXCEPT THAT THE LIABILITY OF ANY GP CONTRIBUTOR ON ACCOUNT OF A BREACH
OF ANY OF THE REPRESENTATIONS OR WARRANTIES SET FORTH IN SECTION 7.3 SHALL BE
LIMITED TO THE VALUE OF THE UNITS AND THE CASH CONSIDERATION RECEIVED BY SUCH GP
CONTRIBUTOR IN THIS TRANSACTION.  IT IS FURTHER UNDERSTOOD AND AGREED THAT IN
THE EVENT OF A BREACH OF ANY OF THE REPRESENTATIONS, WARRANTIES OR INDEMNITIES
SET FORTH IN SECTIONS 7.2 OR 7.3, MCRLP SHALL BE ENTITLED, AT ITS OPTION, TO
SEEK RECOURSE FOR THE DAMAGES RESULTING FROM SUCH BREACH FROM THE ESCROW POOL
ESTABLISHED PURSUANT TO SECTION 25.4 HEREOF, BUT MCRLP SHALL BE UNDER NO
OBLIGATION TO PROCEED AGAINST THE ESCROW POOL FOR THE SATISFACTION OF SUCH
DAMAGES, NOR SHALL THE AMOUNT OF DAMAGES RECOVERABLE BY MCRLP BE LIMITED TO THE
AMOUNT OF THE ESCROW POOL

 

(IV)                              MCRLP SHALL NOT BE ENTITLED TO SEEK ANY
DAMAGES SUFFERED BY IT ON ACCOUNT OF A BREACH OF ANY REPRESENTATION OR WARRANTY
SET FORTH HEREIN UNLESS THE DAMAGES EXCEED THE SUM OF ONE HUNDRED THOUSAND
DOLLARS ($100,000.00), BUT ONCE THIS THRESHOLD IS REACHED, THEN MCRLP SHALL BE
ENTITLED TO SEEK RECOVERY OF ALL THE DAMAGES, SUBJECT TO ANY OTHER LIMITATIONS
OTHERWISE PROVIDED HEREIN.

 


25.4.                        AS SECURITY FOR THE OBLIGATIONS OF THE CONTRIBUTORS
HEREUNDER, UNITS COMPRISING A PART OF THE CONSIDERATION HAVING A VALUE OF NOT
LESS THAN THREE MILLION DOLLARS ($3,000,000.00) SHALL BE DEPOSITED IN ESCROW AT
THE CLOSING WITH GOULSTON & STORRS (“ESCROW HOLDER”) (SUCH UNITS SHALL
CONSTITUTE THE “ESCROW POOL”) TO BE HELD AND APPLIED IN ACCORDANCE WITH THE
TERMS OF THIS AGREEMENT AND THE ESCROW AGREEMENT ATTACHED HERETO AS EXHIBIT R. 
IN THE EVENT MCRLP SHALL BE ENTITLED TO RECOVER DAMAGES FROM THE CONTRIBUTORS ON
ACCOUNT OF ANY BREACH OR DEFAULT HEREUNDER, MCRLP SHALL BE ENTITLED TO RECEIVE
AND RETAIN UNITS HAVING A VALUE EQUAL TO THE AMOUNT OF SUCH DAMAGES, SUBJECT TO
ANY LIMITATIONS SET FORTH HEREIN ON THE AMOUNT OF SUCH DAMAGES.  FOR PURPOSES OF
THIS SECTION 25.4, THE VALUE OF THE UNITS TO BE RECEIVED AND

 

59

--------------------------------------------------------------------------------


 


RETAINED BY MCRLP SHALL BE CALCULATED WITH REFERENCE TO THE AVERAGE CLOSING
PRICE AS REPORTED ON THE NEW YORK STOCK EXCHANGE FOR THE COMPANY’S COMMON STOCK
OVER THE TWENTY (20) CONSECUTIVE TRADING DAYS ENDING TWO (2) TRADING DAYS PRIOR
TO THE DATE ON WHICH MCRLP DELIVERS WRITTEN NOTICE TO CONTRIBUTORS’ COUNSEL (AS
DESIGNATED IN ARTICLE 26 OF THIS AGREEMENT) OF ITS CLAIM TO RECOVER DAMAGES.  IT
IS UNDERSTOOD AND AGREED THAT RECOURSE TO THE ESCROW POOL SHALL BE MCRLP’S SOLE
REMEDY WITH RESPECT TO A BREACH OR DEFAULT OF ANY OF THE REPRESENTATIONS OR
WARRANTIES SET FORTH IN SECTION 7.1 HEREOF OR ANY OF THE AGREEMENTS SET FORTH IN
SECTION 8 HEREOF, BUT THAT RECOURSE TO THE ESCROW POOL ON ACCOUNT OF A BREACH OF
ANY OF THE REPRESENTATIONS OR WARRANTIES SET FORTH IN SECTIONS 7.2 OR 7.3, OR A
BREACH OF ANY OTHER PROVISIONS OF THIS AGREEMENT, IS OPTIONAL ON THE PART OF
MCRLP.  THE ESCROW POOL, TO THE EXTENT NOT USED TO SATISFY DAMAGES OF MCRLP,
SHALL BE DISTRIBUTED TO THE DISTRIBUTORS AT SUCH TIME ALL THE REPRESENTATIONS
AND WARRANTIES SET FORTH IN SECTION 7.1 SHALL CEASE TO SURVIVE.

 


25.5.                        THIS ARTICLE 25 SHALL SURVIVE THE CLOSING FOR THE
APPLICABLE PERIOD OF THE STATUTE OF LIMITATIONS.

 


25.6.                        NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED
HEREIN, EXCEPT TO THE EXTENT OTHERWISE PROVIDED IN SECTIONS 9.4, 16.3 AND 25.3
(B)(III) HEREOF, NO CONTRIBUTOR SHALL HAVE ANY PERSONAL LIABILITY FOR ANY
INDEMNITY OBLIGATION OR FOR ANY BREACH OF ANY REPRESENTATION OR WARRANTY
CONTAINED HEREIN, IT BEING UNDERSTOOD THAT, EXCEPT AS PROVIDED IN SECTIONS 9.4,
16.3 AND 25.3(B)(III), THE LIABILITY OF EACH CONTRIBUTOR SHALL BE LIMITED TO THE
VALUE OF THE UNITS AND CASH CONSIDERATION RECEIVED BY SUCH CONTRIBUTOR UNDER
THIS AGREEMENT OR, TO THE EXTENT SECTION 25.3(B)(II) IS APPLICABLE, TO THE UNITS
DEPOSITED BY SUCH CONTRIBUTOR INTO THE ESCROW POOL.

 

26.                                 NOTICE.

 

All notices, demands, requests, or other writings in this Agreement provided to
be given or made or sent, or which may be given or made or sent, by either party
hereto to the other, shall be in writing and shall be delivered by depositing
the same with any nationally recognized overnight delivery service, or by
telecopy or fax machine, in either event with all transmittal fees prepaid,
properly addressed, and sent to the following addresses:

 

If to MCRLP:

 

c/o Mack-Cali Realty Corporation

 

 

11 Commerce Drive

 

 

Cranford, New Jersey 07016

 

 

with two (2)

 

 

separate copies

 

 

of the notice sent

 

 

to the attention of:

 

 

 

 

 

Mitchell E. Hersh

 

 

President and Chief Executive Officer

 

 

(908) 272-2009 (Tele)

 

 

(908) 272-0214 (Fax)

 

 

 

and

 

 

Roger W. Thomas

 

 

Executive Vice President and General Counsel

 

60

--------------------------------------------------------------------------------


 

 

 

 

(908) 272-2612 (Tele)

 

 

 

 

(908) 272-0485 (Fax)

 

 

 

 

 

 

 

with a copy to:

 

Goulston & Storrs

 

 

 

 

2001 K Street, NW

 

 

 

 

Suite 1100

 

 

 

 

Washington, D.C. 20007

 

 

 

 

Attn: Sheldon J. Weisel

 

 

 

 

(202) 721-1135 (Tele)

 

 

 

 

(202) 263-0535 (Fax)

 

 

 

 

 

 

 

 

 

Seyfarth Shaw LLP

 

 

 

 

1270 Avenue of the Americas

 

 

 

 

Suite 2500

 

 

 

 

New York, New York 10020

 

 

 

 

Attn: John P. Napoli

 

 

 

 

(212) 218-5620 (Tele)

 

 

 

 

(212) 218-5527 (Fax)

 

 

 

 

 

 

If to a Contributor:

 

To the address for such Contributor set forth on Exhibit A annexed hereto.

 

 

 

with a copy to:

 

Grossberg, Yochelson, Fox & Beyda

 

 

2000 L Street, NW

 

 

Suite 675

 

 

Washington, D.C. 20036

 

 

Attn: C. Richard Beyda

 

 

(202) 296-9696 (Tele)

 

 

(202) 296-7777 (Fax)

 

If to a
Representative:

 

To the address for such Contributor set forth on Exhibit A annexed hereto.

 

 

 

with a copy to:

 

Hogan & Hartson L.L.P.

 

 

555 Thirteenth Street, N.W.

 

 

Washington, D.C. 20004

 

 

Attn: Prentiss E. Feagles

 

 

(202) 637-5781 (Tele)

 

 

(202) 637-5910 (Fax)

 

or to such other address as either party may from time to time designate by
written notice to the other.  Notices given by (i) overnight delivery service as
aforesaid shall be deemed received and effective upon actual receipt provided a
delivery receipt is obtained and (ii) telecopy or fax

 

61

--------------------------------------------------------------------------------


 

machine shall be deemed given at the time and on the date of machine transmittal
provided same is sent prior to 5:00 p.m. on a business day (if sent later, then
notice shall be deemed given on the next business day).  Notices may be given by
counsel for the parties described above, and such notices shall be deemed given
by said party, for all purposes hereunder.

 

27.                                 EMPLOYEE MATTERS.

 


27.1.                        WITH RESPECT TO THE MACK-CALI PLANS, PROGRAMS AND
ARRANGEMENTS LISTED ON SCHEDULE 27.1 AND ANY VACATION, SICK TIME OR OTHER
COMPENSATION POLICY OF THE PROPERTY LLLPS, WHICH TAKES INTO ACCOUNT AN
EMPLOYEE’S LENGTH OF SERVICE, MACK-CALI SHALL GRANT ALL NEW EMPLOYEES ON AND
AFTER THE CLOSING DATE CREDIT FOR ALL SERVICE WITH THE PROPERTY LLLPS AND ANY
AFFILIATES THEREOF AND THEIR RESPECTIVE PREDECESSORS PRIOR TO THE CLOSING DATE
FOR PURPOSES FOR WHICH SUCH SERVICE WAS RECOGNIZED BY THE PROPERTY LLLPS, AND
ANY AFFILIATES THEREOF UNDER THE PLANS OR PROGRAMS LISTED ON SCHEDULE 27.1,
INCLUDING WITHOUT LIMITATION THE MACK-CALI 401(K) PLAN.  MACK-CALI SHALL HAVE NO
LIABILITY TO ANY CURRENT OR FORMER EMPLOYEES OF THE PROPERTY LLLPS, OR ANY
AFFILIATE THEREOF WHO ARE NOT NEW EMPLOYEES, INCLUDING WITHOUT LIMITATION ANY
LIABILITIES WHICH MAY ARISE AS A RESULT OF THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT, UNDER ANY PLANS OR PROGRAMS LISTED ON SCHEDULE
27.1, OR ARISING UNDER APPLICABLE FEDERAL OR STATE LAW INCLUDING WITHOUT
LIMITATION UNDER THE WORKER ADJUSTMENT AND RETRAINING NOTIFICATION ACT (WARN)
AND CONSOLIDATED OMNIBUS BUDGET RECONCILIATION ACT OF 1985 (COBRA).  THE
PROVISIONS OF THIS SECTION 27.1 SHALL SURVIVE THE CLOSING.

 


27.2.                        UPON COMMENCEMENT OF EMPLOYMENT, NEW EMPLOYEES
SHALL BE COVERED BY THE EMPLOYEE WELFARE PLANS MAINTAINED BY MACK-CALI,
INCLUDING WITHOUT LIMITATION, MEDICAL AND HEALTH PLANS AS DESCRIBED IN THIS
SECTION.  UPON COMMENCEMENT OF PARTICIPATION BY NEW EMPLOYEES IN THE MACK-CALI
MEDICAL AND HEALTH PLANS, MACK-CALI SHALL (I) CREDIT ALL NEW EMPLOYEES ON AND
AFTER THE CLOSING DATE WITH ANY EMPLOYEE PAYMENTS MADE UNDER ANY MEDICAL OR
HEALTH PLANS OF ANY PROPERTY LLLP WHICH HAVE BEEN PAID IN PARTIAL OR FULL
SATISFACTION OF DEDUCTIBLE REQUIREMENTS UNDER SUCH MEDICAL OR HEALTH PLANS FOR
PURPOSES OF SATISFYING DEDUCTIBLE REQUIREMENTS UNDER THE CORRESPONDING MACK-CALI
MEDICAL AND HEALTH PLANS, AND (II) WAIVE ANY PREEXISTING CONDITION EXCLUSION AND
ACTIVELY-AT-WORK REQUIREMENTS (OTHER THAN FOR NEW EMPLOYEES NOT ACTIVELY-AT-WORK
DUE TO A DISABILITY WHICH IS EXPECTED TO LAST MORE THAN FIVE (5) DAYS) UNDER THE
MACK-CALI PLANS AND PROGRAMS SET FORTH ON SCHEDULE 27.1.  THE PROPERTY LLLPS
SHALL PROVIDE MACK-CALI OR SHALL CAUSE ITS INSURANCE CARRIER TO PROVIDE
MACK-CALI WITH THE APPLICABLE PAYMENT INFORMATION AS SOON AS PRACTICABLE
FOLLOWING THE CLOSING DATE.  MACK-CALI MAY, AT ITS OPTION, FOR A PERIOD WHICH
ENDS NO LATER THAN THE DECEMBER 31 FOLLOWING THE CLOSING DATE CONTINUE TO
PROVIDE TO NEW EMPLOYEES MEDICAL AND HEALTH BENEFITS SUBSTANTIALLY SIMILAR TO
AND ON THE SAME TERMS AND CONDITIONS AS SOME OR ALL OF SUCH BENEFITS PREVIOUSLY
PROVIDED TO NEW EMPLOYEES PRIOR TO THE CLOSING DATE BY THEIR RESPECTIVE FORMER
EMPLOYERS.

 


27.3.                        THE NEW EMPLOYEES WILL BE HIRED DIRECTLY BY
MACK-CALI AND THEIR EMPLOYMENT WITH ANY PROPERTY LLLP OR ANY AFFILIATE THEREOF
SHALL TERMINATE AND THEIR EMPLOYMENT WITH MACK-CALI SHALL BEGIN AS OF THE
CLOSING DATE.  MACK-CALI SHALL NOT BE LIABLE TO ANY INDEPENDENT CONTRACTOR OF
THE PROPERTY LLLP OR ANY AFFILIATE THEREOF OR TO ANY NEW MACK-CALI EMPLOYEE OR
TO ANY PROPERTY LLLP OR ANY AFFILIATE THEREOF FOR ANY COMPENSATION, BENEFITS OR
OTHER LIABILITIES RELATED TO ANY EMPLOYMENT OR SERVICES PERFORMED, OR OTHERWISE,
WHICH WERE INCURRED OR ACCRUED PRIOR TO THE CLOSING DATE, EXCEPT FOR VACATION
TIME AND ANY WAGES FOR WHICH AN ADJUSTMENT

 

62

--------------------------------------------------------------------------------


 


PURSUANT TO SECTION 13.1(G) OF THIS AGREEMENT IS BEING MADE.  THE PROPERTY LLLPS
SHALL NOT BE LIABLE TO ANY NEW EMPLOYEES OR OTHER PERSONNEL (I.E., INDEPENDENT
CONTRACTORS OF THE PROPERTY LLLPS OR ANY AFFILIATE THEREOF) FOR VACATION TIME
AND WAGES PURSUANT TO WHICH MCRLP RECEIVES A CREDIT UNDER SECTION 13.1(G).

 


27.4.                        MACK-CALI SHALL NOT BE REQUIRED TO ASSUME WITH
RESPECT TO ANY NEW MACK-CALI EMPLOYEE ANY AGREEMENT RELATED TO EMPLOYMENT,
COMPENSATION OR BENEFITS.  MACK-CALI SHALL CAUSE ITS 401(K) PLAN TO ACCEPT
TRANSFERS OF ACCOUNT BALANCES FROM THE MACK 401(K) PLAN BY WAY OF DIRECT
ROLLOVER.  EXCEPT AS OTHERWISE PROVIDED HEREIN WITH RESPECT TO NEW EMPLOYEES,
ALL LIABILITIES WITH RESPECT TO CURRENT OR FORMER EMPLOYEES OF THE PROPERTY
LLLPS OR ANY AFFILIATE THEREOF, WHETHER INCURRED UNDER A PLAN OR PROGRAM LISTED
ON SCHEDULE 27.1 OR OTHERWISE, ARE THE SOLE RESPONSIBILITY OF THE PROPERTY LLLPS
OR ANY AFFILIATE THEREOF.  THE PROVISIONS OF THIS SECTION 27.4 SHALL SURVIVE THE
CLOSING.

 


27.5.                        MACK-CALI WILL CREDIT NEW EMPLOYEES WITH ANY UNUSED
VACATION TIME AS OF THE CLOSING DATE.

 

28.                                 MISCELLANEOUS.

 


28.1.                        THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS
CONSTITUTES THE ENTIRE AGREEMENT BETWEEN THE PARTIES AND INCORPORATES AND
SUPERSEDES ALL PRIOR NEGOTIATIONS AND DISCUSSIONS BETWEEN THE PARTIES WITH
RESPECT TO THE SUBJECT MATTER HEREOF.  THIS AGREEMENT SHALL BE BINDING UPON AND
INURE SOLELY TO THE BENEFIT OF EACH PARTY HERETO AND THEIR SUCCESSORS AND
ASSIGNS, AND NOTHING IN THE AGREEMENT EXPRESS OR IMPLIED, IS INTENDED TO CONFER
UPON ANY OTHER PERSON ANY RIGHTS OR REMEDIES OF ANY NATURE WHATSOEVER UNDER OR
BY REASON OF THIS AGREEMENT.

 


28.2.                        THIS AGREEMENT CANNOT BE AMENDED, WAIVED OR
TERMINATED ORALLY, BUT ONLY BY AN AGREEMENT IN WRITING SIGNED BY THE PARTY TO BE
CHARGED.

 


28.3.                        THIS AGREEMENT SHALL BE INTERPRETED AND GOVERNED BY
THE LAWS OF THE STATE OF MARYLAND AND SHALL BE BINDING UPON THE PARTIES HERETO
AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.  THE PARTIES HERETO HEREBY SUBMIT,
AND WAIVE ANY OBJECTIONS, TO THE JURISDICTION OF THE COURTS OF THE STATE OF
MARYLAND AND OF THE COURTS OF THE UNITED STATES OF AMERICA SITUATED IN THE STATE
OF MARYLAND.

 


28.4.                        THE CAPTION HEADINGS IN THIS AGREEMENT ARE FOR
CONVENIENCE ONLY AND ARE NOT INTENDED TO BE PART OF THIS AGREEMENT AND SHALL NOT
BE CONSTRUED TO MODIFY, EXPLAIN OR ALTER ANY OF THE TERMS, COVENANTS OR
CONDITIONS HEREIN CONTAINED.

 


28.5.                        IF ANY TERM, COVENANT OR CONDITION OF THIS
AGREEMENT IS HELD TO BE INVALID, ILLEGAL OR UNENFORCEABLE IN ANY RESPECT, THIS
AGREEMENT SHALL BE CONSTRUED WITHOUT SUCH PROVISION.

 


28.6.                        PRIOR TO AND AFTER THE CLOSING, EACH PARTY SHALL,
FROM TIME TO TIME, EXECUTE, ACKNOWLEDGE AND DELIVER SUCH FURTHER INSTRUMENTS, IN
RECORDABLE FORM, IF NECESSARY, AND PERFORM SUCH ADDITIONAL ACTS, AS THE OTHER
PARTY MAY REASONABLY REQUEST IN ORDER TO EFFECTUATE THE INTENT OF THIS
AGREEMENT, WITHIN THIRTY (30) DAYS OF THE REQUEST.  EXCEPT WITH RESPECT TO
CONTRIBUTORS’ ADMISSION TO MCRLP AS LIMITED PARTNERS AS CONTEMPLATED HEREIN,
NOTHING CONTAINED IN THIS AGREEMENT SHALL BE DEEMED TO CREATE ANY RIGHTS OR
OBLIGATIONS OF PARTNERSHIP, JOINT VENTURE OR

 

63

--------------------------------------------------------------------------------


 

similar association between Contributor and MCRLP  This Agreement shall be given
a fair and reasonable construction in accordance with the intentions of the
parties hereto, and without regard to or aid of canons requiring construction
against the Contributors, MCRLP or the party whose counsel drafted this
Agreement. The provisions of this Section shall survive the Closing.


 


28.7.                        THIS AGREEMENT SHALL NOT BE EFFECTIVE OR BINDING
UNTIL SUCH TIME AS IT HAS BEEN EXECUTED AND DELIVERED BY ALL PARTIES HERETO. 
THIS AGREEMENT MAY BE EXECUTED BY THE PARTIES HERETO IN COUNTERPARTS, ALL OF
WHICH TOGETHER SHALL CONSTITUTE A SINGLE AGREEMENT.


 


28.8.                        ALL REFERENCES HEREIN TO ANY SECTION, EXHIBIT OR
SCHEDULE SHALL BE TO THE SECTIONS OF THIS AGREEMENT AND TO THE EXHIBITS AND
SCHEDULES ANNEXED HERETO UNLESS THE CONTEXT CLEARLY DICTATES OTHERWISE.  ALL OF
THE EXHIBITS ANNEXED HERETO ARE, BY THIS REFERENCE, INCORPORATED HEREIN.


 


28.9.                        WHENEVER USED HEREIN, THE SINGULAR NUMBER SHALL
INCLUDE THE PLURAL, THE PLURAL SHALL INCLUDE THE SINGULAR, AND THE USE OF ANY
GENDER SHALL BE APPLICABLE TO ALL GENDERS.


 


28.10.                  IN THE EVENT OF ANY LITIGATION OR ALTERNATIVE DISPUTE
RESOLUTION BETWEEN MCRLP AND CONTRIBUTORS IN CONNECTION WITH THIS AGREEMENT OR
THE TRANSACTION CONTEMPLATED HEREIN, THE NON-PREVAILING PARTY IN SUCH LITIGATION
OR ALTERNATIVE DISPUTE RESOLUTION SHALL BE RESPONSIBLE FOR PAYMENT OF ALL
EXPENSES AND REASONABLE ATTORNEYS’ FESS INCURRED BY THE PREVAILING PARTY.  THE
PROVISIONS OF THIS SECTION 28.10 SHALL SURVIVE THE CLOSING.


 


28.11.                  UPON WRITTEN REQUEST BY MCRLP, THE CONTRIBUTORS AGREE TO
ENGAGE AN ACCOUNTING FIRM (THE “ACCOUNTING FIRM”) THAT IS REGISTERED WITH THE
PUBLIC COMPANY ACCOUNTING OVERSIGHT BOARD AND WHICH ACCOUNTING FIRM IS
REASONABLY ACCEPTABLE TO MCRLP TO PREPARE AUDITED FINANCIAL STATEMENTS FOR ANY
PROPERTY LLLP AND THE CONTRIBUTORS THAT COMPLY WITH REGULATION 210.3-14
(INSTRUCTION FOR REAL ESTATE OPERATIONS TO BE ACQUIRED) OF REGULATION S-X (THE
“3-14 FINANCIAL STATEMENTS”).  MCRLP HEREBY AGREES TO PAY FOR ALL REASONABLE
THIRD PARTY FEES AND EXPENSES INCURRED BY THE CONTRIBUTORS IN CONNECTION WITH
THE PREPARATION OF SUCH 3-14 FINANCIAL STATEMENTS.  MCRLP SHALL PAY TO THE
CONTRIBUTORS ANY SUCH FEES AND EXPENSES WITHIN THIRTY (30) DAYS OF THE
CONTRIBUTORS’ REQUEST FOR PAYMENT.  THE CONTRIBUTORS’ REQUEST FOR PAYMENT SHALL
BE ACCOMPANIED BY STATEMENTS OR INVOICES EVIDENCING THE FEES AND EXPENSES
INCURRED IN CONNECTION WITH THE PREPARATION OF THE 3-14 FINANCIAL STATEMENTS.
MCRLP’S OBLIGATIONS UNDER THIS SECTION 28.11 SHALL SURVIVE CLOSING. THE
CONTRIBUTORS AGREE TO USE THEIR COMMERCIALLY REASONABLE EFFORTS TO CAUSE THE
ACCOUNTING FIRM TO DELIVER THE 3-14 FINANCIAL STATEMENTS BY MARCH 15, 2006. THE
CONTRIBUTORS AGREE TO ADVISE MCRLP WITHIN A REASONABLE PERIOD OF TIME OF THE
ESTIMATED COST FOR THE PREPARATION OF THE 3-14 FINANCIAL STATEMENTS; PROVIDED,
HOWEVER, THAT SUCH ESTIMATE SHALL NOT BE BINDING IN ANY RESPECT ON THE
CONTRIBUTORS.


 

[BALANCE OF PAGE INTENTIONALLY BLANK; SIGNATURE PAGES FOLLOW.]

 

64

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

MACK-CALI REALTY, L.P., a Delaware limited partnership

 

 

 

 

 

 

 

By:

Mack-Cali Realty Corporation, a Maryland

 

 

 

 

corporation, its general partner

 

 

 

 

 

 

 

 

 

By:

/s/ MITCHELL E. HERSH

 

 

 

 

 

Mitchell E. Hersh

 

 

 

 

President and Chief Executive Officer

 

 

 

 

 

 

TENTH SPRINGHILL LAKE ASSOCIATES L.L.L.P., a
Maryland limited liability limited partnership

 

 

 

 

 

 

 

By:

/s/ ALBERT H. SMALL

 

 

 

Name:

Albert H. Small

 

 

 

Title:

General Partner

 

 

 

 

 

 

 

ELEVENTH SPRINGHILL LAKE ASSOCIATES L.L.L.P., a
Maryland limited liability limited partnership

 

 

 

 

 

 

 

By:

/s/ ALBERT H. SMALL

 

 

 

Name:

Albert H. Small

 

 

 

Title:

General Partner

 

 

 

 

 

 

 

TWELFTH SPRINGHILL LAKE ASSOCIATES L.L.L.P., a
Maryland limited liability limited partnership

 

 

 

 

 

 

 

By:

/s/ ALBERT H. SMALL

 

 

 

Name:

Albert H. Small

 

 

 

Title:

General Partner

 

 

 

 

 

 

 

FOURTEENTH SPRINGHILL LAKE ASSOCIATES L.L.L.P., a
Maryland limited liability limited partnership

 

 

 

 

 

 

 

By:

/s/ ALBERT H. SMALL

 

 

 

Name:

Albert H. Small

 

 

 

Title:

General Partner

 

 

65

--------------------------------------------------------------------------------


 

 

GREENBELT ASSOCIATES, a Maryland general partnership

 

 

 

 

 

 

 

By:

/s/ ALBERT H. SMALL

 

 

 

Name:

Albert H. Small

 

 

 

Title:

General Partner

 

 

 

 

 

 

 

SIXTEENTH SPRINGHILL LAKE ASSOCIATES L.L.L.P., a
Maryland limited liability limited partnership

 

 

 

 

 

 

 

By:

/s/ ALBERT H. SMALL

 

 

 

Name:

Albert H. Small

 

 

 

Title:

General Partner

 

 

 

 

 

 

 

 

 

 

 

 

GP CONTRIBUTORS:

 

 

 

 

 

 

 

/s/ ALBERT H. SMALL

 

 

 

 

Albert H. Small, as a GP Contributor

 

 

 

 

 

 

 

 

 

 

 

/s/ THEODORE N. LERNER

 

 

 

 

Theodore N. Lerner, as a GP Contributor

 

 

 

 

 

 

 

 

 

 

 

/s/ RALPH OCHSMAN

 

 

 

 

Ralph Ochsman, as a GP Contributor

 

 

 

 

 

 

 

 

 

 

 

/s/ RICHARD PERKINS

 

 

 

 

Richard Perkins, as a GP Contributor

 

 

 

 

 

 

 

 

 

 

GUDELSKY BROTHERS, a general partnership, as a GP
Contributor

 

 

 

 

 

 

 

By:

/s/ JACK C. MERRIMAN

 

 

 

 

Name:

Jack C. Merriman

 

 

 

Title:

Partner

 

 

66

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned party has executed this Agreement as of the
day and year first above written solely with regard to its rights and
obligations under Section 20.1 of this Agreement.

 

 

 

 

 

 

MACK-CALI REALTY CORPORATION, a Maryland corporation

 

 

 

 

 

 

 

By:

/s/ MITCHELL E. HERSH

 

 

 

 

 

Mitchell E. Hersh

 

 

 

 

President and Chief Executive Officer

 

 

67

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

1.

CONTRIBUTION AND EXCHANGE; ALTERNATIVE STRUCTURE

3

 

 

 

2.

CONSIDERATION AND DEPOSIT

3

 

 

 

3.

REDEMPTION

6

 

 

 

4.

OPTION TO PURCHASE

7

 

 

 

5.

INSPECTION PERIOD; MCRLP’S RIGHT OF TERMINATION AND REJECTION PRIOR TO CLOSING;
AS IS CONDITION

7

 

 

 

6.

TITLE; MATTERS TO WHICH THIS EXCHANGE IS SUBJECT

9

 

 

 

7.

REPRESENTATIONS AND WARRANTIES OF THE GP CONTRIBUTORS AND THE PROPERTY LLLPs

12

 

 

 

8.

COVENANTS OF THE GP CONTRIBUTORS AND THE PROPERTY LLLPs

22

 

 

 

9.

LEASING COMMISSIONS AND TENANT IMPROVEMENT OBLIGATIONS

26

 

 

 

10.

ESTOPPEL CERTIFICATES

28

 

 

 

11.

REPRESENTATIONS AND WARRANTIES OF MCRLP AND THE COMPANY

29

 

 

 

12.

CLOSING

30

 

 

 

13.

ADJUSTMENTS

34

 

 

 

14.

CONDITIONS PRECEDENT TO CLOSING

36

 

 

 

15.

ASSIGNMENT

38

 

 

 

16.

BROKER

38

 

 

 

17.

CASUALTY LOSS

39

 

 

 

18.

CONDEMNATION

40

 

 

 

19.

TRANSFER RESTRICTIONS; RIGHT OF FIRST REFUSAL

40

 

 

 

20.

REGISTRATION RIGHTS

43

 

 

 

21.

DEBT MAINTENANCE

43

 

 

 

22.

SALE OF THE PROPERTY

50

 

 

 

23.

PUBLICATION; CONFIDENTIALITY

56

 

 

 

24.

TAX MATTERS

57

 

 

 

25.

DEFAULT REMEDIES; INDEMNITY

58

 

 

 

26.

NOTICE

60

 

 

 

27.

EMPLOYEE MATTERS

62

 

 

 

28.

MISCELLANEOUS

63

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

3

 

 

 

3-14 Financial Statements

64

 

 

A

 

 

 

Access Agreement

7

Accounting Firm

53, 64

Additional Rents

35

Agreement

1

Allocated Property Values

3

Anniversary

40

Anniversary Date

43

Assumed Debt

2, 10

Assumed Debt Amount

3

 

 

B

 

 

 

Base Value

4

Books and Records

31

Built-in Gain

52

 

 

C

 

 

 

Capital Office Debt

45

Capital Office Owner

1

Capital Office Owners

1

CERCLA

14

Certificate

4

Closing

30

Closing Date

30

Code

16

Common Stock

4

Company

2

Consent Period

47

Consideration

3

Contaminants

14

Contributor 401(k) Plan

16

Contributor Debt Amount

43

Contributor Default

47

Contributor Guantee

45

Contributor Indemnities

43

Contributor Indemnity

43

Contributor Units

4

Contributor’s Broker

38

Contributors

1

Contributors’ Lease Costs

27

Contributors’ Title Response

10

Conversion

2

CRC

22

 

 

D

 

 

 

Declaration

11

Deposit

4

Discharge

15

Disposition Notice

41

Disposition Securities

41

Dissolution Proceeds

43

Distribution Date

5

 

 

E

 

 

 

Eleventh LLLP

1

Environmental Documents

15

Environmental Laws

14, 15

ERISA

16

Escrow Agent

4

Escrow Holder

59

Escrow Pool

59

Estoppel Certificates

28

Exchange Act

20

Exchange Property

3

Execution Date

1

Exercise Notice

41

Existing Loan Documents

2

Express Representations

8

 

 

F

 

 

 

Family Member

42

First Tier Debt

43

First Tier Indemnities

44

First Tier Indemnity

44

Fourteenth LLLP

1

 

 

G

 

 

 

Governmental Authorities

13

Governmental Authority

19

GP Contributor

1

GP Contributors

1

Greenbelt

1

GSA

27

GSA Edmonston Lease

27

 

 

I

 

 

 

Indemnities

44

Inspection Period

7

 

 

L

 

 

 

Lawyers Title

10

Lease

7

Lender’s Estoppel

5

Letter of Credit

5

LP Contributors

1

 

 

M

 

 

 

Mack-Cali

2

Major Tenant

28

Make Whole Payment

52

MCRLP

1

MCRLP Knowledge Persons

22

MCRLP’s Lease Costs

27

MCRLP’s Title Objection Letter

10

 

--------------------------------------------------------------------------------


 

INDEX

 

N

 

 

 

New Employees

16

Notice Period

41

 

 

O

 

 

 

OFAC

19

OP Agreement

6

Option

7

Option Agreement

7

Option Contributor

2

Option Properties

2

Option Property

2

Option Property Owner

1

Option Property Owners

1

Option Purchase Price

7

Outside Closing Date

30, 38

 

 

P

 

 

 

Partnership Acknowledgment

33

Partnership Debt

44

Permitted Encumbrances

9

Personal Property

14

Proceeding

55

Properties

2

Property

2

Property Financials

17

Property LLLP

1

Property LLLPs

1

Property Owner Interests

2

Proposed Purchaser

41

Purchase Option

41

 

 

Q

 

 

 

Qualified Indebtedness

44

 

 

R

 

 

 

Refinanced Debt

44, 45

Refundable Deposit

4

Rent Roll

12

Representatives

44

Restricted Period

50

 

 

S

 

 

 

SEC Documents

20

Second Tier Debt

44

Second Tier Indemnities

44

Second Tier Indemnity

44

Securities Act

19

Security Deposit

13

Seller Organizational Documents

17

Seller’s Estoppel Certificates

28

Selling Contributor

41

Service Contracts

7

Sixteenth LLLP

1

 

 

T

 

 

 

Tax Claim

55

Taxes

58

Tenants

9

Tenth LLLP

1

Third Tier Debt

45

Third Tier Indemnities

45

Third Tier Indemnity

45

Title Commitments

10

Title Company

10

Title Documents

10

Title Policy

11

Transfer

20

Transferred

40

Transferred Interest

2

Transferred Interests

2

Triggering Event

52

Turn-Key Lease

23

Twelfth LLLP

1

 

 

U

 

 

 

Underlying Shares

40

Undisclosed Liabilities

18

Unit Value

4

Units

2

Unsatisfied Party

38

 

ii

--------------------------------------------------------------------------------


 

SCHEDULES AND EXHIBITS

 

SCHEDULE 2.1 Allocated Property Values

SCHEDULE 2.1(b) Cash Consideration

SCHEDULE 2.2-A Contributor Units

SCHEDULE 2.2-B Initial Capital Account Balances of Contributors

SCHEDULE 2.5(a) Certifications and Agreements to be Included in a Lender’s
Estoppel

SCHEDULE 7.1(a) Proceedings

SCHEDULE 7.1(b) Schedule of Leases

SCHEDULE 7.1(c) Rent Roll

SCHEDULE 7.1(h) Service Contracts

SCHEDULE 7.1(j) Employees

SCHEDULE 7.1(k) Leasing Commission Obligations

SCHEDULE 7.1(n) Environmental Site Assessments, Investigations and Documents

SCHEDULE 7.1(q) Contributor and Property LLLP Employee Plans

SCHEDULE 7.2(a) Audits

SCHEDULE 7.2(b) Tax Attributes

SCHEDULE 7.7 MCRLP Knowledge Persons

SCHEDULE 8.2 Proceedings

SCHEDULE 10.1 Form Tenant Estoppel Certificate

SCHEDULE 21.1 Contributor Debt Amount

SCHEDULE 27.1 Mack-Cali Employee Plans and Programs

EXHIBIT A GP Contributors

EXHIBIT B LP Contributors

EXHIBIT C Form of LP Contributors Joinder Agreement

EXHIBIT D-1 Greenbelt Associates Owner Interests

EXHIBIT D-2 Tenth Springhill Lake Owner Interests

EXHIBIT D-3 Eleventh Springhill Lake Owner Interests

EXHIBIT D-4 Twelfth Springhill Lake Owner Interests

EXHIBIT D-5 Fourteenth Springhill Lake Owner Interests

EXHIBIT D-6 Sixteenth Springhill Lake Owner Interests

EXHIBIT E Description of Properties

EXHIBIT F Description of Option Properties

 

i

--------------------------------------------------------------------------------


 

EXHIBIT G Ownership of Properties

EXHIBIT H Ownership of Option Properties

EXHIBIT I Assumed Debt (as of November 1, 2005)

EXHIBIT J-1 Existing Loan Documents

EXHIBIT K Form of Limited Agreement of Indemnity

EXHIBIT L Form of Certificate for Units

EXHIBIT M Option Agreement

EXHIBIT N Form of Non-Imputation Indemnities and Affidavits

EXHIBIT O Form of Estoppel Certificate for GSA Leases

EXHIBIT P Form of Assignment of Transferred Interest

EXHIBIT Q Certificate of Non-Foreign Status

EXHIBIT R Escrow Agreement

EXHIBIT S Form of Guaranty

EXHIBIT T Property Financials

EXHIBIT U Form of Letter (Section 21.2(B)(I))

EXHIBIT V Form of Letter (Section 21.2(B)(II))

EXHIBIT W Form of Letter (Section 21.2(b)(III))

 

ii

--------------------------------------------------------------------------------